             Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 1 of 166




                                      Exhibit H

                      Equity Purchase and Commitment Agreement




AMERICAS 107036903
Case 20-11218-MFW    Doc 3599-8     Filed 04/03/21   Page 2 of 166
                                                                Execution Version




    EQUITY PURCHASE AND COMMITMENT AGREEMENT


                           AMONG


             HERTZ GLOBAL HOLDINGS, INC.,


                             AND


       THE EQUITY COMMITMENT PARTIES HERETO


                    Dated as of April 3, 2021
             Case 20-11218-MFW                   Doc 3599-8           Filed 04/03/21           Page 3 of 166




                                               TABLE OF CONTENTS

ARTICLE I DEFINITIONS .........................................................................................................2
     Section 1.1 Definitions....................................................................................................2
     Section 1.2 Construction ...............................................................................................17

ARTICLE II EQUITY COMMITMENTS; CLOSING...........................................................17
     Section 2.1 The Rights Offering; Subscription Rights .................................................17
     Section 2.2 Rights Offering Backstop Commitments ...................................................18
     Section 2.3 Direct Investment Commitment .................................................................18
     Section 2.4 Equity Commitment Party Default; Replacement of Defaulting
                 Equity Commitment Party .........................................................................19
     Section 2.5 Escrow Account Funding ...........................................................................20
     Section 2.6 Closing .......................................................................................................21
     Section 2.7 Designation and Assignment Rights ..........................................................21

ARTICLE III EXPENSE REIMBURSEMENT .......................................................................23
     Section 3.1 Expense Reimbursement ............................................................................23

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY ...........24
     Section 4.1 Organization and Qualification ..................................................................25
     Section 4.2 Corporate Power and Authority .................................................................25
     Section 4.3 Execution and Delivery; Enforceability.....................................................26
     Section 4.4 Authorized and Issued Equity Interests .....................................................26
     Section 4.5 Issuance ......................................................................................................27
     Section 4.6 No Conflict.................................................................................................27
     Section 4.7 Consents and Approvals ............................................................................27
     Section 4.8 Financial Statements. .................................................................................28
     Section 4.9 Company SEC Documents. .......................................................................28
     Section 4.10 Absence of Certain Changes ......................................................................28
     Section 4.11 No Violation; Compliance with Laws .......................................................28
     Section 4.12 Legal Proceedings ......................................................................................29
     Section 4.13 Labor Relations ..........................................................................................29
     Section 4.14 Intellectual Property ...................................................................................29
     Section 4.15 Title to Real and Personal Property ...........................................................30
     Section 4.16 No Undisclosed Relationships ...................................................................30
     Section 4.17 Licenses and Permits..................................................................................31
     Section 4.18 Environmental ............................................................................................31
     Section 4.19 Tax Matters ................................................................................................32
     Section 4.20 Employee Benefit Plans .............................................................................33
     Section 4.21 Internal Control and Disclosure Controls ..................................................34
     Section 4.22 Material Contracts......................................................................................35
     Section 4.23 No Unlawful Payments ..............................................................................35
     Section 4.24 Compliance with Money Laundering and Sanctions Laws .......................35
     Section 4.25 No Broker’s Fees .......................................................................................36
     Section 4.26 Insurance ....................................................................................................36
              Case 20-11218-MFW                  Doc 3599-8            Filed 04/03/21          Page 4 of 166




ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE EQUITY
            COMMITMENT PARTIES ...............................................................................36
     Section 5.1 Organization ...............................................................................................36
     Section 5.2 Organizational Power and Authority .........................................................36
     Section 5.3 Execution and Delivery; Enforceability.....................................................36
     Section 5.4 No Conflict.................................................................................................37
     Section 5.5 Consents and Approvals ............................................................................37
     Section 5.6 No Registration ..........................................................................................37
     Section 5.7 Purchasing Intent .......................................................................................37
     Section 5.8 Sophistication; Investigation......................................................................38
     Section 5.9 No Broker’s Fees .......................................................................................38
     Section 5.10 Sufficient Funds .........................................................................................38
     Section 5.11 Legal Proceedings ......................................................................................39
     Section 5.12 Additional Securities Law Matters ............................................................39

ARTICLE VI ADDITIONAL COVENANTS ...........................................................................39
     Section 6.1 Orders Generally ........................................................................................39
     Section 6.2 Confirmation Order; Plan and Disclosure Statement.................................40
     Section 6.3 Conduct of Business ..................................................................................40
     Section 6.4 Severance Obligations ...............................................................................44
     Section 6.5 Access to Information ................................................................................44
     Section 6.6 Financial Information.................................................................................44
     Section 6.7 Commercially Reasonable Efforts .............................................................45
     Section 6.8 Company Organizational and Other Documents .......................................46
     Section 6.9 Use of Proceeds..........................................................................................46
     Section 6.10 Governmental Approval.............................................................................46
     Section 6.11 Alternative Transactions ............................................................................48
     Section 6.12 Directors and Officers Indemnity. .............................................................49
     Section 6.13 Hertz International Limited Financing.......................................................50
     Section 6.14 Shelf Registration of Common Stock ........................................................51

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES ...................51
     Section 7.1 Conditions to the Obligations of the Equity Commitment Parties ............51
     Section 7.2 Waiver of Conditions to Obligations of the Equity Commitment
                 Parties.........................................................................................................53
     Section 7.3 Conditions to the Obligations of the Debtors ............................................54
     Section 7.4 Waiver of Conditions to the Obligations of the Debtors ...........................55

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION ...........................................55
     Section 8.1 Indemnification Obligations ......................................................................55
     Section 8.2 Indemnification Procedure .........................................................................55
     Section 8.3 Settlement of Indemnified Claims .............................................................56
     Section 8.4 Contributions..............................................................................................57
     Section 8.5 Treatment of Indemnification Payments ....................................................57
     Section 8.6 No Survival ................................................................................................57

ARTICLE IX TERMINATION .................................................................................................57
              Case 20-11218-MFW                   Doc 3599-8            Filed 04/03/21            Page 5 of 166




          Section 9.1         Consensual Termination ............................................................................58
          Section 9.2         Automatic Termination; Termination by the Requisite Equity
                              Commitment Parties...................................................................................58
          Section 9.3         Termination by the Company ....................................................................60
          Section 9.4         Effect of Termination .................................................................................61
          Section 9.5         Termination Payment .................................................................................62

ARTICLE X GENERAL PROVISIONS ...................................................................................63
     Section 10.1 Notices .......................................................................................................63
     Section 10.2 Assignment; Third Party Beneficiaries ......................................................64
     Section 10.3 Prior Negotiations; Entire Agreement .......................................................64
     Section 10.4 Governing Law; Venue ..............................................................................65
     Section 10.5 Waiver of Jury Trial ...................................................................................65
     Section 10.6 Counterparts ...............................................................................................65
     Section 10.7 Waivers and Amendments; Rights Cumulative; Consent ..........................65
     Section 10.8 Headings ....................................................................................................66
     Section 10.9 Specific Performance .................................................................................66
     Section 10.10 Damages .....................................................................................................66
     Section 10.11 Publicity .....................................................................................................66
     Section 10.12 Settlement Discussions ..............................................................................67
     Section 10.13 No Recourse ...............................................................................................67
     Section 10.14 Company Disclosure Schedules .................................................................68


                                                          ANNEXES

Annex A             Terms of Preferred Stock
Annex B             Rights Offering Procedures

                                     SCHEDULES
Schedule 1    Equity Commitment Parties, Equity Commitment Percentages
Company Disclosure Schedules
Schedule 6.13 HIL Debt Commitment Parties
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21    Page 6 of 166




               EQUITY PURCHASE AND COMMITMENT AGREEMENT

               THIS EQUITY PURCHASE AND COMMITMENT AGREEMENT (this
“Agreement”), dated as of April 3, 2021, is made by and among Hertz Global Holdings, Inc.
(including as debtor in possession and a reorganized debtor, as applicable) (the “Company”), on
the one hand, and the Equity Commitment Parties. The Company and the Equity Commitment
Parties are referred to herein, individually, as a “Party” and, collectively, as the “Parties.”
Capitalized terms that are used but not otherwise defined in this Agreement shall have the
meanings given to them in Section 1.1 hereof or, if not defined therein, shall have the meanings
given to them in the Plan.

                                          RECITALS

                WHEREAS, the Company, certain of its subsidiaries and affiliates as Debtors, one
or more funds associated with Warburg Pincus LLC (“WP”), Centerbridge Partners L.P.
(“Centerbridge”) and Dundon Capital Partners LLC (“Dundon” and together with WP and
Centerbridge, the “PE Sponsors”) and certain other parties in their capacity as owners, beneficial
owners or managers or advisors of funds or accounts that are beneficial owners, of Claims in
respect of the following obligations of the Company (the “Initial Consenting Noteholders” and,
together with the PE Sponsors, the “Plan Sponsors”): (a) the 6.25% Senior Notes due 2022; (b)
the 5.50% Senior Notes due 2024; (c) the 7.125% Senior Notes due 2026; (d) the 6.00% Senior
Notes due 2028; and (e) the obligations under that certain Credit Agreement, dated as of December
13, 2019, as amended, supplemented, or otherwise modified from time to time (the Claims under
clauses (a) through (e) above, collectively, the “Senior Notes/ALOC Claims” and, the holders
thereof, the “Unsecured Noteholders”) are, substantially contemporaneously with the execution
of this Agreement, entering into a Plan Support Agreement (together with all exhibits thereto, as
may be amended, supplemented or otherwise modified from time to time, the “Plan Support
Agreement”), which (a) obligates the parties thereto to support the restructuring of the Company’s
indebtedness and other obligations pursuant to the Plan filed as of April 3, 2021 in the Company’s
jointly-administered voluntary cases, styled as In re The Hertz Corporation., et al., Case No. 20-
11218 (the “Chapter 11 Cases”) that are pending under title 11 of the United States Code, 11
U.S.C. §§ 101-1532 (as it may be amended from time to time, the “Bankruptcy Code”), in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
implementing the terms and conditions of the Restructuring Transactions and (b) requires that the
Plan be consistent with the Plan Support Agreement;

              WHEREAS, pursuant to the Plan and this Agreement, and in accordance with the
Rights Offering Procedures, as a source of funding for the Restructuring Transactions, the
Company will conduct a Rights Offering that will provide eligible Unsecured Funded Debt
Holders with the right to purchase common stock of the Reorganized Company (the “Common
Stock”) issued on the Effective Date; and

               WHEREAS, pursuant to the Plan and subject to the terms and conditions contained
in this Agreement, as a source of funding for the Restructuring Transactions, the Company has
agreed to sell and issue to, and each Direct Equity Investor has agreed to subscribe for and
purchase, on a several and not joint basis, its Direct Investment Portion of 15,400,000 shares of
Series A Convertible Preferred Stock of the Reorganized Company having the rights described in
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21     Page 7 of 166




Annex A hereto (the “Preferred Stock” and together with the Common Stock, the “Shares”), and
116,575,894 shares of Common Stock.

               NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Company and the Equity
Commitment Parties hereby agree as follows:

                                           ARTICLE I

                                         DEFINITIONS

              Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Exhibits and Schedules hereto), the
following terms shall have the respective meanings specified therefor below:

                “Affiliate” means, with respect to any Person, any other Person that, directly or
indirectly, Controls or is Controlled by or is under common Control with such Person as of the
date on which, or at any time during the period for which, the determination of affiliation is being
made; provided, that for purposes of this Agreement, neither any Equity Commitment Party nor
any Related Purchaser shall be deemed an Affiliate of the Company or any of its Subsidiaries
solely by being a Party to this Agreement and performing its obligations hereunder. “Affiliated”
has a correlative meaning.

                “Affiliated Fund” means any investment fund (including sub-fund), other entity or
account the primary investment manager to which is a Plan Sponsor, an Equity Commitment Party
or an Affiliate thereof.

               “Agreement” has the meaning set forth in the preamble.

               “Alternative Transaction” means any transaction with respect to a plan of
reorganization or liquidation, dissolution, winding up, merger, consolidation, business
combination, joint venture, partnership, sale of material assets or equity interests of the Company
and its Subsidiaries taken as a whole, or any other restructuring involving the Debtors without the
prior written consent of the Requisite Equity Commitment Parties that renders the Restructuring
or the Plan unable to be consummated on the terms set forth in the Plan and this Agreement, or
would reasonably be expected to materially frustrate the economic and legal effects of the
Restructuring, the Plan or this Agreement, in each case excluding the transactions contemplated
by the Donlen Purchase Agreement and any transaction permitted by Section 6.3(b) or Section
6.3(b) of the Company Disclosure Schedules.

               “Alternative Transaction Proposal” has the meaning set forth in Section 6.11(b).

                “Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys general of the several
states of the United States and any other Governmental Entity, whether domestic or foreign, having
jurisdiction pursuant to the Antitrust Laws, and “Antitrust Authority” means any of them.
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 8 of 166




               “Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law, whether domestic or foreign, governing
agreements in restraint of trade, monopolization, pre-merger notification, the lessening of
competition through merger or acquisition or anti-competitive conduct, and any foreign investment
Laws.

               “Applicable Consent” has the meaning set forth in Section 4.7.

             “Available Shares” means the Direct Investment Shares, Rights Offering Shares,
and Unsubscribed Shares that any Equity Commitment Party fails to purchase as a result of an
Equity Commitment Party Default.

               “Backstop Commitment Purchasers” has the meaning set forth in Section 2.7(f).

               “Backstop Investor” means the Parties identified on Schedule 1 hereto that have a
percentage set forth across from such Party on Schedule 1 hereto in the column labeled “Additional
Investor Equity Commitment” (subject to the transfer provisions of Section 2.7 hereof).

               “Backstop Percentage” means the percentage ascribed to each Backstop Investor
as its Backstop Percentage as set forth on Schedule 1 hereto in the column labeled “Additional
Investor Equity Commitment” (subject to the transfer provisions of Section 2.7 hereof).

               “Bankruptcy Code” has the meaning set forth in the Recitals.

               “Bankruptcy Court” has the meaning set forth in the Recitals.

               “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of the United States
Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases and the general, local, and chambers
rules of the Bankruptcy Court.

               “beneficial ownership” means, the direct or indirect economic ownership of,
and/or the power, whether by contract or otherwise, to direct the exercise of the voting rights and
the disposition of, the Claims (as defined in the Plan Support Agreement) against or Interests (as
defined in the Plan Support Agreement) in any of the Debtors or the rights to acquire such Claims
or Interests.

               “Burdensome Condition” has the meaning set forth in Section 6.10(f).

              “Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

               “Centerbridge” has the meaning set forth in the Recitals.

               “Certificate of Designation” means that certain Series A Convertible Preferred
Stock Certificate of Designation setting forth the terms governing the Preferred Stock, which shall
be consistent with the Plan, the Plan Support Agreement and this Agreement, including the terms
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21     Page 9 of 166




set forth in Annex A hereto, and otherwise in form and substance acceptable to the Company and
the Requisite Equity Commitment Parties.

               “CFIUS” means the interagency Committee on Foreign Investment in the United
States.

                 “CFIUS Approval” means that (i) the Joint Filing Parties have received written
notice from CFIUS that CFIUS has determined that the transactions contemplated by this
Agreement are not “covered transactions” and are not subject to review under the CFIUS Statute,
(ii) the Joint Filing Parties have received a written notice issued by CFIUS that it has concluded
an assessment, review or investigation with respect to the transactions contemplated by this
Agreement, determined that there are no unresolved national security concerns, and has therefore
terminated all action under the CFIUS Statute, (iii) if CFIUS has sent a report (the “CFIUS
Report”) to the President of the United States (“POTUS”) requesting POTUS’ decision, then
POTUS has (A) announced a decision not to take any action to suspend or prohibit the transactions
contemplated by this Agreement or (B) not taken any action to suspend or prohibit the transactions
contemplated by this Agreement after 15 days from the date of receipt of the CFIUS Report, or
(iv) if the Joint Notice was submitted in the form of a declaration, the parties to such Joint Notice
have received a written notice from CFIUS that it has determined, pursuant to 31 C.F.R. §
800.407(a)(2), that it is not able to conclude action with respect to the declaration but has not
requested the submission of a joint voluntary notice and the Equity Commitment Party that sought
such approval and the Company have together determined not to submit a joint voluntary notice.

               “CFIUS Statute” means Section 721 of the Defense Production Act of 1950, as
amended by the Foreign Investment Risk Review Modernization Act of 2018, as it may be further
amended, modified, supplemented or replaces from time to time and including all applicable
regulations and interim rules promulgated thereunder.

               “Chapter 11 Cases” has the meaning set forth in the Recitals.

               “Closing” has the meaning set forth in Section 2.6.

               “Closing Date” has the meaning set forth in Section 2.6.

               “Code” means the Internal Revenue Code of 1986, as amended.

             “Commitment Schedule” means Schedule 1 to this Agreement, as amended,
supplemented or otherwise modified from time to time in accordance with this Agreement.

               “Common Per Share Purchase Price” means $18.77.

               “Common Stock” has the meaning set forth in the Recitals.

               “Company” has the meaning set forth in the preamble.

               “Company Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA, whether or not subject to ERISA), other than a foreign plan or
a Multiemployer Plan, established by, maintained or contributed to or required to be contributed
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 10 of 166




to by any Debtor or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of their respective ERISA Affiliates.

               “Company Board” has the meaning set forth in Section 6.11(b).

             “Company Disclosure Schedules” means the disclosure schedules delivered by
the Company to the Equity Commitment Parties on the date of this Agreement.

                “Company Organizational Documents” means collectively, the organizational
documents of the Company, including any certificate of formation or incorporation, applicable
charter, articles of incorporation, limited liability company agreement, bylaws, Certificate of
Designation or any similar documents, in each case which shall be consistent with the Plan, the
Plan Support Agreement and this Agreement.

               “Company SEC Documents” means all of the registration statements,
prospectuses, reports, schedules, forms, statements and other documents (including exhibits and
other information incorporated therein) filed with the SEC by the Company.

               “Confirmation Order” means a Final Order of the Bankruptcy Court confirming
the Plan pursuant to section 1129 of the Bankruptcy Code.

               “Contract” means any binding agreement, contract or instrument, whether oral or
written, including any loan, note, bond, mortgage, indenture, guarantee, deed of trust, license,
franchise, commitment, lease, franchise agreement, letter of intent, memorandum of understanding
or other obligation, and any amendments thereto, but excluding the Plan.

              “Control” means, with respect to any Person, the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or agency or otherwise.
“Controlled” has a correlative meaning.

                “COVID-19 Measures” means any quarantine, “shelter in place,” “stay at home,”
workforce reduction, social distancing, shut down, closure, sequester or any other Law, Order,
directive, guidelines or recommendations by any Governmental Entity, or any Company policies
in furtherance thereof, in connection with or in response to COVID-19, and any reasonable actions
taken or planned to be taken in response thereto.

               “D&O Indemnified Persons” has the meaning set forth in Section 6.12(a).

                “Debtors” means, collectively (i) the Hertz Corp.; (ii) the Company; (iii) Thrifty
Rent-A-Car System, LLC; (iv) Thrifty, LLC; (v) Dollar Thrifty Automotive Group, Inc.;
(vi) Firefly Rent A Car LLC; (vii) CMGC Canada Acquisition ULC; (viii) Hertz Aircraft, LLC;
(ix) Dollar Rent A Car, Inc.; (x) Dollar Thrifty Automotive Group Canada Inc.; (xi) Donlen
Corporation; (xii) Donlen FSHCO Company; (xiii) Hertz Canada Limited; (xiv) Donlen Mobility
Solutions, Inc.; (xv) DTG Canada Corp.; (xvi) DTG Operations, Inc.; (xvii) Hertz Car Sales LLC;
(xviii) DTG Supply, LLC; (xix) Hertz Global Services Corporation; (xx) Hertz Local Edition
Corp.; (xxi) Hertz Local Edition Transporting, Inc.; (xxii) Donlen Fleet Leasing Ltd.; (xxiii) Hertz
System, Inc.; (xxiv) Smartz Vehicle Rental Corporation; (xxv) Thrifty Car Sales, Inc.;
         Case 20-11218-MFW           Doc 3599-8     Filed 04/03/21     Page 11 of 166




(xxvi) Hertz Technologies, Inc.; (xxvii) TRAC Asia Pacific, Inc.; (xxviii) Hertz Transporting,
Inc.; (xxix) Rental Car Group Company, LLC; and (xxx) Rental Car Intermediate Holdings, LLC
provided, that none of the Seller Entities or Acquired Subsidiaries (each as defined in the Donlen
Purchase Agreement) shall constitute Debtors, for the purpose of Article IV and Article VI.

            “Defaulting Equity Commitment Party” means, in respect of an Equity
Commitment Party Default that is continuing, the applicable defaulting Equity Commitment Party.

               “DIP Facility” means the post-petition financing facility issued pursuant to the DIP
Credit Agreement and the DIP Order, consisting of a $1,650,000,000 senior secured multiple draw
term loan credit facility.

              “Direct Equity Investor” means each PE Sponsor identified as a Direct Equity
Investor on Schedule 1 hereto.

               “Direct Investment Amount” means the Direct Investment Common Amount and
the Direct Investment Preferred Amount.

               “Direct Investment Commitment” has the meaning set forth in Section 2.3.

               “Direct Investment Common Amount” means $565,000,000.

              “Direct Investment Common Shares” means a number of shares of Common
Stock equal to the Direct Investment Common Amount divided by the Common Per Share
Purchase Price.

               “Direct Investment Portion” means, with respect to each Direct Equity Investor,
the number of Direct Investment Common Shares and Direct Investment Preferred Shares ascribed
to such Direct Equity Investor on Schedule 1 hereto.

               “Direct Investment Preferred Amount” means $385,000,000.

              “Direct Investment Preferred Shares” means a number of shares of Preferred
Stock equal to the Direct Investment Preferred Amount divided by the Preferred Per Share
Purchase Price.

              “Direct Investment Shares” means the Direct Investment Common Shares and the
Direct Investment Preferred Shares.

               “Disclosure Statement” has the meaning set forth in the Plan Support Agreement.

              “Disclosure Statement Order” means that certain order of the Bankruptcy Court
approving the Disclosure Statement, subject to the Plan Sponsor Consent Rights.

              “Donlen Purchase Agreement” means that certain Stock and Asset Purchase
Agreement, dated as of November 25, 2020, as amended, by and among, the Company, Donlen
Corporation and each of the subsidiaries of Donlen as set forth therein and Freedom Acquirer LLC.
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 12 of 166




               “Dundon” has the meaning set forth in the Recitals.

                 “Effective Date” means the date upon which (a) no stay of the Confirmation Order
is in effect, (b) all conditions precedent to the consummation of the transactions contemplated by
this Agreement and the effectiveness of the Plan have been satisfied or are waived in accordance
with the terms hereof and thereof, as the case may be, and (c) the Restructuring and the other
transactions to occur on such date pursuant to the Plan become effective or are consummated.

                “Emergency Event” means (a) any epidemic, pandemic, disease outbreak, or
public health crisis including outbreaks or additional waves of outbreaks of any contagious
diseases (including influenza, COVID-19 or any variation thereof), cyberattacks, terrorism,
cyberterrorism, force majeure events or “acts of God”, or (b) any other Event that threatens health,
safety or the environment.

               “Emergency Response” means any reasonable emergency or immediate remedial
or protective action taken or determined or committed to be taken by the Company or any of its
Subsidiaries, that is, in their good faith reasonable determination in the best interests of the
Company and its Subsidiaries, as applicable, in response to any Emergency Event.

               “End Date” has the meaning set forth in Section 9.2(b)(i).

              “Environmental Laws” means all Laws relating to pollution, protection of the
environment, or the preservation or reclamation of natural resources.

               “EPCA Approval Obligations” means the obligations of the Company and the
other Debtors under this Agreement and the EPCA Approval Order.

                “EPCA Approval Order” means an Order of the Bankruptcy Court that is not
stayed (under Bankruptcy Rule 6004(h) or otherwise) that (a) authorizes the Company (on behalf
of itself and the other Debtors) to enter into and perform under this Agreement, including all
exhibits and other attachments, and (b) provides that the Termination Payment, Expense
Reimbursement and the indemnification provisions contained herein shall constitute allowed
administrative expenses of the Debtors’ estates under sections 503(b) and 507 of the Bankruptcy
Code and shall be payable by the Debtors as provided in this Agreement without further Order of
the Bankruptcy Court.

               “Equity Commitment” has the meaning set forth in Section 2.3.

                “Equity Commitment Party” means each Backstop Investor, each Initial
Consenting Noteholder committing, severally and not jointly, to exercise all Subscription Rights
that are issued to it in accordance with the terms herein, and each Direct Equity Investor.

                “Equity Commitment Party Default” means the failure by any Equity
Commitment Party to (a) exercise all Subscription Rights and purchase all Rights Offering Shares
pursuant to its Rights Offering Equity Commitment it in accordance with Section 2.5(a), or
(b) deliver and pay in accordance with Section 2.5(b) the aggregate Common Per Share Purchase
Price for the Common Stock such Equity Commitment Party is obligated to purchase pursuant to
its Rights Offering Backstop Commitment or (c) deliver and pay in accordance with Section 2.5(b)
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21     Page 13 of 166




the aggregate Per Share Purchase Price for the Direct Investment Shares such Equity Commitment
Party is obligated to purchase pursuant to its Direct Investment Commitment.

                  “Equity Commitment Party Replacement” shall have the meaning set forth in
Section 2.4(a).

                “Equity Commitment Party Replacement Period” shall have the meaning set
forth in Section 2.4(a).

               “Equity Commitment Percentage” means, with respect to any Equity
Commitment Party, the total amount of such Equity Commitment Party’s Equity Commitment as
a proportion of the Equity Commitments of all Equity Commitment Parties, determined as of the
relevant measurement date.

             “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

               “ERISA Affiliate” means any trade or business (whether or not incorporated) that,
together with any of the Debtors, is, or at any relevant time during the past six years was, treated
as a single employer under any provision of Section 414 of the Code.

                  “Escrow Account” has the meaning set forth in Section 2.5(a).

                  “Escrow Account Funding Date” has the meaning set forth in Section 2.5(b).

               “Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.

                  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                  “Existing Equity Commitment Party Purchaser” has the meaning set forth in
Section 2.7(b).

                 “Exit ABS Facilities” means an asset-backed securitization facility that will
refinance (i) the HVF II Facility and (ii) the Interim Fleet Financing Facility (unless the Company
elects not to refinance the Interim Fleet Financing Facility prior to the Closing, which election the
Company shall be permitted to make with the consent of the Requisite Equity Commitment Parties,
such consent not to be unreasonably withheld), which facility shall be consistent with the Plan, the
Plan Support Agreement and this Agreement, and otherwise in form and substance acceptable to
the Company and the Requisite Equity Commitment Parties.

                “Exit Revolving Credit Facility” means a senior secured revolving credit facility
in an aggregate commitment amount of $1,500,000,000 (as such amount may be adjusted with the
approval of the Company and the Requisite Equity Commitment Parties), with the capacity for the
issuance of letters of credit, secured by a first Lien on substantially all assets of the reorganized
Hertz Corp. and the Subsidiary Guarantors thereunder (except Donlen Corporation and its
Subsidiaries), which shall be consistent with the Plan, the Plan Support Agreement and this
         Case 20-11218-MFW           Doc 3599-8     Filed 04/03/21     Page 14 of 166




Agreement and otherwise in form and substance acceptable to the Company and the Requisite
Equity Commitment Parties.

                 “Exit Term Loan Facility” means a senior secured term credit facility in a
principal amount of $1,300,000,000 (as such amount may be adjusted with the approval of the
Company and the Requisite Equity Commitment Parties), secured by a first Lien on substantially
all assets of the reorganized Hertz Corp. and the Subsidiary Guarantors thereunder (except Donlen
Corporation and its Subsidiaries), which shall be consistent with the Plan, the Plan Support
Agreement and this Agreement, and otherwise in form and substance acceptable to the Company
and the Requisite Equity Commitment Parties.

               “Expense Reimbursement” has the meaning set forth in Section 3.1(a).

               “Filing Party” has the meaning set forth in Section 6.10(b).

                “Final Order” means, as applicable, an Order of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that has not been
reversed, stayed, modified, or amended, and as to which the time to appeal or seek certiorari has
expired and no appeal or petition for certiorari has been timely taken, or as to which any appeal
that has been taken or any petition for certiorari that has been or may be filed has been resolved
by the highest court to which the Order could be appealed or from which certiorari could be sought
or the new trial, reargument, or rehearing shall have been denied, resulted in no modification of
such Order, or has otherwise been dismissed with prejudice; provided, however, that the possibility
of a motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under
the Bankruptcy Rules or local rules of the Bankruptcy Court, may be filed relating to such Order
shall not prevent such Order from being a Final Order.

               “Financial Reports” has the meaning set forth in Section 6.6.

               “Financing Uses” has the meaning set forth in Section 5.10(b).

               “Form 10-K” has the meaning set forth in Section 4.8.

               “Funding Notice” has the meaning set forth in Section 2.5(a).

               “GAAP” means United States generally accepted accounting principles.

               “Governmental Entity” means any federal, municipal, state, provincial, territorial,
local or foreign governmental or quasi-governmental, administrative, taxing or regulatory
authority, department, agency, board, bureau, official, commission, body or other similar authority
or instrumentality (including any self-regulatory authority, securities exchange, court or similar
tribunal).

               “Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive substances or petroleum
or petroleum distillates, asbestos or asbestos containing materials, polychlorinated biphenyls or
radon gas, of any nature subject to regulation under any Environmental Law.
          Case 20-11218-MFW            Doc 3599-8       Filed 04/03/21      Page 15 of 166




                “Hertz Corp.” means The Hertz Corporation.

                “HIL Debt Commitment Letter” has the meaning set forth in Section 5.10(b).

                “HIL Debt Commitment Parties” has the meaning set forth in Section 5.10(b).

                “HIL Debt Financing” has the meaning set forth in Section 5.10(b).

             “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

                “Indemnified Claim” has the meaning set forth in Section 8.2.

                “Indemnified Person” has the meaning set forth in Section 8.1.

                “Indemnifying Parties” has the meaning set forth in Section 8.1.

                “Intellectual Property Rights” has the meaning set forth in Section 4.14(b).

                “IRS” means the United States Internal Revenue Service.

                “Joint Filing Party” has the meaning set forth in Section 6.10(c).

                “Joint Notice” means a declaration or a joint voluntary notice submitted by the
Joint Filing Parties to CFIUS or, if required by CFIUS, a declaration followed by a joint voluntary
notice submitted by the Joint Filing Parties.

               “Knowledge of the Company” means the actual knowledge, after reasonable
inquiry, of Paul E. Stone, Kungyu (“Kenny”) Cheung, Scott Massengill and M. David Galainena.

              “Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

                “Legal Proceedings” has the meaning set forth in Section 4.12.

                “Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement, encumbrance, restriction on
transfer, conditional sale or other title retention agreement, defect in title, lien or judicial lien as
defined in sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a similar kind.

                “Losses” has the meaning set forth in Section 8.1.

               “Marketing Period” means the first period of twenty (20) consecutive days after
entry of the Confirmation Order during which the HVF III asset-backed securitization facility is
marketed to potential investors.

                “Material Adverse Effect” means any Event which individually, or in the
aggregate, has had or would reasonably be expected to have a material adverse effect on (a) the
business, assets, liabilities, properties, results of operations or condition (financial or otherwise) of
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21     Page 16 of 166




the Company and its Subsidiaries, taken as a whole, or (b) the ability of the Company and its
Subsidiaries, taken as a whole, to perform their obligations under, or to consummate the
transactions contemplated by this Agreement, in each case except to the extent it results from,
arises out of, or is attributable to, the following (either alone or in combination): (i) any change
after December 31, 2020 in global, national or regional political conditions, any natural disasters,
man-made disasters, epidemics, pandemics, disease outbreaks, or public health crises including
outbreaks or additional waves of outbreaks of any contagious diseases (including influenza,
COVID-19 or any variation thereof), hostilities, acts of war (whether or not declared), sabotage,
civil unrest, cyberattacks, terrorism, cyberterrorism, military actions, national emergencies or force
majeure events or “acts of God”, or any escalation or material worsening thereof any change in the
general business, market, financial or economic conditions affecting the industries, regions and
markets in which the Company or its Subsidiaries operate, including any change in the United
States or applicable foreign economies or securities, commodities or financial markets; (ii) any
changes after the date hereof in applicable Law or GAAP, or in the interpretation or enforcement
thereof; (iii) the execution, announcement or performance of this Agreement or the other
Transaction Agreements or the transactions contemplated hereby or thereby (including any act or
omission of the Company and its Subsidiaries to operate as expressly required or prohibited, as
applicable, by the Plan Support Agreement or this Agreement or consented to or required by the
Requisite Equity Commitment Parties in writing); (iv) changes in the market price or trading
volume of the claims or equity or debt securities of the Company and its Subsidiaries (but not the
underlying facts giving rise to such changes unless such facts are otherwise excluded pursuant to
the clauses contained in this definition); (v) the filing or pendency of the Chapter 11 Cases; (vi)
any action taken by the Plan Sponsors or its Affiliates with respect to the Company or any of its
Subsidiaries (including through such persons’ participation in the Chapter 11 Cases); (vii) the
occurrence of an Equity Commitment Party Default; (viii) any matters expressly disclosed in the
Company Disclosure Schedules, Company SEC Documents filed from and after December 31,
2020 through the date hereof (excluding disclosures contained in the “Forward-Looking
Statements” or “Risk Factors” sections thereof, or any other statements that are similarly
predictive, cautionary or forward looking in nature), or the Disclosure Statement as filed on or
prior to the date hereof; and (ix) failure of the Company or any of its Subsidiaries to meet any
internal or published projections, forecasts, estimates or predictions (but not the underlying facts
giving rise to such departure unless such facts are otherwise excluded pursuant to the clauses
contained in this definition); provided, that the exceptions in clauses (i) or (ii) shall not apply to
the extent that such Event is materially and disproportionately adverse to the Company and its
Subsidiaries, taken as a whole, as compared to other companies in the industries, markets or
geographies in which the Company and its Subsidiaries operate.

               “Material Contracts” means (a) all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms are defined in
Items 601(b)(2) and 601(b)(10) of Regulation S-K under the Exchange Act) to which any of the
Debtors is a party or (b) solely for purposes of Section 4.22 (and not for purposes of Section 6.3)
any Contracts to which any of the Debtors is a party that is likely to reasonably involve
consideration payable by the Debtor of more than $20,000,000, in the aggregate, over the twelve
month period from the date hereof, has a term of greater than one year and is not cancelable without
material penalty on not more than thirty (30) days’ notice.

               “Milbank LLP” has the meaning set forth in Section 3.1(a).
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 17 of 166




               “Money Laundering Laws” has the meaning set forth in Section 4.24.

                “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any of the Debtors or any ERISA Affiliate is making or accruing
an obligation to make contributions, has within any of the preceding six plan years made or accrued
an obligation to make contributions, or each such plan with respect to which any such entity has
any actual or contingent liability or obligation.

                “New Reorganized Debt” means the Exit Term Loan Facility, the Exit Revolving
Credit Facility and the Exit ABS Facilities as set forth in the Plan.

               “Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

               “Outside Date” has the meaning set forth in Section 9.2(b)(i).

               “Party” has the meaning set forth in the preamble.

               “PCAOB” has the meaning set forth in Section 4.8.

            “Per Share Purchase Price” means the Preferred Per Share Purchase Price and the
Common Per Share Purchase Price, as the case may be.

                “Permitted Liens” means (a) Liens for Taxes that (i) are not yet delinquent, (ii) are
being contested in good faith by appropriate proceedings and for which adequate reserves have
been made with respect thereto in accordance with GAAP or (iii) the nonpayment of which is
permitted or required by the Bankruptcy Code; (b) landlord’s, operator’s, vendors’, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other similar Liens for labor,
materials or supplies provided with respect to any Real Property or personal property incurred in
the ordinary course of business and as otherwise not prohibited under this Agreement, for amounts
that do not detract from the value of, or impair the use of, the Real Property or personal property
of the Debtors in a manner which is material to the Company and its Subsidiaries taken as a whole,
or, if for amounts that do so detract from the value of, or impair the use of, the Real Property or
personal property of the Debtors, if such Lien is being contested in good faith by appropriate
proceedings and for which adequate reserves have been made with respect thereto; (c) zoning,
building codes and other land use Laws regulating the use or occupancy of any Real Property or
the activities conducted thereon that are imposed by any Governmental Entity having jurisdiction
over such Real Property; provided, that no such zoning, building codes and other land use Laws
prohibit the use or occupancy of such Real Property; (d) easements, covenants, conditions, minor
encroachments, rights of way, restrictions and other similar matters adversely affecting title to any
Real Property and other title defects and encumbrances that do not or would not impair, in a manner
material to the Company and its Subsidiaries taken as a whole, the use or occupancy of such Real
Property or the operation of the Debtors’ business and all matters disclosed in the real property
records of the counties (or equivalent) in which the Real Property or any portion thereof is located;
(e) Liens granted under any Contracts with respect to any Real Property or personal property
incurred in the ordinary course of business and that do not, in a manner material to the Company
and its Subsidiaries taken as a whole, detract from the value of, or impair the use of, any of the
Real Property or personal property of any of the Debtors; (f) Liens granted in connection with the
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 18 of 166




New Reorganized Debt and any Lien permitted by the New Reorganized Debt; (g) Liens listed on
Section 1.1 of the Company Disclosure Schedules; and (h) Liens that, pursuant to the Confirmation
Order, will not survive beyond the Effective Date.

              “Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, association, trust,
Governmental Entity or other entity or organization.

               “Plan” means the Debtors’ joint plan of reorganization dated as of April 3, 2021 to
be approved by the Confirmation Order, including the Plan Supplement and all material
documents, annexes, schedules, exhibits, amendments, modifications, or supplements thereto, as
may be amended, supplemented, or modified from time to time in accordance with its terms and
with the Plan Support Agreement and in a manner that is consistent with the Plan, the Plan Support
Agreement, this Agreement, and otherwise in form and substance acceptable to the Company and
the Requisite Equity Commitment Parties.

               “Plan Sponsors” has the meaning set forth in the Recitals.

               “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan, filed with the Bankruptcy Court, each of which shall be in form
and substance materially consistent with the Plan, the Plan Support Agreement, and subject to the
Plan Sponsor Consent Rights, and otherwise acceptable to the Company, as may be amended,
modified, or supplemented from time to time.

               “Plan Support Agreement” has the meaning set forth in the Recitals.

               “Pre-Closing Period” has the meaning set forth in Section 6.3(a).

               “Preferred Per Share Purchase Price” means $25.00.

               “Preferred Stock” has the meaning set forth in the Recitals.

               “Real Property” means, collectively, all right, title and interest (including any
leasehold estate) in and to any and all parcels of or interests in real property owned in fee or leased
by any of the Debtors, together with, in each case, all beneficial easements, hereditaments and
appurtenances relating thereto, and all improvements and appurtenant fixtures incidental to the
ownership or lease thereof.

               “Registrable Securities” has the meaning set forth in Section 6.14(a).

               “Registration Rights Agreement” has the meaning set forth in Section 6.8(b).

                “Related Party” means, with respect to any Person, (a) any former, current or
future director, officer, agent, Affiliate, employee, general or limited partner, controlling persons,
member, manager or stockholder of such Person and (b) any former, current or future director,
officer, agent, Affiliate, employee, general or limited partner, member, manager or stockholder of
any of the foregoing.
          Case 20-11218-MFW           Doc 3599-8     Filed 04/03/21    Page 19 of 166




                 “Related Purchaser” means any Affiliate of a Plan Sponsor or an Equity
Commitment Party or any Affiliated Fund of such Plan Sponsor or Equity Commitment Party (in
each case, other than any portfolio company of such Plan Sponsor, Equity Commitment Party or
its Affiliates).

               “Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating. “Released” has a
correlative meaning.

               “Reorganized Company” means reorganized Hertz Global Holding, Inc., or any
successors thereto, by merger, consolidation, or otherwise, on and after the Effective Date.

                  “Replacing Equity Commitment Party” has the meaning set forth in Section
2.4(a).

               “Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers, attorneys,
accountants, advisors and other representatives acting on behalf of such Person.

               “Requisite Backstop Investors” means Backstop Investors representing a
Backstop Percentage of at least 50.1% (including Initial Consenting Noteholders holding at least
67% of the Initial Consenting Noteholders’ aggregate Equity Commitments hereunder).

              “Requisite Equity Commitment Parties” means the PE Sponsors and the
Requisite Backstop Investors.

                  “Restructuring” has the meaning set forth in the Plan Support Agreement.

               “Restructuring Transactions” means, collectively, the transactions contemplated
by the Plan and the Plan Support Agreement.

              “Rights Offering” means the offering of rights pursuant to which eligible holders
of Allowed Unsecured Funded Debt Claims are entitled to receive Subscription Rights to acquire
Common Stock substantially on the terms reflected in the Plan, the Plan Support Agreement and
this Agreement, and in accordance with the Rights Offering Procedures.

                  “Rights Offering Amount” means an amount equal to $1,623,000,000.

                  “Rights Offering Backstop Commitment” has the meaning set forth in
Section 2.2(b).

                  “Rights Offering Commitment Purchasers” has the meaning set forth in Section
2.7(d).

                  “Rights Offering Equity Commitment” has the meaning set forth in Section
2.2(a).
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 20 of 166




               “Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription forms must be duly delivered to the Rights Offering Subscription
Agent in accordance with the Rights Offering Procedures.

              “Rights Offering Participants” means those Persons who duly subscribe for
Rights Offering Shares in accordance with the Rights Offering Procedures.

               “Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court, which procedures shall be substantially in
the form and substance attached as Annex B and otherwise acceptable to the Requisite Equity
Commitment Parties and the Company.

              “Rights Offering Shares” means the Common Stock (including all Unsubscribed
Shares purchased by the Backstop Investors pursuant to this Agreement) distributed pursuant to
and in accordance with the Rights Offering Procedures in the Rights Offering.

               “Rights Offering Subscription Agent” means Prime Clerk LLC in its capacity as
subscription agent pursuant to the Rights Offering Procedures.

                “Rights Offering Subscription Price” means the subscription price for Rights
Offering Shares offered in the Rights Offering pursuant to the Rights Offering Procedures, which
shall equal the Common Per Share Purchase Price.

               “Sanctions” has the meaning set forth in Section 4.24.

               “SEC” means the U.S. Securities and Exchange Commission.

               “Securities Act” means the Securities Act of 1933, as amended.

             “Senior Management Team” means (i) Jeffery Adams, (ii) Darren Arrington, (iii)
Kenney Cheung, (iv) M. David Galainena, (v) Eric Leef, (vi) Scott Massengill, (vii) Joseph
McPherson, (viii) Jayesh Patel, (ix) Opal Gay Perry, (x) Paul Stone, and (xi) Laura Suenon Nestar
(Smith).

               “Shares” has the meaning set forth in the Recitals.

               “Shelf” has the meaning set forth in Section 6.14(a).

               “Subscription Rights” means the subscription rights to purchase Rights Offering
Shares in accordance with the Rights Offering Procedures.

                “Subsidiary” means, with respect to any Person, any corporation, partnership, joint
venture or other legal entity as to which such Person (either alone or through or together with any
other Subsidiary), (a) owns, directly or indirectly, more than fifty percent (50%) of the stock or
other equity interests, (b) has the power to elect a majority of the board of directors or similar
governing body, or (c) has the power to direct the business and policies; provided, that none of the
Seller Entities or Acquired Subsidiaries (each as defined in the Donlen Purchase Agreement) shall
constitute Subsidiaries of the Company, for the purpose of Article IV.
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 21 of 166




               “Superior Proposal” has the meaning set forth in Section 6.11(b).

                 “Superior Transaction” means a transaction that the Company Board determines
in good faith, based on the advice of its financial and legal advisors: (x) would be in the best
interests of the Company and its creditors and equity holders as a whole, and (y) would reasonably
be expected to be superior to the Company and its creditors and equity holders in comparison to
the transactions contemplated under this Agreement and the Plan.

               “Tax Return” means any return, declaration, election, disclosure, report, claim for
refund, statement or information report or filing with respect to Taxes, including any schedules
attached thereto and including any amendment thereof.

                 “Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal, state, local, foreign and
other income, franchise, profits, gross receipts, capital gains, capital stock, transfer, property,
escheat, abandoned and unclaimed property, sales, use, value-added, occupation, excise,
severance, windfall profits, stamp, payroll, social security, withholding and other taxes,
assessments, duties, levies or other mandatory governmental charges of any kind whatsoever paid
to a Governmental Entity (whether payable directly or by withholding and whether or not requiring
the filing of a return), all estimated taxes, deficiency assessments, additions to tax, penalties and
interest thereon and shall include any liability for such amounts as a result of being a member of a
combined, consolidated, unitary or affiliated group, as transferee or successor, by Contract, as
withholding agent, or otherwise.

               “Termination Payment” has the meaning set forth in Section 9.5(a).

               “Transaction Agreements” has the meaning set forth in Section 4.2(a).

               “Transfer” means to sell, transfer, assign, pledge, hypothecate, participate, donate
or otherwise encumber or dispose of, directly or indirectly (including through derivatives, options,
swaps, pledges, forward sales or other transactions in which any Person receives the right to own
or acquire any current or future interest). “Transfer” used as a noun has a correlative meaning.

                “Unsubscribed Shares” means the Common Stock offered pursuant to the Rights
Offering to Holders of Eligible Unsecured Funded Debt Claims that are not Equity Commitment
Parties that have not been duly purchased (either in exchange for a cash payment or the surrender
of applicable Claims) in the Rights Offering by Holders of Eligible Unsecured Funded Debt
Claims that are not Equity Commitment Parties in accordance with the Rights Offering Procedures
and the Plan.

               “willful or intentional breach” has the meaning set forth in Section 9.4.

               “Willkie LLP” has the meaning set forth in Section 3.1(a).

               “WP” has the meaning set forth in the Recitals.
            Case 20-11218-MFW       Doc 3599-8      Filed 04/03/21    Page 22 of 166




               Section 1.2    Construction. In this Agreement, unless the context otherwise
requires:

               (a)    references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules attached to, this
Agreement;

               (b) references in this Agreement to “writing” or comparable expressions
include a reference to a written document transmitted by means of electronic mail in portable
document format (pdf), facsimile transmission or comparable means of communication;

              (c)   words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter gender and vice
versa;

                (d) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of
similar import, when used in this Agreement, shall refer to this Agreement as a whole, including
all Exhibits and Schedules attached to this Agreement, and not to any provision of this Agreement;

              (e)   the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended, modified, varied,
novated or supplemented;

                (f)   the term “or” shall not be exclusive;

               (g) “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;

                (h)   references to “day” or “days” are to calendar days;

                (i)   references to “the date hereof” means the date of this Agreement;

               (j)  unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any rules or
regulations promulgated thereunder in effect from time to time; and

              (k) references to “dollars” or “$” refer to currency of the United States of
America, unless otherwise expressly provided.

                                         ARTICLE II

                             EQUITY COMMITMENTS; CLOSING

               Section 2.1    The Rights Offering; Subscription Rights.

              (a)    On and subject to the terms and conditions hereof, the Company shall
conduct the Rights Offering pursuant to and in accordance with the Rights Offering Procedures,
this Agreement and the Plan.
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 23 of 166




                (b)     If requested by the Requisite Backstop Investors, from time to time prior to
the Rights Offering Expiration Time (and any permitted extensions thereto), the Company shall
notify, or cause the Rights Offering Subscription Agent to notify, within two (2) Business Days of
receipt of such request by the Company, the Backstop Investors of the aggregate number of
Subscription Rights known by the Company or the Rights Offering Subscription Agent to have
been exercised pursuant to the Rights Offering as of the most recent practicable time before such
request. The Rights Offering will be conducted, and the Rights Offering Shares issued, in reliance
upon the exemption from registration provided in Section 4(a)(2) of the Securities Act. The offer
and sale of the Unsubscribed Shares purchased by the Backstop Investors pursuant to this
Agreement will be conducted in reliance upon the exemption from registration under Section
4(a)(2) of the Securities Act.

               Section 2.2 Rights Offering Backstop Commitments.

                 (a)    On and subject to the terms and conditions hereof, each Equity Commitment
Party agrees, severally and not jointly, to exercise (and cause any of its Related Purchasers to
exercise) all Subscription Rights that are issued to it (or such Related Purchaser) pursuant to the
Rights Offering, and duly purchase all Rights Offering Shares issuable to it (or such Related
Purchaser) pursuant to such exercise, in accordance with the Rights Offering Procedures and this
Agreement, and agrees to fund the aggregate Rights Offering Subscription Price therefor in
accordance with Section 2.5(b) notwithstanding anything to the contrary in the Rights Offering
Procedures; provided, that any Equity Commitment Party that breaches its obligations hereunder
shall be liable to each Backstop Investor that has not so defaulted, and to the Company, as a result
of any such breach of its obligations hereunder. The obligations of each Equity Commitment Party
to duly purchase all Rights Offering Shares issuable to it as described in this Section 2.2(a) shall
be referred to as such Equity Commitment Party’s “Rights Offering Equity Commitment”.

                (b)     On and subject to the terms and conditions hereof, each Backstop Investor
agrees, severally (in accordance with its Backstop Percentage) and not jointly, to purchase, and the
Company agrees to sell to such Backstop Investor, at the Closing, the number of Unsubscribed
Shares equal to (x) such Backstop Investor’s Backstop Percentage multiplied by (y) the aggregate
number of Unsubscribed Shares, rounded among the Backstop Investors solely to avoid fractional
shares as the Requisite Backstop Investors may determine in their sole discretion for the aggregate
Common Per Share Purchase Price for all such Unsubscribed Shares. In no event shall any
rounding pursuant to the immediately preceding sentence reduce the aggregate commitment of
such Backstop Investors or the aggregate number of Unsubscribed Shares to be issued. The
obligations of each Backstop Investor to purchase its Backstop Percentage of the Unsubscribed
Shares as described in this Section 2.2(b) shall be referred to as such Backstop Investor’s “Rights
Offering Backstop Commitment”.

               Section 2.3 Direct Investment Commitment. On and subject to the terms and
conditions hereof, each Direct Equity Investor agrees, severally (in accordance with its Direct
Investment Portion) and not jointly, to purchase (the “Direct Investment Commitment”), and the
Company agrees to sell to such Direct Equity Investor, at the Closing, its Direct Investment Portion
of the Direct Investment Shares for the aggregate applicable Per Share Purchase Price. For
purposes of this Agreement, an Equity Commitment Party’s Rights Offering Equity Commitment,
         Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 24 of 166




Rights Offering Backstop Commitment and Direct Investment Commitment is (collectively, as
applicable) referred to as its “Equity Commitment”.

            Section 2.4 Equity Commitment Party Default; Replacement of Defaulting
Equity Commitment Party.

               (a)     Upon the occurrence of an Equity Commitment Party Default, the Equity
Commitment Parties (other than any Defaulting Equity Commitment Party) shall have the right
and opportunity (but not the obligation), within ten (10) Business Days after receipt of written
notice from the Company to all non-defaulting Equity Commitment Parties of such Equity
Commitment Party Default (such ten (10) Business Day period, the “Equity Commitment Party
Replacement Period”), to make arrangements for one or more of the Equity Commitment Parties
and their respective Related Purchasers who agree to be bound by this Agreement (other than the
Defaulting Equity Commitment Party) to purchase all or any portion of the Available Shares (such
purchase, an “Equity Commitment Party Replacement”) on the terms and subject to the
conditions set forth in this Agreement and in such amounts as may be agreed upon by all of the
Equity Commitment Parties and their respective Related Purchasers electing to purchase all or
any portion of the Available Shares, or, if no such agreement is reached, based upon the relative
applicable Equity Commitment Percentages of any such Equity Commitment Parties (other than
any Defaulting Equity Commitment Party) (such Equity Commitment Parties and Related
Purchasers the “Replacing Equity Commitment Parties”). Any Available Shares purchased by
a Replacing Equity Commitment Party (and any commitment and applicable aggregate Per Share
Purchase Price associated therewith) shall be included, among other things, in the determination
of (x) the Unsubscribed Shares required to be purchased by such Replacing Equity Commitment
Party for all purposes hereunder, (y) the Equity Commitment Percentage of such Replacing
Equity Commitment Party for purposes of Section 2.5(b), and Section 3.1 and (z) the Equity
Commitment of such Replacing Equity Commitment Party for purposes of the definition of
“Requisite Backstop Investors”, to the extent applicable. If an Equity Commitment Party Default
occurs, the Outside Date shall be delayed only to the extent necessary to allow for the Equity
Commitment Party Replacement to be completed within the Equity Commitment Party
Replacement Period.

              (b) Notwithstanding anything in this Agreement to the contrary, if an Equity
Commitment Party is a Defaulting Equity Commitment Party, it shall not be entitled to any of the
Termination Fee or Expense Reimbursement or indemnification provided, or to be provided,
under or in connection with this Agreement. To the extent any such Defaulting Equity
Commitment Party has received any Expense Reimbursement in accordance with this Agreement,
such Defaulting Equity Commitment Party shall return such amounts to the Company promptly
following such default.

               (c)    If all or any portion of the Available Shares are not purchased by the Equity
Commitment Parties and their respective Related Purchasers (other than the Defaulting Equity
Commitment Party) during the Equity Commitment Party Replacement Period, the Company has
the right, but not the obligation, within 30 Business Days following expiration of the Equity
Commitment Party Replacement Period, to issue and sell to one or more Persons the remaining
portion of the Available Shares of the Defaulting Equity Commitment Party without the consent
of any of the Plan Sponsors. Following the issuance and sale of any Available Shares in
         Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 25 of 166




accordance with Section 2.4(b) or this Section 2.4(c), the Parties shall revise and update Schedule
1 hereto to reflect any changes in the identity of the Equity Commitment Parties, their Equity
Commitments and their Equity Commitment Percentages.

               (d) For the avoidance of doubt, notwithstanding anything to the contrary set
forth herein, no provision of this Agreement shall relieve any Defaulting Equity Commitment
Party from liability hereunder, or limit the availability of the remedies of any other Party in
connection with any such Defaulting Equity Commitment Party’s Equity Commitment Party
Default.

              Section 2.5    Escrow Account Funding.

                 (a)   Funding Notice. No later than the tenth (10th) day following the Rights
Offering Expiration Time, the Rights Offering Subscription Agent shall, on behalf of the
Company, deliver to each Backstop Investor a written notice (the “Funding Notice”) setting forth
(i) the number of Rights Offering Shares elected to be purchased by the Rights Offering
Participants, and the aggregate Rights Offering Subscription Price therefor; (ii) the aggregate
number of Unsubscribed Shares, if any, and the aggregate Common Per Share Purchase Price
therefor; (iii) the Backstop Investor’s Backstop Percentage and the aggregate number of
Unsubscribed Shares (based upon such Backstop Percentage) to be issued and sold by the
Company to such Backstop Investor, and the aggregate Common Per Share Purchase Price
therefor; (iv) the aggregate amount of Equity Commitments satisfied as of such time and the
percentage the Equity Commitment Percentage represented thereby; and (v) subject to the last
sentence of Section 2.5(b), the escrow account designated in the escrow agreement satisfactory to
the Requisite Equity Commitment Parties and the Company, each acting reasonably, to which such
Backstop Investor shall deliver and pay the aggregate Common Per Share Purchase Price for such
Backstop Investor’s Backstop Percentage of the Unsubscribed Shares and, if applicable, the
aggregate Rights Offering Subscription Price for the Rights Offering Shares such Equity
Commitment Party has subscribed for in the Rights Offering (the “Escrow Account”). The
Company shall promptly direct the Rights Offering Subscription Agent to provide any written
backup, information and documentation relating to the information contained in the applicable
Funding Notice as any Equity Commitment Party may reasonably request.

                (b) Escrow Account Funding. No later than the Business Day immediately
preceding the Closing Date, or such earlier date agreed with the Requisite Equity Commitment
Parties pursuant to the escrow agreement satisfactory to the Requisite Equity Commitment Parties
and the Company, each acting reasonably, which shall not be earlier than the fourth (4th) Business
Day following receipt of the Funding Notice or more than three (3) Business Days prior to the
planned Closing Date (the “Escrow Account Funding Date”), each Equity Commitment Party
shall deliver and pay an amount equal to the sum of (i) the aggregate Common Per Share Purchase
Price for the Rights Offering Shares pursuant to such Equity Commitment Party’s Rights Offering
Equity Commitment plus (ii) the aggregate Common Per Share Purchase Price for the
Unsubscribed Shares to be purchased pursuant to such Equity Commitment Party’s Rights
Offering Backstop Commitment plus (iii) the aggregate Per Share Purchase Price for the Common
Stock and Preferred Stock to be purchased pursuant to such Equity Commitment Party’s Direct
Investment Commitment, by wire transfer of immediately available funds in U.S. dollars into the
Escrow Account in satisfaction of such Equity Commitment Party’s Equity Commitment and its
         Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21      Page 26 of 166




obligations to fully exercise its Subscription Rights. If this Agreement is validly terminated, all
amounts deposited by the Equity Commitment Parties in the Escrow Account shall be returned to
such Equity Commitment Parties in accordance with the terms of the escrow agreement.

              Section 2.6     Closing.

                (a)   Subject to Article VII, unless otherwise mutually agreed in writing between
the Company and the Requisite Equity Commitment Parties, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place electronically, at 10:00 a.m.
New York City time, on the Effective Date. The date on which the Closing actually occurs shall
be referred to herein as the “Closing Date”. Notwithstanding the foregoing, if the Marketing
Period has not ended at the time the Closing would otherwise occur pursuant hereto, then the
Closing will occur on the earlier of (i) any Business Day during the Marketing Period specified
by the Company on no less than two (2) Business Days’ prior written notice to the Requisite
Equity Commitment Parties and (ii) the first (1st) Business Day following the final day of the
Marketing Period (subject, in the case of each of (i) and (ii), to the satisfaction or waiver (to the
extent permitted hereunder) of all of the conditions set forth in Article VII, other than those
conditions that by their nature can be satisfied only on the Closing Date, but subject to the
satisfaction or waiver (to the extent permitted hereunder) of such conditions).

               (b) At the Closing, the funds held in the Escrow Account shall, as applicable,
be released and utilized in accordance with the Plan and the Plan Support Agreement.

                (c)    At the Closing, the Company will issue the applicable Rights Offering
Shares, the Unsubscribed Shares and the Direct Investment Shares to each Equity Commitment
Party (or to its designee in accordance with Section 2.7) against payment of the aggregate Per
Share Purchase Price for such applicable Rights Offering Shares, Unsubscribed Shares and Direct
Investment Shares purchased by such Equity Commitment Party, in satisfaction of such Equity
Commitment Party’s Equity Commitment. The entry of any Unsubscribed Shares and Direct
Investment Shares to be delivered pursuant to this Section 2.6(c) into the account of an Equity
Commitment Party pursuant to the Company’s book entry procedures and delivery to such Equity
Commitment Party of an account statement reflecting the book entry of such Unsubscribed Shares
and Direct Investment Shares shall be deemed delivery of such Unsubscribed Shares and Direct
Investment Shares for purposes of this Agreement. Notwithstanding anything to the contrary in
this Agreement, all Unsubscribed Shares and Direct Investment Shares will be delivered with all
issue, stamp, transfer, sales and use, or similar transfer Taxes or duties that are due and payable
(if any) in connection with such delivery duly paid by the Company on behalf of the Company.
The Common Stock to be issued pursuant to the Rights Offering and this Agreement shall be, or
shall be eligible to be issued, transferred or held through the facilities of The Depository Trust
Company.

              Section 2.7     Designation and Assignment Rights.

                (a)    Each Equity Commitment Party shall have the right to instruct, by written
notice to the Company no later than two (2) Business Days prior to the Closing Date, that all or
any portion of its Direct Investment Shares or Unsubscribed Shares, as applicable, to be issued
pursuant to its Equity Commitment, be issued in the name of, and delivered to one or more of its
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 27 of 166




Related Purchasers upon receipt by the Company of payment therefor in accordance with the terms
hereof, which notice of designation shall (i) be addressed to the Company and signed by such
Equity Commitment Party and the applicable Related Purchaser, (ii) specify the number of Direct
Investment Shares and Unsubscribed Shares to be delivered to or issued in the name of each such
Related Purchaser, and (iii) contain a confirmation by each such Related Purchaser of the accuracy
of the representations made by the applicable Equity Commitment Party under this Agreement as
applied to such Related Purchaser; provided that no such designation pursuant to this Section 2.7(a)
shall relieve any Equity Commitment Party from any of its obligations under this Agreement.

                (b)    Subject to Section 2.7(c), each PE Sponsor shall have the right to Transfer
all or any portion of its (x) Subscription Rights or (y) Equity Commitment, in each case to any
other Equity Commitment Party or such other Equity Commitment Party’s Related Purchaser
(each, an “Existing Equity Commitment Party Purchaser”); provided, that (i) such Existing
Equity Commitment Party Purchaser shall be an Equity Commitment Party or its Related
Purchaser as of immediately prior to such Transfer, (ii) the transferring Equity Commitment Party
and Existing Equity Commitment Party Purchaser shall have duly executed and delivered to the
Company written notice of such Transfer, and (iii) if applicable, such Existing Equity Commitment
Party Purchaser shall deliver to the Company a joinder to this Agreement, in a form reasonably
acceptable to the Company, pursuant to which such Person agrees to be fully bound by this
Agreement and contains a confirmation of the accuracy of the representations made by each Equity
Commitment Party under this Agreement as applied to such Person.

               (c)   Notwithstanding anything to the contrary in this Section 2.7, no PE Sponsor
shall be entitled to assign or transfer more than twenty-five percent (25%) of its Equity
Commitment to any Person (other than to an Existing Equity Commitment Party Purchaser in
accordance with clause (b) or its Related Purchasers) without the prior written consent of the
Company.

                (d)     Each Equity Commitment Party that is not a PE Sponsor shall have the right
to Transfer all or any portion of its Rights Offering Equity Commitment to any Person (each a
“Rights Offering Commitment Purchaser”); provided, that (i) the transferring Equity
Commitment Party and the Rights Offering Commitment Purchaser shall provide written notice to
the Company of such Transfer, (ii) if applicable, the Rights Offering Commitment Purchaser shall
deliver to the Company a joinder to this Agreement, pursuant to which the Rights Offering
Commitment Purchaser agrees to be fully bound by this Agreement and contains a confirmation
of the accuracy of the representations made by each Equity Commitment Party under this
Agreement as applied to such Rights Offering Commitment Purchaser; (iii) at the same time that
such Equity Commitment Party Transfers any Rights Offering Equity Commitment it shall
Transfer a corresponding portion of Senior Notes/ALOC Claims to such Rights Offering
Commitment Purchaser; (iv) if such obligations are Transferred to an Existing Equity Commitment
Party Purchaser, such transferring Equity Commitment Party shall be relieved of such obligations;
and (v) if such obligations are Transferred to a Person that is not an Existing Equity Commitment
Party, unless otherwise consented to by the Company in writing, such Transfer shall not relieve
the transferring Equity Commitment Party of such Transferred obligations under this Agreement,
except to the extent such obligations are actually satisfied by the applicable Rights Offering
Commitment Purchaser.
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 28 of 166




                (e)     Each Equity Commitment Party that is not a PE Sponsor shall have the right
to Transfer all or any portion of its Rights Offering Backstop Commitment to any Existing Equity
Commitment Party, provided that the transferring Equity Commitment Party and the Backstop
Commitment Purchaser shall provide written notice to the Company of such Transfer. Any
Transfer permitted under this Section 2.7(e) shall relieve the transferring Equity Commitment
Party of such Transferred obligations under this Agreement.

                (f)    Each Equity Commitment Party that is not a PE Sponsor shall have the right
to Transfer all or any portion of its Rights Offering Backstop Commitment to any Person that is
not an Existing Equity Commitment Party Purchaser (each a “Backstop Commitment
Purchaser”); provided, that (i) the transferring Equity Commitment Party and the Backstop
Commitment Purchaser shall provide written notice to the Company of such Transfer, (ii) if
applicable, the Backstop Commitment Purchaser shall deliver to the Company a joinder to this
Agreement, pursuant to which the Backstop Commitment Purchaser agrees to be fully bound by
this Agreement and contains a confirmation of the accuracy of the representations made by each
Equity Commitment Party under this Agreement as applied to such Backstop Commitment
Purchaser, and (iii) unless otherwise consented to by the Company in writing, such Transfer shall
not relieve the transferring Equity Commitment Party of its Rights Offering Backstop
Commitment under this Agreement, except to the extent such obligations are actually satisfied by
the applicable Backstop Commitment Purchaser.

                (g)    Other than as expressly set forth in this Section 2.7, no Equity Commitment
Party shall be permitted to Transfer all or any portion of its Subscription Rights or Equity
Commitment. Any Transfer made (or attempted to be made) in violation of this Agreement shall
be deemed null and void ab initio and of no force or effect, regardless of any prior notice provided
to the Company or any Equity Commitment Party, and shall not create (or be deemed to create)
any obligation or liability of any other Equity Commitment Party or any Debtor to the purported
transferee or limit, alter or impair any agreements, covenants, or obligations of the proposed
transferor under this Agreement. After the Closing, nothing in this Agreement shall limit or restrict
in any way the ability of any Equity Commitment Party (or any permitted transferee thereof) to
Transfer any of the Shares or any interest therein; provided, that any such Transfer shall be made
pursuant to an effective registration statement under the Securities Act or an exemption from the
registration requirements thereunder and pursuant to applicable securities Laws.

                                          ARTICLE III

                                EXPENSE REIMBURSEMENT

               Section 3.1     Expense Reimbursement.

                (a)    In accordance with and subject to the entry of the EPCA Approval Order,
and subject to the terms of this Agreement, the Company shall or shall cause the Debtors to pay or
reimburse, in accordance with Section 3.1(b) below and without duplication, all reasonable and
documented out-of-pocket fees (including success fees, transaction fees or similar fees) and
expenses (including travel costs and expenses) of (i) Milbank LLP, as counsel to the Equity
Commitment Parties and their Related Purchasers (hereafter, “Milbank LLP”), (ii) Perella
Weinberg Partners, as financial advisor to the Equity Commitment Parties, (iii) Willkie Farr &
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21     Page 29 of 166




Gallagher LLP (“Willkie LLP”) and Young Conaway Stargatt & Taylor LLP, as legal counsel to
the Initial Consenting Noteholders, (iv) Ducera Partners LLC, as financial advisors to the Initial
Consenting Noteholders, and (v) any other professionals, advisors, or experts engaged from time
to time with the prior written consent of the Company by or on behalf of the PE Sponsors and/or
the Ad Hoc group of Unsecured Noteholders incurred in connection with the Chapter 11 Cases,
including to implement the Restructuring Transactions, in each case incurred on behalf of such
Person in connection with the due diligence investigation, negotiation, execution and performance
of any transaction (including any applicable filing or similar fees required to be paid in any
applicable jurisdiction) contemplated by this Agreement, the Chapter 11 Cases, the Plan Support
Agreement or the Plan, regardless of when such fees are or were incurred (such payment
obligations in clauses (i) through (v), “Expense Reimbursement”).

                (b)     The Expense Reimbursement accrued and unpaid through the date on which
the EPCA Approval Order is entered shall be paid in accordance with the EPCA Approval Order
as promptly as reasonably practicable after the date of the entry of the EPCA Approval Order. The
Expense Reimbursement incurred thereafter shall be payable by the Debtors within ten (10)
Business Days from receipt of the applicable summary invoice in accordance with the EPCA
Approval Order; provided, that the Debtors’ final payment shall be made contemporaneously with
the Closing or following the valid termination of this Agreement pursuant to Article IX other than
pursuant to Section 9.2(b)(i), Section 9.2(b)(v), Section 9.2(b)(vii), Section 9.3(a), Section 9.3(b),
Section 9.3(f), Section 9.3(g) or Section 9.3(i) in each case in accordance with this Section 3.1;
provided, that if the Expense Reimbursement becomes payable following the valid termination of
this Agreement pursuant to this sentence, the unpaid portion of the Expense Reimbursement
through the date of termination shall be payable in cash to the Equity Commitment Parties by the
later of two (2) Business Days following such valid termination and two (2) Business Days after
the date the Equity Commitment Parties deliver to the Company in writing, reasonable
documentation evidencing the costs and expenses included in the Expense Reimbursement;
provided, further, that if this Agreement is terminated pursuant to Section 9.3(b), then,
notwithstanding anything in the foregoing to the contrary, the Debtors’ final Expense
Reimbursement for expenses accrued and unpaid through the date of such termination shall be
made following the termination of this Agreement in accordance with its terms to all Equity
Commitment Parties who are not in breach of this Agreement. For the avoidance of doubt, the
Debtors may pay the Expense Reimbursement without any requirement: (i) of any professionals
to file a fee application with the Bankruptcy Court; (ii) for review or approval by the Bankruptcy
Court or any other party (other than the Debtors); or (iii) to provide itemized time detail by such
professionals; provided, that the applicable advisors will provide additional detail as reasonably
requested by the Debtors. The Expense Reimbursement shall, pursuant to the EPCA Approval
Order, constitute allowed administrative expenses against each of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code. For the avoidance of doubt, the amount payable
pursuant to this Section 3.1 shall be determined without duplication of any recovery under the Plan
Support Agreement or the Plan. In no event shall any Equity Commitment Party be entitled to the
payment of Expense Reimbursement more than once.

                                           ARTICLE IV

             REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21      Page 30 of 166




               Except (i) as set forth in the corresponding section of the Company Disclosure
Schedules or (ii) as disclosed in the Company SEC Documents filed with the SEC on or after
January 1, 2020 and publicly available on the SEC’s Electronic Data-Gathering, Analysis and
Retrieval system prior to the date hereof (excluding the exhibits, annexes and schedules thereto,
any disclosures contained in the “Forward-Looking Statements” or “Risk Factors” sections
thereof, or any other statements that are similarly predictive, cautionary or forward looking in
nature), the Company and the other Debtors, jointly and severally, hereby represent and warrant
to the Equity Commitment Parties (unless otherwise set forth herein, as of the date of this
Agreement and as of the Closing Date) as set forth below.

                Section 4.1 Organization and Qualification. Each of the Debtors (a) is a duly
organized and validly existing corporation, limited liability company or limited partnership, as the
case may be, and, if applicable, in good standing (or the equivalent thereof) under the Laws of the
jurisdiction of its incorporation or organization, except in the case of any Subsidiary of the Hertz
Corp., where such failure would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (b) has the corporate or other applicable power and authority
to own, lease or operate its property and assets and to transact the business in which it is currently
engaged and presently proposes to engage and (c) except where the failure to have such authority
or qualification would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect is duly qualified and is authorized to do business and is in good standing
in each jurisdiction where the conduct of its business as currently conducted requires such
qualifications.

               Section 4.2     Corporate Power and Authority.

                (a)    The Company has, subject to entry of the EPCA Approval Order and the
Confirmation Order, the requisite corporate power and authority (i) (A) to enter into, execute and
deliver this Agreement and to perform the EPCA Approval Obligations and (B) to perform each
of its other obligations hereunder and (ii) subject to entry of the Disclosure Statement Order, to
consummate the transactions contemplated herein and in the Plan, to enter into, execute and deliver
all agreements to which it will be a party as contemplated by this Agreement and the Plan (this
Agreement, the Plan, the Disclosure Statement, the Plan Support Agreement, the New Reorganized
Debt, and such other agreements and any Plan supplements or documents referred to herein or
therein or hereunder or thereunder, collectively, the “Transaction Agreements”) and to perform
its obligations under each of the Transaction Agreements (other than this Agreement). Subject to
the receipt of the foregoing Orders, as applicable, the execution and delivery of this Agreement
and each of the other Transaction Agreements and the consummation of the transactions
contemplated hereby and thereby have been or will be duly authorized by all requisite corporate
action on behalf of the Company, and no other corporate proceedings on the part of the Company
are or will be necessary to authorize this Agreement or any of the other Transaction Agreements
or to consummate the transactions contemplated hereby or thereby.

               (b)    Subject to entry of the EPCA Approval Order, the Disclosure Statement
Order and the Confirmation Order, each of the other Debtors has the requisite power and authority
(corporate or otherwise) to enter into, execute and deliver each Transaction Agreement to which
such other Debtor is a party and to perform its obligations thereunder. Subject to entry of the
EPCA Approval Order, the Disclosure Statement Order and the Confirmation Order, the execution
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21      Page 31 of 166




and delivery of the Transaction Agreements to which such Debtor is party and the consummation
of the transactions contemplated thereby have been or will be duly authorized by all requisite
action (corporate or otherwise) on behalf of each other Debtor party thereto, and no other
proceedings on the part of any other Debtor party thereto are or will be necessary to authorize the
Transaction Agreements to which such Debtor is party or to consummate the transactions
contemplated thereby.

                Section 4.3 Execution and Delivery; Enforceability. Subject to the entry of the
EPCA Approval Order, the Disclosure Statement Order and the Confirmation Order, as applicable,
this Agreement will have been and each other Transaction Agreement will be, duly executed and
delivered by the Company and, to the extent applicable, each of the other Debtors party thereto.
Upon entry of the EPCA Approval Order, the Disclosure Statement Order and, as applicable, the
Confirmation Order, and assuming due and valid execution and delivery hereof by the Equity
Commitment Parties, the EPCA Approval Obligations will constitute the valid and legally binding
obligations of the Company enforceable against the Company in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium and other similar Laws now
or hereafter in effect relating to creditor’s rights generally and subject to general principles of
equity. Upon entry of the EPCA Approval Order and assuming due and valid execution and
delivery of this Agreement and the other Transaction Agreements by the Equity Commitment
Parties and, to the extent applicable, any other parties hereof and thereof, each of the obligations
of the Company and, to the extent applicable, the other Debtors hereunder and thereunder will
constitute the valid and legally binding obligations of the Company and, to the extent applicable,
the other Debtors, enforceable against the Company and, to the extent applicable, the other
Debtors, in accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium and other similar Laws now or hereafter in effect relating to creditor’s
rights generally and subject to general principles of equity.

               Section 4.4     Authorized and Issued Equity Interests.

                 (a)     On the Closing Date, the authorized capital of the Company shall be
consistent with the terms of the Plan and Disclosure Statement and the Shares shall be consistent
with the terms of the Plan, the Plan Support Agreement, and the Disclosure Statement. Except as
set forth in the Plan, the Plan Support Agreement, or the Disclosure Statement, on the Closing Date
no shares of capital stock or other equity securities or voting interest in the Company will have
been issued, reserved for issuance or be outstanding.

                 (b)    Except as described in this Section 4.4 and except as set forth in the
Company Organizational Documents and this Agreement, as of the Closing Date, none of the
Debtors will be party to or otherwise bound by or subject to any outstanding option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking (including any preemptive
right) that (i) obligates the Debtors to issue, deliver, sell or transfer, or repurchase, redeem or
otherwise acquire, or cause to be issued, delivered, sold or transferred, or repurchased, redeemed
or otherwise acquired, any shares of the capital stock of, or other equity or voting interests in, any
of the Debtors or any security convertible or exercisable for or exchangeable into any capital stock
of, or other equity or voting interest in, any of the Debtors, (ii) obligates any of the Debtors to
issue, grant, extend or enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking, (iii) restricts the Transfer of any shares of capital stock of
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21     Page 32 of 166




any of the Debtors (other than any restrictions, subject to the approval of the Requisite Equity
Commitment Parties, included in the New Reorganized Debt or any corresponding pledge
agreement) or (iv) relates to the voting of any equity interests in any of the Debtors.

                Section 4.5 Issuance. Subject to the entry of the EPCA Approval Order, the
Disclosure Statement Order, and the Confirmation Order, the Shares to be issued hereunder and
pursuant to the Plan will, when issued and delivered on the Closing Date in exchange for the
aggregate Per Share Purchase Price, be duly and validly authorized, issued and delivered and shall
be fully paid and non-assessable, and free and clear of all Taxes, Liens (other than Transfer
restrictions imposed hereunder or under the Company Organizational Documents or by applicable
Law), preemptive rights, subscription and similar rights (other than any rights set forth in the
Company Organizational Documents).

                Section 4.6 No Conflict. Assuming the consents described in Section 4.7 are
obtained, the execution and delivery by the Company and, as applicable, any other Debtor, of this
Agreement, the Plan and the other Transaction Agreements, the compliance by the Company and,
as applicable, any other Debtor, with the provisions hereof and thereof and the consummation of
the transactions contemplated herein and therein will not (a) conflict with, or result in a breach or
violation of, any of the terms or provisions of, or constitute a default under (with or without notice
or lapse of time, or both), or result, except to the extent specified in the Plan, in the acceleration
of, or the creation of any Lien under, or cause any payment or consent to be required under any
Contract to which a Debtor is a party, (b) result in any violation of the provisions of any of the
Debtors’ organizational documents (other than, for the avoidance of doubt, a breach or default that
would be triggered as a result of the Chapter 11 Cases or the Company’s or any Debtor’s
undertaking to implement the Restructuring Transactions through the Chapter 11 Cases), or
(c) result in any violation of any Law or Order applicable to any Debtor or any of their properties,
except in each of the cases described in clause (a) or (c) for any conflict, breach, modification,
violation, default, acceleration or Lien which would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

                 Section 4.7 Consents and Approvals. No consent, approval, authorization,
Order, registration or qualification of or with any Governmental Entity having jurisdiction over
any of the Debtors or any of their properties (each, an “Applicable Consent”) is required for the
execution and delivery by the Company and, to the extent relevant, the other Debtors, of this
Agreement, the Plan and the other Transaction Agreements, the compliance by the Company and,
to the extent relevant, the other Debtors, with the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein, except for (a) the entry of the
EPCA Approval Order authorizing the Company to execute and deliver this Agreement and
perform the EPCA Approval Obligations, (b) entry of the Disclosure Statement Order, (c) entry
by the Bankruptcy Court, or any other court of competent jurisdiction, of Orders as may be
necessary in the Chapter 11 Cases from time-to-time; (d) the entry of the Confirmation Order, (e)
filings, notifications, authorizations, approvals, consents, clearances or termination or expiration
of all applicable waiting periods under any Antitrust Laws or, if and as required or otherwise
deemed advisable by the relevant Parties after good faith discussions, under the CFIUS Statute or
any similar foreign investment Laws in connection with the transactions contemplated by this
Agreement, (f) such consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or “Blue Sky” Laws in connection with the purchase of the Direct
          Case 20-11218-MFW            Doc 3599-8       Filed 04/03/21      Page 33 of 166




Investment Shares, Rights Offering Shares and Unsubscribed Shares by the Equity Commitment
Parties; and (g) any Applicable Consents that, if not made or obtained, would not reasonably be
expected to be, individually or in the aggregate, material and adverse to the Company and its
Subsidiaries taken as a whole.

                Section 4.8 Financial Statements. The financial statements filed with the SEC
as a part of the Company’s Annual Report on Form 10-K for the year ended December 31, 2020
(the “Form 10-K”) present fairly in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the dates indicated and the results of their operations, changes
in stockholders’ equity and cash flows for the periods specified (the “Financial Statements”).
Such financial statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. PricewaterhouseCoopers
LLP and Ernst & Young LLP, each of which has expressed its opinion with respect to the financial
statements (which term as used in this Agreement includes the related notes thereto) filed with the
Form 10-K, is (i) an independent registered public accounting firm as required by the Securities
Act, the Exchange Act, and the rules of the Public Company Accounting Oversight Board
(“PCAOB”), (ii) in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X under the Securities Act and (iii) a registered
public accounting firm as defined by the PCAOB whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn. The Company and its
Subsidiaries have no liabilities, obligations, or commitments required by GAAP to be disclosed or
reflected or reserved on the balance sheet of the Company included in the Financial Statements
other than (a) those which are adequately reflected or reserved against in the Financial Statements;
and (b) those which have been incurred in the ordinary course of business since the date of the
Financial Statements, (c) any obligation or commitment arising out of or incurred in connection
with this Agreement, the Plan or the Plan Support Agreement or the Restructuring Transaction or
(d) that have not resulted in and are not reasonably expected to result in a Material Adverse Effect.

                 Section 4.9 Company SEC Documents. Since January 1, 2020, the Company
has filed with or furnished to the SEC all reports, schedules, forms, statements and other documents
(including exhibits and other information incorporated therein) required to be filed or furnished to
the SEC. As of their respective dates, and giving effect to any amendments or supplements thereto
filed prior to the date hereof, each of the Company SEC Documents materially complied with the
requirements of the Exchange Act or the Securities Act applicable to such Company SEC
Documents. There are no material comments to the Company SEC Documents raised by the SEC
that remain unresolved as of the date hereof.

               Section 4.10 Absence of Certain Changes. Since December 31, 2020 to the date
of this Agreement, except as disclosed in any filing with the Bankruptcy Court prior to the date
hereof, no Event has occurred or exists which has, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

                 Section 4.11 No Violation; Compliance with Laws. (a) The Company is not in
violation of its certificate of incorporation, charter or bylaws, and (b) no other Debtor is in violation
of its respective certificate of incorporation or formation, charter, bylaws, limited liability
company operating agreement or similar organizational document in any material respect. None
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 34 of 166




of the Debtors is or has been at any time since January 1, 2019 in violation of any Law or Order,
except for any such violations that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

                Section 4.12 Legal Proceedings. Other than the Chapter 11 Cases and any claim,
adversary proceedings or contested matters commenced in connection therewith, (a) there are no
legal, governmental, administrative, judicial or regulatory investigations, audits, actions, suits,
claims, arbitrations, demands, demand letters, claims, notices of noncompliance or violations, or
proceedings (“Legal Proceedings”) pending or, to the Knowledge of the Company, threatened to
which any of the Debtors is a party or to which any property of any of the Debtors is the subject,
and (b) to the Knowledge of the Company, no event has occurred or circumstances exist that may
give rise to, or serve as a basis for, any such Legal Proceeding, in each case that in any manner
draws into question the validity or enforceability of this Agreement, the Plan or the other
Transaction Agreements or that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

                Section 4.13 Labor Relations. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, there are no labor disputes
pending, or to the Knowledge of the Company, threatened in writing against any of the Debtors.

               Section 4.14 Intellectual Property and Data Privacy.

                (a)     Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each (i) trademark and service mark registrations and
applications, (ii) copyright registrations, (iii) domain name registrations and (iv) patents and patent
applications, in each case, that are owned by one of the Debtors, are subsisting, valid, in full force
and effect and have not expired or been cancelled, abandoned or otherwise terminated, and the
payment of all renewal and maintenance fees and expenses in respect thereof, and all filings related
to renewal and maintenance, have been duly and timely made.

                (b)      Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each of the Debtors owns, possesses, or can acquire on
reasonable terms, the right to use, all of the patents, patent rights, trademarks, service marks, trade
names, copyrights, and domain names (collectively, “Intellectual Property Rights”) that are
necessary for the operation of their respective businesses, (ii) upon the consummation of the
transactions contemplated by this Agreement, all Intellectual Property Rights owned by the
Debtors that are necessary for the operation of their respective businesses as presently conducted
shall survive and be available for use in the same manner and on substantially the same terms as
of immediately prior to the date hereof, (iii) to the Knowledge of the Company, none of the Debtors
is interfering with, infringing upon, misappropriating or otherwise violating in any material respect
any valid Intellectual Property Rights of any Person, (iv) no claim or litigation regarding any of
the foregoing that is (or would be) reasonably expected to have a Material Adverse Effect is
pending or, to the Knowledge of the Company, threatened in writing, (v) to the Knowledge of the
Company, no third party is misappropriating or infringing any Intellectual Property owned by the
Debtors, and (vi) to the Knowledge of the Company, no Intellectual Property owned by the Debtors
is subject to any outstanding order, judgment, decree or stipulation restricting or limiting in any
material respect the use or licensing thereof by the Debtors.
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21      Page 35 of 166




                (c)      Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each of the Debtors complies in all material respects with
applicable Law, as well as its own rules, policies, and procedures, relating to privacy, data
protection and the collection, retention, protection and use of personal information collected, used
or held for use by it and its Subsidiaries, (ii) each of the Debtors complies in all material respects
with the applicable Payment Card Industry Data Security Standard with respect to any payment
card data that it and its Subsidiaries has collected or handled, (iii) each of the Debtors complies in
all material respects with all Material Contracts under which a Debtor is a party to or bound by
relating to privacy, data protection and the collection, retention, protection and use of personal
information collected, used or held for use by a Debtor and (iv) no claim or litigation regarding
any of the foregoing that is (or would be) reasonably expected to have a Material Adverse Effect
is pending or, to the Knowledge of the Company, threatened in writing. To the Knowledge of the
Company, except as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, there have been no security breaches in the information technology
systems of any of the Debtors.

               Section 4.15 Title to Real and Personal Property.

                (a)     Property. Each of the Debtors has valid title to its properties and assets
(including, for the avoidance of doubt, its vehicles, if applicable), in each case, except for Permitted
Liens and except for defects in title that do not materially interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for their respective currently
intended purposes, and except where the failure (or failures) to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect;
provided, however, the enforceability of leases with respect to any such leased Real Properties or
leased personal property may be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditor’s rights generally or general
principles of equity, including the Chapter 11 Cases.

                (b)     Leased Property. Each of the Debtors is in compliance with all obligations
under all leases with respect to leased Real Property to which it is a party that have not been
rejected in the Chapter 11 Cases, except where the failure to comply would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, and none of the
Debtors has received written notice of any good faith claim asserting that such leases are not in
full force and effect, except leases for Real Property in respect of which the failure to be in full
force and effect would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Except as set forth in the Company Disclosure Schedules, none of the
Debtors has received written notice of any claim that has been asserted by anyone adverse to the
rights of the Debtors under any leases for Real Property mentioned above or affecting the rights of
the Debtors to the continued possession of the leased premises under any such lease except for
such claim that would not reasonably be expected have, individually or in the aggregate, a Material
Adverse Effect.

                Section 4.16 No Undisclosed Relationships. Other than Contracts or other direct
or indirect relationships between or among the Company and any of its Subsidiaries, there are no
Contracts or other direct or indirect relationships existing as of the date hereof between or among
any of the Debtors, on the one hand, and any director, officer or any Person or group (as such term
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 36 of 166




is defined under the Exchange Act) holding more than five percent (5%) of the issued and
outstanding stock of the Company and that as of the date hereof has made a filing under Schedule
13(d) or Schedule 13(g) pursuant to the Exchange Act in respect of the Company’s securities, on
the other hand, that are required by the Exchange Act to be described in the Company’s SEC
Documents and that are not so described, except for the transactions contemplated by the
Transaction Agreements. A correct and complete copy of any Contract existing as of the date
hereof between or among any of the Debtors, on the one hand, and any director, officer or any
Person or group (as such term is defined under the Exchange Act) holding more than five percent
(5%) of the issued and outstanding stock of the Company and that as of the date hereof has made
a filing under Schedule 13(d) or Schedule 13(g) pursuant to the Exchange Act in respect of the
Company’s securities that is required by the Exchange Act to be described in the Company’s SEC
Documents is filed as an exhibit to the Form 10-K.

               Section 4.17 Licenses and Permits. The Debtors possess all licenses, permits
and other authorizations issued by the appropriate Governmental Entities that are necessary to the
conduct of the business of the Debtors, except where the failure to possess, make or give the same
would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect. Since January 1, 2019, none of the Debtors (a) has received written notice of any
revocation or modification of any such license, certificate, permit or authorization from the
applicable Governmental Entity with authority with respect thereto, or (b) has any reason to
believe that any such license, certificate, permit or authorization will not be renewed in the
ordinary course, except to the extent that any of the foregoing would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

                Section 4.18 Environmental. (a) Except as to matters that would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect, since January 1,
2019, no written notice, claim, demand, request for information, Order, complaint or penalty has
been received by any of the Debtors, and there are no Legal Proceedings pending or, to the
Knowledge of the Company, threatened in writing which allege a violation of or liability under
any applicable Environmental Laws, in each case relating to any of the Debtors, (b) except as to
matters that would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each Debtor has received and maintained in full force and effect, all permits,
licenses and other approvals required under applicable Environmental Law, in each case to the
extent necessary for its operations to comply with all applicable Environmental Laws and is, and
since January 1, 2019, to the Knowledge of the Company, has been, in compliance with the terms
of such permits, licenses and other approvals and with all applicable Environmental Laws, (c) to
the actual knowledge of the Company, no Hazardous Material is located at, on or under any
property currently owned, operated or leased by any of the Debtors that would reasonably be
expected to give rise to any cost, liability or obligation of any of the Debtors under any applicable
Environmental Laws, other than costs, liabilities or obligations related to asset retirement
obligations incurred or anticipated to be incurred pursuant to Environmental Laws or costs,
liabilities or obligations that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (d) since December 31, 2019, no Hazardous Material
has been Released, generated, owned, treated, stored or handled by any of the Debtors, and no
Hazardous Material has been transported to or Released at any location in a manner that would
reasonably be expected to give rise to any cost, liability or obligation of any of the Debtors under
any applicable Environmental Laws other than costs, liabilities, or obligations related to asset
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 37 of 166




retirement obligations incurred or anticipated to be incurred pursuant to Environmental Laws or
costs, liabilities or obligations that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Notwithstanding the generality of any other representations
and warranties in this Agreement, the representations and warranties in this Section 4.18 constitute
the sole and exclusive representations and warranties in this Agreement with respect to any
environmental, health or safety matters, including any arising under or relating to Environmental
Laws or Hazardous Materials.

               Section 4.19 Tax Matters.

                (a)     Each of the Debtors and their Subsidiaries has timely filed or caused to be
timely filed all U.S. federal, state, provincial, local and non-U.S. income and other material Tax
Returns required to have been filed by it, and each such Tax Return is true and correct in all
material respects;

                (b)     Each of the Debtors and their Subsidiaries has timely paid or caused to be
timely paid all income and other material Taxes (whether or not shown to be due and payable on
its Tax Returns) with respect to all Tax periods or portions thereof ending on or before the date
hereof (except Taxes to the extent the non-payment thereof is permitted by the Bankruptcy Code;
provided, that, to the extent any Taxes have not been paid either because of the relief afforded by
the Bankruptcy Code or because such Taxes are being contested, the anticipated payment of such
Taxes pursuant to the Plan or any reserve for such Taxes is reflected in the financial information
provided to the Plan Sponsors), and each of the Debtors and their Subsidiaries has properly
collected and remitted sales, use and similar Taxes;

                (c)      As of the date hereof, with respect to the Debtors and their Subsidiaries,
other than in connection with the Chapter 11 Cases, (i) no claims for deficiency have been asserted
in writing by a Governmental Entity with respect to any income or other material Taxes, which
claims have not been satisfied, settled or withdrawn; (ii) no presently effective waivers or
extensions of statutes of limitation with respect to Taxes or Tax Returns have been given or
requested; (iii) there is no currently outstanding audit, assessment, dispute, examination or claim
concerning any Tax liability or Tax Returns by, and no written notification of intention to examine
has been received from, the IRS or any other Governmental Entity;

               (d)   Neither the Debtors nor any of their Subsidiaries has entered into any
agreement with the IRS or any Governmental Entity that will bind, or otherwise affect, any
material Tax of any Debtor or any Subsidiary thereof after the Closing Date;

               (e)    All material Taxes that the Debtors and their Subsidiaries were required by
Law to withhold or collect in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party have been duly withheld or
collected, and have been timely paid or remitted to the proper authorities to the extent due and
payable;

                (f)    There are no material Liens with respect to Taxes upon any of the assets or
properties of the Debtors and their Subsidiaries, other than Permitted Liens;
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 38 of 166




               (g)      The unpaid Taxes of the Debtors and their Subsidiaries do not exceed the
reserves for Tax liability set forth on the financial statements of the Debtors and their Subsidiaries
as adjusted for the passage of time through the Closing Date in accordance with the past custom
and practice of the Debtors and their Subsidiaries;

                 (h)     Neither the Debtors nor any of their Subsidiaries currently is, or has been in
the last three (3) years (and, to the Knowledge of the Company, prior to the last three (3) years), a
party to any Tax allocation, Tax sharing, Tax indemnity, Tax reimbursement agreement or
arrangement. During the period following the June 30, 2016 distribution of Hertz Global Holdings,
Inc.’s stock from HERC Holdings, Inc., neither the Debtors and their Subsidiaries: (i) has been a
member of a group filing any consolidated, combined, unitary or similar group under applicable
state, local or non-U.S. Law (other than the current group the common parent of which is the
Company) nor (ii) has any liability for the Taxes of any Person (other than the Company) under
Treasury Regulations Section 1.1502-6 (or any similar provision of Law), as a transferee or
successor, by contract, or otherwise;

               (i)   Neither the Debtors nor any their Subsidiaries has (i) deferred its obligation
to pay any Tax, or delayed its obligation to file any Tax Return pursuant to any COVID-19
Measure that remains unpaid (whether or not due) or not filed, nor (ii) deferred the withholding of
any Taxes under any COVID-19 Measure;

                (j)     The Debtors and their Subsidiaries: (i) have not participated in or have any
liability or obligation with respect to any “listed transaction” within the meaning of Section
6707A(c)(2) of the Code and as set forth in Treasury Regulations Section 1.6011-4(b)(2); (ii) in
the previous three (3) years have not been a party to (or distributed the stock of another Person or
had its stock distributed by another Person in) a transaction that was purported or intended to be
governed by Section 355 or Section 361 of the Code; nor (iii) is a party to a gain recognition
agreement under Section 367 of the Code (or any similar provision of Law);

                (k)     None of the Debtors nor any Subsidiary thereof will be required to include
any item of income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any: (i) change in, or use of
an improper, method of accounting for a taxable period beginning on or prior to the Closing Date,
(ii) any agreement (including a “closing agreement” as described in Section 7121 of the Code (or
any corresponding or similar provision of state, local or non-U.S. Law)) executed with the IRS or
any Governmental Entity on or prior to the Closing Date, (iii) installment sale or open transaction
disposition made on or prior to the Closing Date, (iv) prepaid amount received or deferred revenue
accrued on or prior to the Closing Date, or (v) any material item of income that accrued for
financial accounting purposes (taking into account any differences between book and Tax income)
in a period prior to the Closing Date;

               (l)    None of the Debtors nor any Subsidiary thereof has made any election
pursuant to Section 965(h) of the Code; and

               (m)     None of the Debtors nor any Subsidiary thereof has been a “United States
real property holding corporation” within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 39 of 166




               Section 4.20 Employee Benefit Plans.

               (a)     None of the Debtors nor any of their ERISA Affiliates sponsor, maintain,
contribute to, or has an obligation to contribute to, or has in the last five (5) years sponsored,
maintained or contributed to, or had an obligation to contribute to, any Multiemployer Plan or a
single employer defined benefit pension plan that is subject to Title IV of ERISA. Except as would
not reasonably be expected to result, individually or in the aggregate, in a Material Adverse Effect,
no condition exists that could reasonably be expected to result in any liability to the Debtors under
Title IV of ERISA.

                (b)    Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect to the Debtors, there are no pending, or to the Knowledge
of the Company, threatened in writing claims, sanctions, actions or lawsuits, asserted or instituted
against any Company Benefit Plan or any Person as fiduciary or sponsor of any Company Benefit
Plan, in each case other than claims for benefits in the normal course.

                (c)    None of the Company Benefit Plans obligates any Debtor to provide, nor
has any Debtor promised or agreed to provide, retiree or post-employment health or life insurance
or benefits, other than as required under Part 6 of Subtitle B of Title I of ERISA, Section 4980B
of the Code or any similar Law for which the covered Person pays the full cost of coverage.

                (d)    Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, all compensation and benefit arrangements of the Debtors
and all Company Benefits Plans comply and have complied in both form and operation with their
terms and all applicable Laws and legal requirements. None of the Debtors, has any obligation to
provide any individual with a “gross up” or similar payment in respect of any Taxes that may
become payable under Section 409A or 4999 of the Code.

               (e)    Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, all liabilities (including all employer contributions and
payments required to have been made by any of the Debtors) under or with respect to any
compensation or benefit arrangement of any of the Debtors have been properly accounted for in
the Company’s financial statements in accordance with GAAP.

                (f)   Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (i) each of the Debtors has complied and is currently in
compliance with all Laws and legal requirements in respect of personnel, employment and
employment practices; (ii) all service providers of each of the Debtors are correctly classified as
employees, independent contractors, or otherwise for all purposes (including any applicable tax
and employment policies or Law); and (iii) the Debtors have not and are not engaged in any unfair
labor practice.

               Section 4.21 Internal Control and Disclosure Controls. The Company has
established and maintains disclosure controls and procedures (as defined in Rules 13a-15 and 15d-
15 under the Exchange Act), which (i) are designed to ensure that material information relating to
the Company, including its consolidated Subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those entities, particularly
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 40 of 166




during the periods in which the periodic reports required under the Exchange Act are being
prepared; (ii) have been evaluated by management of the Company for effectiveness as of the end
of the Company’s most recent fiscal quarter; and (iii) are effective in all material respects to
perform the functions for which they were established. Since the end of the Company’s most
recent audited fiscal year, there have been no significant deficiencies or material weaknesses in
the Company’s internal control over financial reporting (whether or not remediated) and no change
in the Company’s internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over financial reporting. The
Company is not aware of any change in its internal control over financial reporting that has
occurred during its most recent fiscal quarter that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

               Section 4.22 Material Contracts. Except as set forth in the Company Disclosure
Schedules and other than as a result of a rejection motion filed by any of the Debtors in the Chapter
11 Cases, no Material Contracts have been terminated and all Material Contracts are enforceable
by and against the Debtors party thereto and, to the Knowledge of the Company, each other party
thereto (except where the failure to be enforceable does not constitute, and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect), and, since
January 1, 2019, no written notice to terminate, in whole or a material portion thereof, any Material
Contract has been delivered to any of the Debtors (except where such termination would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect). Other
than as a result of the filing of the Chapter 11 Cases or any rejection motion filed by any of the
Debtors in the Chapter 11 Cases, none of the Debtors nor, to the Knowledge of the Company, any
other party to any Material Contract, is in material default or breach under the terms thereof, in
each case, except for such instances of material default or breach that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

                Section 4.23 No Unlawful Payments. Since January 1, 2016, none of the
Debtors, nor to the Knowledge of the Company, any of their respective directors, officers or, to
the Knowledge of the Company, employees has, in any material respect: (a) used any funds of any
of the Debtors for any unlawful contribution, gift, entertainment or other unlawful expense, in each
case for the purpose of corruptly influencing any foreign governmental official; (b) made any
direct or indirect unlawful payment to any foreign government official or employee from corporate
funds; (c) violated or is in violation of any provision of the U.S. Foreign Corrupt Practices Act
of 1977, as amended; or (d) made any bribe, rebate, payoff, influence payment, kickback or other
similar unlawful payment.

               Section 4.24 Compliance with Money Laundering and Sanctions Laws. The
operations of the Company and the Debtors are and, since January 1, 2019, have been at all times
conducted in compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transactions Reporting Act of 1970, the
money laundering statutes of all jurisdictions in which the Debtors operate (and the rules and
regulations promulgated thereunder) and any related or similar applicable Laws (collectively, the
“Money Laundering Laws”) and in all material respects with applicable financial or economic
sanctions administered or enforced by any relevant Governmental Entity, including the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“Sanctions”). None of the
Company or the Debtors or any of their respective Subsidiaries or any of the respective officers,
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 41 of 166




directors or, to the Knowledge of the Company or the Debtors, employees of the Company, the
Debtors or the respective Subsidiaries of the Company and the Debtors is the subject or target of
any Sanctions. No Legal Proceeding by or before any Governmental Entity or any arbitrator
involving any of Company or the Debtors with respect to Money Laundering Laws or Sanctions
is pending or, to the Knowledge of the Company, threatened.

              Section 4.25 No Broker’s Fees. None of the Debtors is a party to any Contract
with any Person (other than this Agreement) that would give rise to a valid claim against the Equity
Commitment Parties for a brokerage commission, finder’s fee or like payment in connection with
this Agreement or any transactions contemplated hereby.

               Section 4.26 Insurance. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) Debtors have insured their
properties and assets against such risks and in such amounts as are customary for companies
engaged in similar businesses; and (b) the Debtors have no reason to believe that they will not be
able to renew their existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

                                          ARTICLE V

    REPRESENTATIONS AND WARRANTIES OF THE EQUITY COMMITMENT
                            PARTIES

                Each Equity Commitment Party, severally and not jointly, represents and warrants,
as to itself only, as of the date of this Agreement and as of the Closing Date as set forth below
(provided that the representations and warranties set forth in Section 5.10(b) are only made by
Equity Commitment Parties that are HIL Debt Commitment Parties).

               Section 5.1 Organization. The Equity Commitment Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the equivalent thereof) under
the Laws of its jurisdiction of incorporation or organization.

                Section 5.2 Organizational Power and Authority. The Equity Commitment
Party has the requisite power and authority (corporate or otherwise) to enter into, execute and
deliver this Agreement and each other Transaction Agreement to which the Equity Commitment
Party is a party and to perform its obligations hereunder and thereunder and has taken all necessary
action (corporate or otherwise) required for the due authorization, execution, delivery and
performance by it of this Agreement and the other Transaction Agreements.

                Section 5.3 Execution and Delivery; Enforceability. This Agreement and each
other Transaction Agreement to which the Equity Commitment Party is a party (a) has been, or
prior to its execution and delivery will be, duly and validly executed and delivered by the Equity
Commitment Party and (b) upon entry of the EPCA Approval Order and assuming due and valid
execution and delivery hereof and thereof by the Company and the other Debtors (as applicable),
will constitute valid and legally binding obligations of the Equity Commitment Party, enforceable
against the Equity Commitment Party in accordance with their respective terms, except as
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 42 of 166




enforceability may be limited by bankruptcy, insolvency, reorganization or other similar Laws
limiting creditors’ rights generally or by equitable principles relating to enforceability.

                 Section 5.4 No Conflict. Assuming that the consents referred to in clauses (a)
and (b) of Section 5.5 are obtained, the execution and delivery by the Equity Commitment Party
of this Agreement and each other Transaction Agreement to which the Equity Commitment Party
is a party, the compliance by the Equity Commitment Party with all of the provisions hereof and
thereof and the consummation of the transactions contemplated herein and therein (a) will not
conflict with, or result in breach, modification, termination or violation of, any of the terms or
provisions of, or constitute a default under (with or without notice or lapse of time or both), or
result in the acceleration of, or the creation of any Lien under, any Contract to which the Equity
Commitment Party is party or is bound or to which any of the property or assets or the Equity
Commitment Party are subject, (b) will not result in any violation of the provisions of the certificate
of incorporation or bylaws (or comparable constituent documents) of the Equity Commitment
Party and (c) will not result in any material violation of any Law or Order applicable to the Equity
Commitment Party or any of its properties, except in each of the cases described in clauses (a) or
(c), for any conflict, breach, modification, termination, violation, default, acceleration or Lien
which would not reasonably be expected, individually or in the aggregate, to prohibit or materially
and adversely impact the Equity Commitment Party’s performance of its obligations under this
Agreement.

                Section 5.5 Consents and Approvals. No consent, approval, authorization,
Order, registration or qualification of or with any Governmental Entity having jurisdiction over
the Equity Commitment Party or any of its properties is required for the execution and delivery by
the Equity Commitment Party of this Agreement and each other Transaction Agreement to which
the Equity Commitment Party is a party, the compliance by the Equity Commitment Party with
the provisions hereof and thereof and the consummation of the transactions contemplated herein
and therein, except (a) any consent, approval, authorization, Order, registration or qualification
which, if not made or obtained, would not reasonably be expected, individually or in the aggregate,
to prohibit or materially and adversely impact the Equity Commitment Party’s performance of its
obligations under this Agreement and each other Transaction Agreement to which the Equity
Commitment Party is a party and (b) if, and as required or otherwise deemed advisable by the
Equity Commitment Party after good faith discussions with the Company, under the CFIUS Statute
or any similar foreign investment Laws, filings, notifications, authorizations, approvals, consents,
clearances or termination or expiration of all applicable waiting periods under any Antitrust Laws
in connection with the transactions contemplated by this Agreement and each other Transaction
Agreement.

                Section 5.6 No Registration. The Equity Commitment Party understands that
(a) the Shares have not been registered under the Securities Act by reason of a specific exemption
from the registration provisions of the Securities Act, the availability of which depends on, among
other things, the bona fide nature of the investment intent and the accuracy of the Equity
Commitment Party’s representations as expressed herein or otherwise made pursuant hereto, and
(b) the Shares cannot be resold by the Equity Commitment Party unless subsequently registered
under the Securities Act or an exemption from registration is available.
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21      Page 43 of 166




                Section 5.7 Purchasing Intent. The Equity Commitment Party is acquiring the
Shares for its own account or accounts or funds over which it holds voting discretion, not otherwise
as a nominee or agent, and not otherwise with the view to, or for resale in connection with, any
distribution thereof not in compliance with applicable securities Laws, and the Equity
Commitment Party has no present intention of selling, granting any other participation in, or
otherwise distributing the same, except in compliance with applicable securities Laws.

               Section 5.8 Sophistication; Investigation. The Equity Commitment Party has
such knowledge and experience in financial and business matters such that it is capable of
evaluating the merits and risks of its investment in the Shares. The Equity Commitment Party is
an “accredited investor” within the meaning of Rule 501(a) of the Securities Act or a “qualified
institutional buyer” within the meaning of Rule 144A of the Securities Act. The Equity
Commitment Party understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such shares for an indefinite period of time). The
Equity Commitment Party has independently evaluated the merits and risks of its decision
(including consulting its own legal, tax, economic and other advisors) to enter into this Agreement
and disclaims reliance on any representations or warranties, either express or implied, by or on
behalf of any of the Debtors.

               Section 5.9 No Broker’s Fees. None of the Equity Commitment Parties, any
Related Purchaser or their respective Affiliated Funds is a party to any Contract with any Person
that would give rise to a valid claim against any of the Debtors for a brokerage commission,
finder’s fee or like payment in connection with this Agreement or any of the transactions
contemplated hereby.

               Section 5.10 Sufficient Funds

                 (a)     The Equity Commitment Party has and shall maintain through the Closing,
access to sufficient available cash funds (in the form of limited partner capital commitments and/or
fund-level credit facilities) to perform all of its obligations under this Agreement, including the
ability to fully exercise all Subscription Rights that are issued to it pursuant to the Rights Offering,
and fully fund such Equity Commitment Party’s Equity Commitment.

                (b)     The Equity Commitment Party acknowledges that its obligations under this
Agreement and the other Transaction Agreements are not conditioned in any manner upon its
obtaining financing. Concurrently with the execution of this Agreement, Dundon and the Equity
Commitment Parties identified on Schedule 6.13 (the “HIL Debt Commitment Parties”) have
delivered to the Company true, correct and complete copies of that certain fully executed debt
commitment letter, dated the date hereof (such commitment letter, including all exhibits, term
sheets, schedules, annexes, supplements and amendments thereto collectively the “HIL Debt
Commitment Letter”) to provide debt financing in an aggregate amount of €250 million (the
“HIL Debt Financing”). As of the date hereof the (i) HIL Debt Commitment Letter as to the
Equity Commitment Party, and, to the knowledge of such Equity Commitment Party, the other
parties thereto, are valid and binding obligations of the parties thereto, enforceable by and against
such parties in accordance with their terms and (ii) the HIL Debt Commitment Letter has not been
withdrawn, terminated or otherwise amended or modified in any event, and (iii) no event has
occurred that, with or without notice, lapse of time or both, would constitute a default or breach
         Case 20-11218-MFW           Doc 3599-8     Filed 04/03/21     Page 44 of 166




on the part of the Equity Commitment Party under any term or condition of the HIL Debt
Commitment Letter. There are no other agreements, side letters or arrangements to which the
Equity Commitment Party or any of its Affiliates is a party relating to the HIL Debt Financing that
could affect the availability (including by imposing additional conditions precedent) or amount of
any such financing at Closing. Except as set forth, described or provided for in the HIL Debt
Commitment Letter, there are no conditions precedent to the obligations of the relevant Equity
Commitment Party to fund the HIL Debt Financing. As of the date hereof (assuming the
satisfaction of the conditions set forth in Article VII), the Equity Commitment Party has no reason
to believe that any of the conditions to the HIL Debt Financing will not be satisfied or waived at
the Closing or that the funding contemplated in the HIL Debt Financing will not be made available
to the Company at the Closing in order to consummate the Transactions in accordance with this
Agreement. The Equity Commitment Party has fully paid any and all commitment fees, if any, or
other fees required by the HIL Debt Commitment Letter to be paid as of the date hereof, and as of
the date hereof, the Equity Commitment Party is unaware of any fact or occurrence that would
reasonably be expected to cause the HIL Debt Commitment Letter to be ineffective.

               Section 5.11 Legal Proceedings. Other than as may exist or arise in the Chapter
11 Cases, there are no Legal Proceedings pending or, to the knowledge of the Equity Commitment
Party, threatened in writing, to which the Equity Commitment Party or any of its Subsidiaries is a
party or to which any property of the Equity Commitment Party or any of its Subsidiaries is the
subject, in each case that will (or would be reasonably likely to) prohibit, delay, or adversely
impact the Equity Commitment Party’s performance of its obligations under this Agreement or the
other agreements contemplated hereunder.

               Section 5.12 Additional Securities Law Matters.

               (a)    The Equity Commitment Party has been advised by the Company that the
Shares to be purchased pursuant to this Agreement are characterized as “restricted securities”
under the Securities Act inasmuch as they are being acquired from the Company in a transaction
not involving a public offering and that the Equity Commitment Party must continue to bear the
economic risk of the investment in such securities unless the offer and sale of such securities is
subsequently registered under the Securities Act and all applicable state or foreign securities or
“Blue Sky” Laws or an exemption from such registration is available.

                (b)     The Equity Commitment Party (i) is either a “qualified institutional buyer”
within the meaning of Rule 144A of the Securities Act or an “accredited investor” within the
meaning of Rule 501(a) of the Securities Act and (ii) has the knowledge, skill and experience in
business, financial and investment matters so that the undersigned is capable of evaluating the
merits, risks and consequences of an investment in any Shares and is able to bear the economic
risk of loss of such investment, including the complete loss of such investment. The Equity
Commitment Party further represents that it fully understands the limitations on transfer and
restrictions on sales and other dispositions set forth in this Agreement.

                                         ARTICLE VI

                                ADDITIONAL COVENANTS
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 45 of 166




                Section 6.1 Orders Generally. The Company and the Equity Commitment
Parties shall use their respective commercially reasonable efforts, consistent with the Plan Support
Agreement (including the milestones contained therein) and the Plan, to (a) obtain the entry of the
EPCA Approval Order, the Disclosure Statement Order and the Confirmation Order, and (b) cause
the EPCA Approval Order, the Disclosure Statement Order and, the Confirmation Order to become
Final Orders (and request that such Orders become effective immediately upon entry by the
Bankruptcy Court pursuant to a waiver of Rules 3020 and 6004(h) of the Bankruptcy Rules, as
applicable), in each case, as soon as reasonably practical, consistent with the Bankruptcy Code,
the Bankruptcy Rules, and the Plan Support Agreement, following the filing of the respective
motion seeking entry of such Orders. The Company shall, to the extent reasonably practicable,
provide Milbank LLP and Willkie LLP, no later than three (3) calendar days prior to filing with
the Bankruptcy Court, to the extent reasonably practicable, copies of the proposed motions seeking
entry of the, EPCA Approval Order, the Disclosure Statement Order, and the Confirmation Order,
any other Order necessary or otherwise sought to effectuate the Transaction and the EPCA
Approval Order, the Disclosure Statement Order, and the Confirmation Order must be consistent
with the Plan Support Agreement, the Plan and this Agreement and otherwise in form and
substance acceptable to the Requisite Equity Commitment Parties and the Company. Any material
amendments, modifications, changes, or supplements to the EPCA Approval Order, Disclosure
Statement Order, Confirmation Order, any other Order necessary or otherwise sought to effectuate
the Transaction and any of the motions seeking entry of such Orders, must be consistent with the
Plan Support Agreement, the Plan and this Agreement and otherwise in form and substance
acceptable to the Requisite Equity Commitment Parties and the Company.

                Section 6.2 Confirmation Order; Plan and Disclosure Statement. The Debtors
and the Equity Commitment Parties shall use their respective commercially reasonable efforts to
obtain entry of the Confirmation Order in accordance with the milestones set forth in and otherwise
consistent with the Plan Support Agreement. The Company shall promptly provide to Milbank
LLP and Willkie LLP, and in no event later than three (3) calendar days prior to filing with the
Bankruptcy Court to the extent reasonably practicable, a copy of any proposed amendment,
modification, supplement or change to the Plan or the Disclosure Statement, and a reasonable
opportunity to review and comment on such documents during such three (3) calendar day period,
and the Plan and the Disclosure Statement and each such amendment, modification, supplement
or change to the Plan or the Disclosure Statement must be consistent with the Plan Support
Agreement, the Plan and this Agreement and otherwise in form and substance acceptable to the
Plan Sponsor and the Company. The Company shall promptly provide to Milbank LLP and
Willkie LLP, and in no event later than three (3) calendar days prior to filing with the Bankruptcy
Court, a copy of the proposed Confirmation Order (together with copies of any briefs, pleadings
and motions related thereto), a reasonable opportunity to review and comment on such Order,
briefs, pleadings and motions during such three (3) calendar day period, and such Order, briefs,
pleadings and motions must be consistent with the Plan Support Agreement, the Plan and this
Agreement and otherwise in form and substance acceptable to the Requisite Equity Commitment
Parties and the Company.

               Section 6.3    Conduct of Business.

             (a)     Except (1) as expressly required by the terms of this Agreement, the Plan
Support Agreement, the Plan or any other Transaction Agreement, (2) as set forth on Section 6.3
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 46 of 166




of the Company Disclosure Schedules, (3) as required by applicable Law or Order to which the
Company or any of its Subsidiary is bound or as required by any Governmental Entity, including
as required by any Order of the Bankruptcy Court (provided that no Debtor may petition for, seek,
request or move for an Order of the Bankruptcy Court or authorize, support or direct any other
Person to petition, seek, request or move for, an Order of the Bankruptcy Court that would
circumvent the requirements of this Section 6.3), (4) in connection with, in the Company’s
reasonable discretion, any reasonable and prudent COVID-19 Measures (and provided that action
taken pursuant to this clause (4) shall not materially and adversely affect the Company and its
Subsidiaries, taken as a whole), (5) in connection with the taking of any Emergency Response, or
(6) with the prior written consent of the Requisite Equity Commitment Parties, during the period
from the date of this Agreement to the earlier of the Closing Date and the date on which this
Agreement is terminated in accordance with its terms (the “Pre-Closing Period”), the Company
shall, and shall cause each of the other Debtors to, carry on its business in the ordinary course of
business in all material respects (including with respect to fleet optimization and working capital)
(taking into account in each case (A) the fact that the Chapter 11 Cases have commenced, (B) the
fact that the business of the Debtors will be operated while in bankruptcy) including by using
commercially reasonable efforts to: (i) preserve intact its businesses, (ii) preserve its material
relationships with customers, vendors, suppliers, licensors, licensees, distributors and others
having material business dealings with any of the Debtors in connection with their business, (iii)
keep available the services of its officers and employees and (iv) file Company SEC Documents
within the time periods required under the Exchange Act, in each case in accordance with ordinary
course practices.

               (b)     Except (i) as expressly required by the terms of this Agreement, the Plan
Support Agreement, the Plan or any other Transaction Agreement, (ii) as set forth on Section 6.3
of the Company Disclosure Schedules, (iii) as required by applicable Law or Order to which the
Company or any of its Subsidiaries is bound or as required by any Governmental Entity, including
as required by any Order of the Bankruptcy Court (provided that no Debtor may petition for, seek,
request or move for an Order of the Bankruptcy Court or authorize, support or direct any other
Person to petition, seek, request or move for, an Order of the Bankruptcy Court that would
circumvent the requirements of this Section 6.3), (iv) in connection with, in the Company’s
reasonable discretion, any reasonable COVID-19 Measures, (v) in connection with the taking of
any Emergency Response, or (vi) with the prior written consent of the Requisite Equity
Commitment Parties (which consent shall not be unreasonably withheld, conditioned or delayed),
during the Pre-Closing Period the Debtors shall not, and shall cause their Subsidiaries not to:

                      (i)       enter into, or amend, modify, terminate (other than an expiration at
               the end of its term), waive any rights under, supplement, restate or make any other
               change to, any Material Contract or assume or reject any Material Contract in
               connection with the Chapter 11 Cases (other than any Material Contracts that are
               otherwise addressed by clause (iii) below),

                       (ii)   make any material amendment to any organizational documents of
               the Company or any of its Subsidiaries that would reasonably be expected to
               adversely affect the Equity Commitment Parties or the transactions contemplated
               by this Agreement,
Case 20-11218-MFW       Doc 3599-8      Filed 04/03/21     Page 47 of 166




           (iii) (x) enter into, or make any amendment, modification, waiver,
   supplement or other change to, any employment agreement with respect to an
   employee of any Debtor with a title of senior vice president or higher to which any
   of the Debtors is a party, (y) increase the base salary of any non-officer employee
   of any Debtor entitled to an annual base salary of less than $250,000 by more than
   10%, provided that this clause shall not prevent the Debtors from entering into any
   employment contract with any employee in the ordinary course of business, or (z)
   increase the annual base salary payable or to become payable by a Debtor to any of
   its respective officers or any employees entitled to compensation in excess of
   $250,000 by more than 5%, excluding (A) in the case of clause (y) and (z), any
   incentive compensation payable under a plan approved by the Bankruptcy Court
   prior to the date hereof, provided such incentive compensation was permitted under
   the terms of such plan as in effect on the date hereof, and (B) in the case of
   clause (y) any incentive compensation payments in the ordinary course of business
   and consistent with past practice,

          (iv)   terminate the employment of any employee of the Debtors having
   an annual base salary in excess of $250,000 without cause,

          (v)     (i) enter into, adopt or materially amend any employment
   agreements or any compensation or incentive plans (including equity
   arrangements) with respect to employees with the title of Senior Vice President or
   higher or (ii) increase in any manner the compensation or benefits (including
   severance) of any employees with the title of Senior Vice President or higher,

           (vi)    enter into, or make any amendment, modification, waiver,
   supplement or other change to, any Contract (other than an employment agreement
   or indemnification agreement) between any Debtor, on the one hand, and any
   director or officer of the Company or any of its Subsidiaries or greater than five
   percent (5%) beneficial owner of any equity interests in the Company, on the other
   hand,

          (vii) commence any Legal Proceeding seeking damages in an amount in
   excess of $10,000,000,

           (viii) except as set forth on Section 6.3(b)(viii) of the Company
   Disclosure Schedules, make any modification of existing rights under or enter into
   any settlement regarding a breach, infringement, misappropriation or dilution of
   any material intellectual property of any Debtor (other than the resolution of any
   claims that are part of the Chapter 11 Cases),

           (ix)    make any payment, discharge, settlement or compromise (or the
   offer to settle or compromise) any pending Legal Proceeding which (x) requires
   payment by a Debtor (exclusive of attorney’s fees) in excess of $10,000,000 in the
   aggregate or (y) which imposes restrictions on the operations of any Debtor,
Case 20-11218-MFW        Doc 3599-8      Filed 04/03/21      Page 48 of 166




          (x)     make or commit to make any non-fleet capital expenditures other
   than consistent with past practice in an amount not exceeding $25,000,000 in the
   aggregate in any fiscal quarter,

          (xi)    change the financial accounting policies or procedures or methods
   of reporting income, deductions or other material items for financial accounting
   purposes, except as required by changes in GAAP, SEC rules or applicable Law, or
   as permitted by GAAP, SEC rules or applicable Law in connection with the
   Company’s emergence from operating as a debtor-in-possession pursuant to the
   Bankruptcy Code,

           (xii) (a) sell, lease, license, transfer, exchange or swap, mortgage or
   otherwise encumber (including securitizations) or subject to any Lien (other than
   Permitted Liens) or otherwise dispose of any portion of material properties or assets
   (other than vehicle fleet) having a fair market value in excess of $25,000,000 in the
   aggregate (except Liens that exist or become effective pursuant to existing
   financing arrangements and the transactions contemplated by the Donlen Purchase
   Agreement sales of rental car operations to franchisees in an amount not to exceed
   $25,000,000 (excluding the value of the related fleet) for any individual transaction)
   or (b) acquire any material properties or assets having a fair market value in excess
   of $25,000,000 (excluding vehicle fleet) in the aggregate,

          (xiii) make any material change to existing insurance policies and
   programs or otherwise fail to maintain, with financially responsible insurance
   companies, insurance in such amounts and against such risks and losses as is
   maintained by it at present,

          (xiv) make or change any material Tax election (other than making
   ordinary course Tax elections that must be made to comply with standard Tax
   compliance obligations in the ordinary course of business),

          (xv) enter into any Tax sharing agreement, Tax allocation agreement or
   Tax indemnity agreement (other than any commercial agreements or contracts not
   primarily related to Tax or any agreements among or between only the Company
   and/or any of its Subsidiaries),

          (xvi) settle or compromise any audit, assessment or other proceeding or
   claim for refund, in each case, relating to a material amount of Taxes,

          (xvii) enter into any closing agreement or other binding written agreement
   with, or apply for any ruling from, any Governmental Entity with respect to any
   material Taxes,

          (xviii) file any material Tax Return (in a manner that is not consistent with
   past practice and only to the extent in accordance with applicable Tax Law) or
   amend any Tax Return for income or other material Taxes, or
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 49 of 166




                      (xix) make any change in a Tax accounting period or any change in any
               income or other material method of Tax accounting (other than making ordinary
               course method of Tax accounting method choices pertaining to the depreciation
               expense of the Debtors).

                (c)    Except as otherwise provided in this Agreement, nothing in this Agreement
shall give the Equity Commitment Parties, directly or indirectly, any right to control or direct the
operations of the Debtors. Prior to the Closing Date, the Debtors shall exercise, consistent with
the terms and conditions of this Agreement, complete control and supervision of the business of
the Debtors.

                 Section 6.4 Severance Obligations. On and subject to the occurrence of the
Effective Date, the Reorganized Debtors (a) shall covenant, agree, and undertake, as obligations
of the Reorganized Debtors, that in the event that any individual who is part of the Senior
Management Team is terminated by the Reorganized Debtors without cause within the twelve (12)
months immediately following the Effective Date, the Reorganized Debtors shall, by not later than
thirty (30) days after such termination, pay such terminated individual a single lump-sum cash
payment equal to two (2) times the value of such terminated individual’s annual base compensation
(i.e., base salary and non-variable benefits), and (b) shall adopt and implement such other plans,
policies, or agreements with respect to employee severance (if any) on terms to be determined by
the Reorganized Debtors.

               Section 6.5     Access to Information.

                (a)     Subject to applicable Law and COVID-19 Measures, upon reasonable
notice during the Pre-Closing Period, the Debtors shall (x) afford the Requisite Equity
Commitment Parties and their Representatives upon request reasonable access, during normal
business hours and without unreasonable disruption or interference with the business or operations
of the Company and its Subsidiaries, except as would be imprudent or impossible in light of any
Emergency Event, to the Debtors’ employees, properties, books, Contracts and records and furnish
promptly to such parties all reasonable information concerning the Debtors’ business, properties
and personnel as may reasonably be requested by any such party; provided that the Company and
its Subsidiaries shall not be required to provide any information or access that the Company
reasonably believes would violate applicable Laws or Orders, including Antitrust Laws and data
protection Laws, or the terms of any applicable Contracts (including confidentiality obligations to
a third party if the Company shall have used its commercially reasonable efforts to obtain, but
failed to obtain, the consent of such third party to such inspection or disclosure) or cause forfeiture
of any attorney-client privilege or an expectation of client confidence or any other rights to any
evidentiary privilege. The Equity Commitment Parties shall utilize commercially reasonable
security measures in collecting, using and storing Debtors’ information, and accessing Debtors’
systems. All requests for information and access made in accordance with this Section 6.5 shall
be directed to an executive officer of the Company or such Person as may be designated by the
Company’s executive officers.

              (b)    Information obtained by any Equity Commitment Party and its
Representatives in connection with the transactions contemplated by this Agreement shall be
         Case 20-11218-MFW           Doc 3599-8     Filed 04/03/21     Page 50 of 166




subject to the provisions of the relevant confidentiality agreement by and between the Company
and any Plan Sponsor (including any joinder thereto).

               Section 6.6 Financial Information. During the Pre-Closing Period, the
Company shall deliver to the counsel and financial advisors to the Equity Commitment Parties or
the designated Related Purchasers, all statements and reports the Company is required to deliver
to the lender under the DIP Facility as of the date hereof (the “Financial Reports”). Neither any
waiver by the parties to the DIP Facility of their right to receive the Financial Reports nor any
amendment or termination of the DIP Facility shall limit the Company’s obligation to deliver the
Financial Reports to the Equity Commitment Parties in accordance with the terms of this
Agreement.

               Section 6.7    Commercially Reasonable Efforts.

               (a)    Without in any way limiting any other respective obligation of the Company
or the Equity Commitment Parties in this Agreement, each Party shall use (and the Company shall
cause the other Debtors to use, and the Equity Commitment Parties shall cause each applicable
Related Purchaser to use) commercially reasonable efforts to take or cause to be taken all actions,
and do or cause to be done all things, reasonably necessary, proper or advisable in order to
consummate and make effective the transactions contemplated by this Agreement and the Plan,
including using commercially reasonable efforts in:

                       (i)     timely preparing and filing all necessary notices, reports and other
               filings of such Person and to obtain as promptly as practicable all consents,
               registrations, approvals, permits and authorizations necessary or advisable to be
               obtained from any Governmental Entity;

                      (ii)   cooperating with the defense of any Legal Proceedings in any way
               challenging (A) this Agreement, the Plan, the Registration Rights Agreement, the
               New Shareholder Agreement or any other Transaction Agreement, (B) the EPCA
               Approval Order, the Disclosure Statement Order, or the Confirmation Order, or (C)
               the consummation of the transactions contemplated hereby and thereby, including
               seeking to have any stay or temporary restraining Order entered by any
               Governmental Entity or the Bankruptcy Court vacated or reversed; and

                     (iii) working together in good faith to finalize the Company
               Organizational Documents, the Registration Rights Agreement, the Transaction
               Agreements and all other documents relating thereto for timely inclusion in the Plan
               Supplement.

                (b)     Subject to applicable Laws or applicable rules relating to the exchange of
information, and in accordance with the Plan Support Agreement, the Parties shall have the right
to review in advance, and to the extent practicable each will consult with the other on all of the
information relating to Equity Commitment Parties or Related Purchasers or the Company and any
of its Subsidiaries, as the case may be, that appears in any filing made with, or written materials
submitted to, any third party and/or Governmental Entity in connection with the transactions
contemplated by this Agreement or the Plan; provided, however, that the Equity Commitment
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21      Page 51 of 166




Parties are not required to provide for review in advance declarations or other evidence submitted
in connection with any filing with the Bankruptcy Court. In exercising the foregoing rights, the
Parties shall act as reasonably and as promptly as practicable.

               (c)     Nothing contained in this Section 6.7 shall limit the ability of an Equity
Commitment Party, in furtherance of its obligations to consummate and make effective the
transactions contemplated by this Agreement and the Plan, to consult with the Company, to appear
and be heard, or to file objections, concerning any matter arising in the Chapter 11 Cases to the
extent not inconsistent with the Plan Support Agreement, the Plan, this Agreement, or any other
Transaction Agreement.

               Section 6.8     Company Organizational and Other Documents.

               (a)   The Plan will provide that on the Effective Date, the Company
Organizational Documents will be duly authorized, approved, adopted and in full force and effect.
Forms of the Company Organizational Documents shall be filed with the Bankruptcy Court as part
of the Plan Supplement or an amendment thereto.

                (b)    The Plan will provide that each Equity Commitment Party and Related
Purchaser shall be entitled to registration rights with respect to the Shares that are customary for a
transaction of this nature, pursuant to a registration rights agreement to be entered into as of the
Effective Date, which agreement shall be in form and substance reasonably acceptable to the
Requisite Equity Commitment Parties and the Company (the “Registration Rights Agreement”).
A form of the Registration Rights Agreement shall be filed with the Bankruptcy Court as part of
the Plan Supplement or an amendment thereto.

                Section 6.9 Use of Proceeds. The Debtors will apply the proceeds from the sale
of the Shares for the purposes identified in the Disclosure Statement, the Plan, and the Plan Support
Agreement.

               Section 6.10 Governmental Approval.

                (a)    Each Party agrees to (i) make (and, in the case of an Equity Commitment
Party, cause each of its Related Purchasers to make) any filings, notifications, notices or
submissions (or, if required by any Antitrust Authority, any drafts thereof) under the HSR Act and
any other Antitrust Laws, the CFIUS Statute, if and as required or otherwise deemed advisable
after good faith discussions between the relevant Parties, or any similar Laws that are necessary to
consummate and make effective the transactions contemplated by this Agreement as soon as
reasonably practicable (and with respect to any filings required pursuant to the HSR Act, no later
than ten (10) Business Days following the date hereof), (ii) promptly furnish (and, in the case of
an Equity Commitment Party, cause each of its Related Purchasers to furnish) any documents or
information reasonably requested by any Antitrust Authority or, if applicable, CFIUS and (iii)
subject to Section 6.10(f), take (and, in the case of an Equity Commitment Party, cause each of its
Related Purchasers to take) all actions necessary to obtain the required consents from any Antitrust
Authority, including antitrust clearance under the HSR Act and under any other Antitrust Law, the
CFIUS Statute, and, if applicable, CFIUS Approval or similar Laws as promptly as practicable.
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 52 of 166




                (b)     The Company and each Equity Commitment Party agree, and each Equity
Commitment Party agrees to cause each its Related Purchaser that will be party to a filing or
submission pursuant to any Antitrust Law, the CFIUS Statute or any similar Laws to (i) notify to
the relevant Governmental Entity any transaction contemplated by this Agreement, the Plan or the
other Transaction Agreements (each Equity Commitment Party and each such Related Purchaser,
a “Filing Party”) and (ii) to reasonably cooperate with each other as to the appropriate time of
filing such notification and its content. The Company shall and each Equity Commitment Party
shall, and shall cause each of its related Filing Parties to, to the extent permitted by applicable
Law: (i) promptly notify each other of, and if in writing, furnish each other with copies of (or, in
the case of substantive oral communications, advise each other orally) of any substantive
communications from or with any Antitrust Authority, or any other Governmental Entity under
the CFIUS Statute or any similar Law; (ii) not participate in any meeting with any Antitrust
Authority, or any other Governmental Entity under the CFIUS Statute or any similar Law unless
it consults with each other Filing Party and the Company, as applicable, in advance and, to the
extent permitted by the Antitrust Authority, or any other Governmental Entity under the CFIUS
Statute or any similar Law and applicable Law, give each other Filing Party and the Company, as
applicable, a reasonable opportunity to attend and participate thereat; (iii) furnish each other Filing
Party and the Company, as applicable, with copies of all substantive correspondence and
communications between such Filing Party or the Company and the Antitrust Authority, or any
other Governmental Entity under the CFIUS Statute or any similar Law; (iv) furnish each other
Filing Party with such necessary information and reasonable assistance as may be reasonably
necessary in connection with the preparation of necessary filings or submission of information to
the Antitrust Authority, or any other Governmental Entity under the CFIUS Statute or any similar
Law; and (v) not withdraw its filing, if any, under the HSR Act, any Antitrust Law, the CFIUS
Statute or any similar Laws without the prior written consent of the Plan Sponsors and the
Company.

               (c)    Should a Filing Party that will be party to a filing or submission under any
Antitrust Laws, the CFIUS Statute or any similar Law need to submit such filing or submission
jointly with one or more other Filing Parties or the Company (each, a “Joint Filing Party”), each
Equity Commitment Party shall and shall cause such other applicable Joint Filing Party to
promptly notify each other Joint Filing Party of, and if in writing, furnish, at the applicable Party’s
discretion where such correspondence includes information concerning or regarding other Joint
Filing Parties, each other Joint Filing Party with copies of (or, in the case of material oral
communications, advise each other Joint Filing Party orally of) any communications from or with
any Antitrust Authority or, if applicable, CFIUS or any other Governmental Entity in connection
with the Joint Notice or any similar Law. All costs and expenses associated with obtaining a
CFIUS Approval shall be borne by the Company.

               (d)     The communications contemplated by this Section 6.10 may be made by
the Company or a Filing Party on an outside counsel-only basis or subject to other agreed upon
confidentiality safeguards. The obligations in this Section 6.10 shall not apply to filings,
correspondence, communications or meetings with Antitrust Authorities unrelated to the
transactions contemplated by this Agreement, the Plan or the other Transaction Agreements and
shall not apply to any Filing Party that is not a party to the notified transaction.
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21      Page 53 of 166




                (e)   Each Equity Commitment Party shall and shall cause each related Filing
Party to take all actions requested by any Antitrust Authority, or necessary to resolve any
objections that may be asserted by any Antitrust Authority, with respect to the transactions
contemplated by this Agreement or the Plan under any Antitrust Law. Without limiting the
generality of the foregoing, each Equity Commitment Party shall and shall cause each related
Filing Party to:

                        (i)      at its sole cost, comply with all restrictions and conditions, if any,
               imposed or requested by any Antitrust Authority with respect to Antitrust Laws in
               connection with granting any necessary clearance or terminating any applicable
               waiting period including (1) agreeing to sell, divest, hold separate, license, cause a
               third party to acquire, or otherwise dispose of, any Subsidiary, operations,
               divisions, businesses, product lines, customers or assets contemporaneously with
               or after the Closing and regardless as to whether a third party purchaser has been
               identified or approved prior to the Closing, (2) taking or committing to take such
               other actions that may limit such Filing Party’s freedom of action with respect to,
               or its ability to retain, one or more of its operations, divisions, businesses, products
               lines, customers or assets, and (3) entering into any Order, consent decree or other
               agreement to effectuate any of the foregoing;

                      (ii)    terminate any Contract or other business relationship as may be
               required to obtain any necessary clearance of any Antitrust Authority or to obtain
               termination of any applicable waiting period under any Antitrust Laws;

                        (iii) oppose fully and vigorously any request for, the entry of, and seek
               to have vacated or terminated, any Order or ruling of any Antitrust Authority that
               could restrain, prevent or delay the Closing, including by defending through
               litigation, any action asserted by any Person in any court or before any Antitrust
               Authority, and by exhausting all avenues of appeal, including appealing properly
               any adverse decision or Order by any Antitrust Authority, it being understood that
               the costs and expenses of all such actions shall be borne by the relevant Filing Party.

                (f)     Notwithstanding anything to the contrary set forth in this Section 6.10 or
other provision of this Agreement, no Equity Commitment Party or Filing Party shall be required
to take any action, make any undertaking, or agree to any remedy or condition that: (i) would be
reasonably expected to be material in relation to the value of the Company and its Subsidiaries,
taken as a whole, (ii) materially affects such Party’s ability to own and control the Company, (iii)
would reasonably be expected to have a material adverse effect on such Party’s (A) business, (B)
financial condition, (C) results of operations, or (D) ownership, control, or operation over its
businesses and assets or (iv) requires the sale, divestiture, holding separate, licensing, acquisition
by a third party, or other disposition of any portfolio company of any Equity Commitment Party,
Filing Party or any of their respective Subsidiaries (each of clauses (i) – (iv), a “Burdensome
Condition”).
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21     Page 54 of 166




               Section 6.11 Alternative Transactions.

                 (a)     Subject to the other provisions of this Section 6.11, from the date of this
Agreement until the earlier of the termination of this Agreement in accordance with its terms and
the Closing Date, (i) the Company shall, shall cause each of its officers, directors, employees and
Subsidiaries to, and shall use their reasonable best efforts to cause their other respective
Representatives to, immediately cease and terminate any ongoing solicitations, discussions and
negotiations with respect to any Alternative Transaction, and (ii) each of the Debtors and their
Subsidiaries shall not, and shall instruct and direct their respective Representatives not to, other
than to inform any Person of the provisions of this Section 6.11, directly or indirectly, initiate,
solicit, engage in or participate in any discussions, inquiries or negotiations in connection with any
proposal, expression of interest or offer relating to an Alternative Transaction, afford access to the
business, properties, assets, books or records of or provide any non-public information relating to
the Debtors or any of their Subsidiaries to, otherwise cooperate in any way with, or knowingly
assist, participate in, facilitate or encourage any effort by any Person that is seeking to make, or
has made, an Alternative Transaction Proposal. It is agreed that any violation of the restrictions
on the Debtors set forth in this Section 6.11 by the Debtors or any of their Subsidiaries or any
Representatives thereof shall be a material breach of this Section 6.11 by the Debtors.

                (b)     Notwithstanding the foregoing clause (a), if following the date of this
Agreement the Debtors or any of their Subsidiaries receive a bona fide proposal, expression of
interest or offer (whether written or unwritten) for an Alternative Transaction (an “Alternative
Transaction Proposal”) from any Person not solicited in violation of this Section 6.11 the Board
of Directors of the Company (the “Company Board”) (or a committee thereof) may, directly or
indirectly through the Company’s Representatives (i) contact any Person that has made an
unsolicited Alternative Transaction Proposal (and its advisors) for the purpose of clarifying the
proposal and any terms thereof and the likelihood of consummation, so as to determine whether
such proposal constitutes, or could reasonably be expected to lead to, a Superior Proposal (as
defined below) or (ii) if the Company Board shall have determined in good faith and after
considering the advice of its outside counsel and independent financial advisor, that such
Alternative Transaction Proposal, constitutes, or could reasonably be expected to result in, a
Superior Transaction and that failure of the Company Board to pursue such Alternative
Transaction Proposal would reasonably be expected to result in a breach of the Company Board’s
fiduciary duties under applicable Laws (a “Superior Proposal”), the Company may, in response
to such Superior Proposal: (x) furnish non-public information in response to a request therefor by
the Person that has submitted such unsolicited Superior Proposal if such Person has executed and
delivered to the Company a confidentiality agreement (a copy of which shall be provided to the
Equity Commitment Parties within 24 hours of execution thereof) on terms no less favorable than
any confidentiality agreements entered into with any Plan Sponsor and if the Company also
promptly (and in any event within 24 hours after the time such information is provided to such
Person) makes such information available to the Equity Commitment Parties, to the extent not
previously provided to the Equity Commitment Parties; and (y) engage or participate in discussions
and negotiations with such Person regarding such Superior Proposal. Subject to applicable
confidentiality restrictions and the conditions upon which the proposal was submitted, the
Company shall provide (i) notice of all Alternative Transaction Proposals (whether oral or written)
to the Equity Commitment Parties, Milbank LLP and Willkie LLP within twenty-four (24) hours
after the time of receipt of such Alternative Transaction Proposal and (ii) a copy of each such
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 55 of 166




written Alternative Transaction Proposal or summary of each such oral Alternative Transaction
Proposal. The Company shall also notify the Equity Commitment Parties promptly if the Company
Board determines that an Alternative Transaction Proposal is a Superior Proposal, and in no event
later than 24 hours following such determination.

               Section 6.12 Directors and Officers Indemnity.

                 (a)     The Equity Commitment Parties agree to cause the Reorganized Company
to ensure, and the Company immediately following the Effective Date shall ensure, that all rights
to indemnification now existing in favor of any individual who, at the date hereof or at the Effective
Date, is a director or officer of any non-debtor Subsidiary of the Company or who, at the request
of the Company, served as a director, officer, member, trustee or fiduciary of another corporation,
partnership, joint venture, trust, pension or other employee benefit plan or enterprise of any non-
debtor Subsidiary of the Company (collectively, with such individual’s heirs, executors or
administrators, the “D&O Indemnified Persons”) as provided in the respective organizational or
similar governing documents and indemnification agreements to which any non-debtor Subsidiary
of the Company is a party, shall survive the Effective Date and shall continue in full force and
effect for a period of not less than six (6) years from the Effective Date and that the indemnification
agreements and the provisions with respect to indemnification and limitations on liability set forth
in such organizational or other governing documents shall not be amended, repealed or otherwise
modified; provided, that in the event any claim or claims are asserted or made within such six (6)
year period, all rights to indemnification in respect of any such claim or claims shall continue until
final disposition of any and all such claims. Neither the Company nor any of its Subsidiaries shall
settle, compromise or consent to the entry of judgment in any action, proceeding or investigation
or threatened action, proceeding or investigation without the prior written consent of such
Indemnified Person.

                (b)      Notwithstanding any other provisions hereof, the obligations of the Equity
Commitment Parties and the Company and its Subsidiaries contained in this Section 6.12 shall be
binding upon the successors and assigns of the Equity Commitment Parties, the Company and its
Subsidiaries. In the event the Company or any of its Subsidiaries or any of their respective
successors or assigns, (i) consolidates with or merges into any other Person or (ii) transfers all or
substantially all of its properties or assets to any Person, then, and in each case, proper provision
shall be made so that the successors and assigns of the Company or such Subsidiary, as the case
may be, honor the indemnification and other obligations set forth in this Section 6.12.

                (c)     The obligations of the Equity Commitment Parties and the Company and its
Subsidiaries under this Section 6.12 shall survive the Closing and shall not be terminated or
modified in such a manner as to affect adversely any Indemnified Person to whom this Section
6.12 applies without the consent of such affected Indemnified Person (it being expressly agreed
that the Indemnified Persons to whom this Section 6.12 applies shall be third-party beneficiaries
of this Section 6.12, each of whom may enforce the provisions of this Section 6.12).

               Section 6.13 Hertz International Limited Financing.               Each HIL Debt
Commitment Party shall (and shall cause its Affiliates to) use their reasonable best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and obtain the HIL Debt Financing contemplated by the HIL Debt
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 56 of 166




Commitment Letter including (i) complying with its obligations under the HIL Debt Commitment
Letter, (ii) maintaining in effect the HIL Debt Commitment Letter until consummation of the
Closing, (iii) satisfying or obtaining a waiver of (and causing its Affiliates to satisfy or obtain a
waiver of), on a timely basis all conditions contained in the HIL Debt Commitment Letter, (iv) if
all conditions to the HIL Debt Financing have been satisfied in accordance with the HIL Debt
Commitment Letter, funding such commitment at the Closing and (v) diligently enforcing all of
its rights under the HIL Debt Commitment Letter and the definitive agreements relating to the HIL
Debt Financing. Each Plan Sponsor shall give Hertz prompt notice upon having knowledge of any
actual of potential breach, default, termination or repudiation by any party to the HIL Debt
Commitment Letter or any of the definitive documents related to the HIL Debt Financing. No
Plan Sponsor shall permit any amendment or modification to be made to, or any waiver of any
provision or remedy under, the HIL Debt Commitment Letter without the prior written consent of
Hertz. Each Plan Sponsor acknowledges and agrees that its obligations to consummate the
transactions contemplated by this Agreement are not in any way conditioned or contingent upon
or otherwise subject to, the Debtors’ receipt of the HIL Debt Financing.

               Section 6.14 Shelf Registration of Common Stock.

                (a)       The Company shall, as soon as practicable following the entry of the EPCA
Approval Order, but in any event not later than five (5) days after the Effective Date, file a
registration statement on any permitted form that qualifies, and is available for, the resale of Rights
Offering Shares and Unsubscribed Shares to be issued to the Equity Commitment Parties at the
Closing (the “Registrable Securities”) with the U.S. Securities and Exchange Commission in
accordance with and pursuant to Rule 415 promulgated under the Securities Act (or any successor
rule then in effect) (the “Shelf”). The Company shall use its commercially reasonable efforts to
cause the Shelf to become effective as promptly thereafter as practicable and to remain effective
until the earlier of (i) such time that all Registrable Securities shall have been sold by the Equity
Commitment Parties and (ii) such time that all Registrable Securities may be sold by the Equity
Commitment Parties pursuant to Rule 144(b)(1) promulgated under the Securities Act.

                (b)     The Company shall use its commercially reasonable efforts to cause all such
Registrable Securities (i) if the shares of Common Stock are then listed on a national securities
exchange, to continue to be so listed, (ii) if the shares of Common Stock are not then listed on a
national securities exchange, to, as promptly as practicable (subject to the limitations set forth in
the Plan) be listed on the New York Stock Exchange or the NASDAQ Stock Market (or any other
national securities exchange).

                                ARTICLE VII
                CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

               Section 7.1 Conditions to the Obligations of the Equity Commitment Parties. The
obligations of the Equity Commitment Parties to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the satisfaction of the
following conditions prior to or at the Closing:

             (a)    EPCA Approval Order. The Bankruptcy Court shall have entered the EPCA
Approval Order consistent with the Plan, the Plan Support Agreement and this Agreement and
         Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 57 of 166




otherwise in form and substance acceptable to the Requisite Equity Commitment Parties, and such
Order shall be a Final Order.

               (b)    Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order consistent with the Plan, the Plan Support Agreement and this
Agreement and otherwise in form and substance acceptable to the Requisite Equity Commitment
Parties, and such Order shall be a Final Order.

               (c)     Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order consistent with the Plan, the Plan Support Agreement and this Agreement and
otherwise in form and substance satisfactory to the Requisite Equity Commitment Parties, and
such Order shall be a Final Order.

               (d)     Plan. The conditions to the occurrence of the Effective Date (other than any
conditions relating to occurrence of the Closing and conditions the satisfaction of which requires
the taking of action by the Equity Commitment Parties) set forth in the Plan shall have been
satisfied or waived (other than such conditions that, by their terms, are to be satisfied as of the
occurrence of the Effective Date of the Plan) in accordance with the terms of the Plan.

                (e)    Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred, concurrently with the Closing, as applicable, in accordance with the terms and
conditions in the Plan and in the Confirmation Order.

               (f)     Expense Reimbursement. The Debtors shall have paid, or will pay
concurrently with the Closing, all Expense Reimbursements accrued through the Closing Date
pursuant to Section 3.1; provided, that invoices for such Expense Reimbursement must have been
received by the Debtors at least three (3) Business Days prior to the Closing Date in order to be
required to be paid on the Closing Date.

              (g)     Governmental Approvals. (i) All waiting periods imposed by any
Governmental Entity or Antitrust Authority in connection with the transactions contemplated by
this Agreement shall have terminated or expired and (ii) all authorizations, approvals, consents or
clearances under such Antitrust Laws or otherwise required by Governmental Entities in
connection with the transactions contemplated by this Agreement shall have been obtained, and
CFIUS Approval, if applicable, and no such authorizations, approvals, consents or clearances or
CFIUS Approval shall have imposed any Burdensome Conditions.

               (h)    No Legal Impediment to Issuance. No Law or Order shall have become
effective or been enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement;

               (i)    Representations and Warranties.

                       (i)     The representations and warranties of the Debtors contained in
               Section 4.10 (Absence of Certain Changes) shall be true and correct in all respects
               on and as of the date hereof and the Closing Date with the same effect as if made
               on and as of the Closing Date (except for such representations and warranties made
               as of a specified date, which shall be true and correct only as of the specified date).
         Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 58 of 166




                      (ii)    The representations and warranties of the Debtors contained in
              Sections 4.1 (Organization and Qualification), 4.2 (Corporate Power and
              Authority), 4.3 (Execution and Delivery; Enforceability), 4.4 (Authorized and
              Issued Equity Interests), 4.5 (Issuance), and 4.25 (No Broker’s Fees) shall be true
              and correct in all material respects on and as of the date hereof and the Closing Date
              (except for such representations and warranties made as of a specified date, which
              shall be true and correct in all material respects only as of the specified date).

                      (iii) The representations and warranties of the Debtors contained in
              Article IV of this Agreement other than those referred to in clauses (i) and (ii) above
              shall be true and correct (disregarding all materiality or Material Adverse Effect
              qualifiers) on and as of the date hereof and the Closing Date with the same effect
              as if made on and as of the Closing Date (except for such representations and
              warranties made as of a specified date, which shall be true and correct only as of
              the specified date), except where the failure to be so true and correct does not
              constitute, individually or in the aggregate, a Material Adverse Effect.

               (j)      Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance on or prior to the Closing Date.

              (k)     Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred, and there shall not exist, any Event that constitutes a Material Adverse Effect.

                (l)   Officer’s Certificate. The Equity Commitment Parties shall have received
on and as of the Closing Date a certificate signed on behalf of the Company by an executive vice
president of the Company (solely in such officer’s capacity as such and not in such officer’s
personal capacity, and without personal liability) certifying that the conditions set forth in
Sections 7.1(i) (Representations and Warranties), and 7.1(j) (Covenants) have been satisfied.

              (m)     Plan Support Agreement. The Plan Support Agreement shall not have been
terminated with respect to the Company in accordance with its terms.

              (n)     Registration Rights Agreement; Company Organizational Documents.

                   (i)       The Registration Rights Agreement shall have been executed by the
              Company.

                     (ii)   The Company Organizational Documents shall became effective
              concurrent with the Closing.

                (o)     New Reorganized Debt. The agreements providing for the New
Reorganized Debt shall become effective concurrent with the Closing, shall be for the amount set
forth for the applicable New Reorganized Debt in the Plan, and shall otherwise be in form and
substance substantially consistent with the Plan Support Agreement and the Plan (provided, that
to the extent inconsistent with the Plan Support Agreement or this Agreement, the terms provided
thereunder shall be acceptable to the Requisite Equity Commitment Parties), and all conditions
         Case 20-11218-MFW           Doc 3599-8     Filed 04/03/21     Page 59 of 166




precedent to the extension of credit thereunder shall have been satisfied or waived in accordance
with their respective terms.

               Section 7.2 Waiver of Conditions to Obligations of the Equity Commitment
Parties. All or any of the conditions set forth in Section 7.1 may only be waived in whole or in
part with respect to the Equity Commitment Parties by a written instrument executed by the
Requisite Equity Commitment Parties in their sole discretion and if so waived, the Equity
Commitment Parties shall be bound by such waiver.

               Section 7.3 Conditions to the Obligations of the Debtors. The obligations of
the Debtors to consummate the transactions contemplated hereby is subject to (unless waived by
the Company) the satisfaction of each of the following conditions:

              (a)     EPCA Approval Order. The Bankruptcy Court shall have entered the EPCA
Approval Order consistent with the Plan, the Plan Support Agreement and this Agreement and
otherwise consistent with the Plan, the Plan Support Agreement and this Agreement and otherwise
in form and substance acceptable to the Company and such Order shall be a Final Order.

               (b)  Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order consistent with the Plan, the Plan Support Agreement and this
Agreement and otherwise in form and substance acceptable to the Company, and such Order shall
be a Final Order.

               (c)    Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order consistent with the Plan, the Plan Support Agreement and this Agreement and
otherwise in form and substance acceptable to the Company and such Order shall be a Final Order.

                (d)    Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred, concurrently with the Closing, as applicable, in accordance with the terms and
conditions in the Plan and in the Confirmation Order.

               (e)     Plan. The conditions to the occurrence of the Effective Date (other than any
conditions relating to occurrence of the Closing and conditions the satisfaction of which requires
the taking of action by the Company or its Subsidiaries) set forth in the Plan shall have been
satisfied or waived (other than such conditions that, by their terms, are to be satisfied as of the
occurrence of the Effective Date of the Plan) in accordance with the terms of the Plan.

              (f)      Governmental Approvals.        All waiting periods imposed by any
Governmental Entity or Antitrust Authority in connection with the transactions contemplated by
this Agreement shall have terminated or expired and all authorizations, approvals, consents or
clearances under such Antitrust Laws or otherwise required by such Governmental Entities in
connection with the transactions contemplated by this Agreement shall have been obtained.

               (g)    No Legal Impediment to Issuance. No Law or Order shall have become
effective or been enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21      Page 60 of 166




                (h)     Representations and Warranties. The representations and warranties of the
Equity Commitment Parties shall be true and correct in all respects on and as the date hereof and
of the Closing Date with the same effect as if made on and as of the Closing Date (except for such
representations and warranties made as of a specified date, which shall be true and correct only as
of the specified date), except where the failure to be so true and correct would not, individually or
in the aggregate, prevent or materially impede the Equity Commitment Parties from consummating
the transactions contemplated by this Agreement.

               (i)     Covenants. The Equity Commitment Parties shall have performed and
complied, in all material respects, with all of their respective covenants and agreements contained
in this Agreement that contemplate, by their terms, performance or compliance on or prior to the
Closing Date.

               (j)   Plan Support Agreement. The Plan Support Agreement shall not have been
terminated with respect to the Plan Sponsors or any Equity Commitment Party or any Related
Purchaser in accordance with its terms.

               Section 7.4 Waiver of Conditions to the Obligations of the Debtors. All or any
of the conditions set forth in Section 7.3 may be waived in whole or in part with respect to all
Debtors by a written instrument executed by the Company in its sole discretion and if so waived,
all Debtors shall be bound by such waiver.

                                          ARTICLE VIII

                        INDEMNIFICATION AND CONTRIBUTION

                Section 8.1 Indemnification Obligations. Following the entry of the EPCA
Approval Order, the Company and the other Debtors (the “Indemnifying Parties” and each, an
“Indemnifying Party”) shall, jointly and severally, indemnify and hold harmless each Equity
Commitment Party, Related Purchaser and their respective Affiliates, equity holders, members,
partners, general partners, managers and its and their respective Representatives and controlling
persons (each, an “Indemnified Person”) from and against any and all losses, claims, damages,
liabilities and costs and expenses (other than Taxes of the Indemnified Persons) arising out of a
claim asserted by a third-party (collectively, “Losses”) that any such Indemnified Person may
incur or to which any such Indemnified Person may become subject arising out of or in connection
with this Agreement, the Plan or the transactions contemplated hereby and thereby, or any claim,
challenge, litigation, investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such proceedings are brought
by the Company, the other Debtors, their respective equity holders, Affiliates, creditors or any
other Person, and reimburse each Indemnified Person upon demand for reasonable documented
out-of-pocket (with such documentation subject to redaction to preserve attorney client and work
product privileges) legal (including attorneys’ fees and expenses) or other third-party expenses
actually incurred in connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any lawsuit, investigation,
claim or other proceeding relating to any of the foregoing (including in connection with the
enforcement of the indemnification obligations set forth herein), irrespective of whether or not the
transactions contemplated by this Agreement or the Plan are consummated or whether or not this
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 61 of 166




Agreement is terminated; provided, that the foregoing indemnity will not, as to any Indemnified
Person, apply to Losses (a) as to any Indemnified Person to the extent arising from a material
breach by any Equity Commitment Party of this Agreement, (b) to the extent they are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise from the bad faith,
willful misconduct or gross negligence of such Indemnified Person.

                  Section 8.2 Indemnification Procedure.            Promptly after receipt by an
Indemnified Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding that is the subject of indemnification set forth in Section 8.1 (an
“Indemnified Claim”), such Indemnified Person will, if a claim is to be made hereunder against
the Indemnifying Party in respect thereof, promptly notify the Indemnifying Party in writing of
the commencement thereof; provided, that (a) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have hereunder except to the
extent it has been prejudiced by such failure and (b) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may have to such
Indemnified Person otherwise than on account of this Article VIII. In case any such Indemnified
Claims are brought against any Indemnified Person and the Indemnified Person notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein, and, at its election by providing written notice to such Indemnified Person, the
Indemnifying Party will be entitled to assume the defense thereof, with counsel reasonably
acceptable to such Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and the
Indemnifying Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or additional to those
available to the Indemnifying Party, such Indemnified Person shall have the right to select separate
counsel to assert such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election to so assume the defense of such Indemnified Claims with counsel reasonably
acceptable to the Indemnified Person (it being understood that White & Case LLP shall be counsel
acceptable to such Indemnified Persons), the Indemnifying Party shall not be liable to such
Indemnified Person for expenses incurred by such Indemnified Person in connection with the
defense thereof or participation therein (other than reasonable costs of investigation) unless
(i) such Indemnified Person shall have employed separate counsel (in addition to any local
counsel) in connection with the assertion of legal defenses in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that the Indemnifying Party shall
not be liable for the expenses of more than one separate counsel representing the Indemnified
Persons who are parties to such Indemnified Claims (in addition to one local counsel in each
jurisdiction in which local counsel is required)), (ii) the Indemnifying Party shall not have
employed counsel reasonably acceptable to such Indemnified Person to represent such Indemnified
Person within a reasonable time after the Indemnifying Party has received notice of
commencement of the Indemnified Claims from, or delivered on behalf of, the Indemnified Person,
(iii) after the Indemnifying Party assumes the defense of the Indemnified Claims, the Indemnified
Person determines in good faith that the Indemnifying Party has failed or is failing to defend such
claim and provides written notice of such determination and the basis for such determination, and
such failure is not reasonably cured within ten (10) Business Days of receipt of such notice, or
(iv) the Indemnifying Party shall have authorized in writing the employment of counsel for such
Indemnified Person. Notwithstanding anything herein to the contrary but subject to Section 6.3(b),
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21     Page 62 of 166




the Company and its Subsidiaries shall have sole control over any Tax controversy or Tax audit
and shall be permitted to settle any liability for Taxes of the Company and its Subsidiaries.

                Section 8.3 Settlement of Indemnified Claims. The Indemnifying Party shall
not be liable for any settlement of any Indemnified Claims effected by such Indemnified Person
without the written consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed). If any settlement of any Indemnified Claims is consummated
with the written consent of the Indemnifying Party or if there is a final judgment for the plaintiff
in any such Indemnified Claims, the Indemnifying Party agrees to indemnify and hold harmless
each Indemnified Person from and against any and all Losses by reason of such settlement or
judgment to the extent such Losses are otherwise subject to indemnification by the Indemnifying
Party hereunder in accordance with, and subject to the limitations of, this Article VIII. The
Indemnifying Party shall not, without the prior written consent of an Indemnified Person (which
consent shall be granted or withheld, conditioned or delayed in the Indemnified Person’s sole
discretion), effect any settlement of any pending or threatened Indemnified Claims in respect of
which indemnity or contribution has been sought hereunder by such Indemnified Person unless
(i) such settlement includes an unconditional release of such Indemnified Person in form and
substance satisfactory to such Indemnified Person from all liability on the claims that are the
subject matter of such Indemnified Claims and (ii) such settlement does not include any statement
as to or any admission of fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

                Section 8.4 Contributions. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from Losses that are
subject to indemnification pursuant to Section 8.1, then the Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Person as a result of such Loss in such proportion
as is appropriate to reflect not only the relative benefits received by the Indemnifying Party, on the
one hand, and such Indemnified Person, on the other hand, but also the relative fault of the
Indemnifying Party, on the one hand, and such Indemnified Person, on the other hand, as well as
any relevant equitable considerations. The Indemnifying Parties also agree that no Indemnified
Person shall have any liability based on their comparative or contributory negligence to the
Indemnifying Parties, any Person asserting claims on behalf of or in right of any of the
Indemnifying Parties, or any other Person in connection with an Indemnified Claim.

                Section 8.5 Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Article VIII shall, to the extent permitted
by applicable Law, be treated as adjustments to the aggregate Per Share Purchase Price for all Tax
purposes. The provisions of this Article VIII are an integral part of the transactions contemplated
by this Agreement and without these provisions the Equity Commitment Parties would not have
entered into this Agreement. The EPCA Approval Order shall provide that the obligations of the
Company under this Article VIII shall constitute allowed administrative expenses of the Debtors’
estates under sections 503(b) and 507 of the Bankruptcy Code and are payable without further
Order of the Bankruptcy Court, and that the Company may comply with the requirements of this
Article VIII without further Order of the Bankruptcy Court.

             Section 8.6 No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing except for covenants and
         Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21      Page 63 of 166




agreements that by their terms are to be satisfied after the Closing, which covenants and
agreements shall survive until satisfied in accordance with their terms.

                                          ARTICLE IX

                                        TERMINATION

               Section 9.1 Consensual Termination. This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time prior to the Closing Date by
mutual written consent of the Company and the Requisite Equity Commitment Parties.

            Section 9.2       Automatic Termination; Termination by the Requisite Equity
Commitment Parties.

               (a)    [Reserved]

               (b)      This Agreement may be terminated by the Requisite Equity Commitment
Parties upon written notice to the Company, upon the occurrence of any of the Events set forth in
this Section 9.2(b), in each case after the Agreement Effective Date; subject to the rights of the
Requisite Equity Commitment Parties to fully and unconditionally waive, in writing, on a
prospective or retroactive basis, the occurrence of such Event; provided, however, that the
Requisite Equity Commitment Parties may not seek to terminate this Agreement based upon a
breach of this Agreement by any Debtor if such breach arises primarily out of any such Requisite
Equity Commitment Party’s own actions:

                       (i)      the Closing Date has not occurred by 11:59 p.m., New York City
               time on August 31, 2021 (as it may be extended pursuant to this Section 9.2(b), the
               “Outside Date”); provided, that the Outside Date may be waived or extended with
               the prior written approval of counsel to the Requisite Equity Commitment Parties
               but not beyond 5:00 p.m., New York City time on September 30, 2021 the (“End
               Date”); provided, that the right to terminate this Agreement under this Section
               9.2(b)(i) shall not be available to the Equity Commitment Parties if any Equity
               Commitment Party materially breached this Agreement in a manner that
               proximately caused the failure of the Closing to occur prior to such date; provided,
               further, that the right to terminate this Agreement pursuant to this Section 9.2(b)(i)
               shall not be available to the Equity Commitment Parties if the Company has
               initiated proceedings prior to the End Date to specifically enforce this Agreement
               which proceedings are still pending; provided, further, however, that in the event
               the Marketing Period has commenced but has not completed as of the Outside Date,
               the Outside Date shall be extended until the first (1st) Business Day after the then-
               scheduled expiration date of the Marketing Period;

                      (ii)    the Plan Support Agreement is terminated in accordance with its
               terms with respect to the Company;

                      (iii) any Debtor files, or publicly announces that it will file, or joins in or
               supports, any plan of reorganization other than the Plan, or files with the
               Bankruptcy Court any motion or application seeking authority to sell all or a
Case 20-11218-MFW        Doc 3599-8      Filed 04/03/21     Page 64 of 166




   material portion of the assets of the Company and its Subsidiaries (taken as a
   whole), in each case, without the prior written consent of the Requisite Equity
   Commitment Parties, except as permitted by Section 6.3 or Section 6.3 of the
   Company Disclosure Schedules;

           (iv)   (A) the Company or the other Debtors shall have breached any
   representation, warranty, covenant or other agreement made by the Company or the
   other Debtors in this Agreement or any such representation or warranty shall have
   become inaccurate and such breach or inaccuracy would, individually or in the
   aggregate, cause a condition set forth in Section 7.1(i) (Representations and
   Warranties), Section 7.1(j) (Covenants) or Section 7.1(k) (Material Adverse Effect)
   not to be satisfied, (B) the Requisite Equity Commitment Parties shall have
   delivered written notice of such breach or inaccuracy to the Company, (C) such
   breach or inaccuracy is not cured by the Company or the other Debtors by the tenth
   (10th) Business Day after receipt of such notice, and (D) as a result of such failure
   to cure, any condition set forth in Section 7.1(i) (Representations and Warranties),
   Section 7.1(j) (Covenants) and Section 7.1(k) (Material Adverse Effect) is not
   capable of being satisfied; provided, that, this Agreement may not be terminated by
   the Equity Commitment Parties pursuant to this Section 9.2(b)(iv) if the any Equity
   Commitment Party is then in willful or material breach of this Agreement;

           (v)    any Law or final and non-appealable Order shall have been enacted,
   adopted or issued after the date of this Agreement by any Governmental Entity that
   prohibits the implementation of the Plan or the transactions contemplated by this
   Agreement or the other Transaction Agreements, in a way that cannot be remedied
   by the Company in a manner acceptable to the Requisite Equity Commitment
   Parties; provided, that the right to terminate this Agreement under this Section
   9.2(b)(v) shall not be available to the Equity Commitment Parties if any Equity
   Commitment Parties shall not have used its commercially reasonable efforts to
   contest such Order prior to its becoming permanent;

          (vi)    the (i) conversion of one or more of the Chapter 11 Cases of the
   Debtors to a case under chapter 7 of the Bankruptcy Code or (ii) dismissal of one
   or more of the Chapter 11 Cases of the Debtors, unless such conversion or
   dismissal, as applicable, is made with the prior written consent of the Requisite
   Commitment Parties;

          (vii) the Bankruptcy Court enters an order granting relief from the
   automatic stay imposed by Bankruptcy Code section 362 authorizing any party to
   proceed with regard to any material asset of the Debtors and such relief has a
   material adverse effect on the Restructuring;

          (viii) an examiner (other than an independent fee examiner) with
   expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
   Bankruptcy Code, a trustee, or a receiver shall have been appointed in the Chapter
   11 Cases;
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 65 of 166




                        (ix)    (A) the Debtors have materially breached their obligations under
               Section 6.11 (Alternative Transactions); (B) the Bankruptcy Court approves or
               authorizes an Alternative Transaction; (C) any of the Debtors enters into any
               Contract providing for the consummation of any Alternative Transaction or files
               any motion or application seeking authority to propose, join in or participate in the
               formation of, any actual or proposed Alternative Transaction; or (D) publicly
               announces its intention to take any such action listed in sub-clauses (A), (B) or (C)
               of this subsection;

                       (x)      any of the EPCA Approval Order, the Order approving this
               Agreement, the Disclosure Statement Order or the Confirmation Order is
               terminated, reversed, stayed, dismissed or vacated, by the Bankruptcy Court, or any
               such Order is modified or amended by the Bankruptcy Court after entry without the
               prior written consent of the Requisite Equity Commitment Parties in a manner that
               prevents or prohibits the consummation of the transactions contemplated by this
               Agreement or the other Transaction Agreements in a way that cannot be remedied
               by the Company in a manner acceptable to the Requisite Equity Commitment
               Parties (and such action has not been reversed or vacated within ten (10) calendar
               days after its issuance); or

                     (xi)    the date the Company publicly announces that it has withdrawn or
               abandoned the Plan.

               Section 9.3    Termination by the Company.

               This Agreement may be terminated by the Company upon written notice to the Plan
Sponsors upon the occurrence of any of the following Events, subject to the rights of the Company
to fully and unconditionally waive, in writing, on a prospective or retroactive basis the occurrence
of such Event; provided, however, that the Company may not seek to terminate this Agreement
based upon a breach of this Agreement by any Equity Commitment Party which arises primarily
out of the Company’s own actions in material breach of this Agreement:

                (a)     any Law or final and non-appealable Order shall have been enacted, adopted
or issued after the date of this Agreement by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement or the other
Transaction Agreements in a way that cannot be remedied by the Equity Commitment Parties in a
manner acceptable to the Company; provided, that the termination right in this Section 9.3(a) shall
not be available to the Company if the Company shall not have used its commercially reasonable
efforts to contest such Order prior to its becoming permanent;

               (b)     (i) any Equity Commitment Party shall have breached any representation,
warranty, covenant or other agreement made by such Equity Commitment Party in this Agreement
or any such representation or warranty shall have become inaccurate and such breach or inaccuracy
would cause a condition set forth in Section 7.3(h) (Representations and Warranties) or Section
7.3(i) (Covenants) not to be satisfied, (ii) the Company shall have delivered written notice of such
breach or inaccuracy to the Equity Commitment Parties, (iii) such breach or inaccuracy is not cured
by the Equity Commitment Parties by the tenth (10th) Business Day after receipt of such notice,
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21      Page 66 of 166




and (iv) as a result of such failure to cure, any condition set forth in Section 7.3(h) (Representations
and Warranties) or Section 7.3(i) (Covenants) is not capable of being satisfied; provided, that the
Company shall not have the right to terminate this Agreement pursuant to this Section 9.3(b) if it
is then in willful or intentional breach of this Agreement;

               (c)     the Company Board determines in good faith, based upon advice of outside
counsel, that proceeding with the Restructuring contemplated herein and in the Plan, and
confirmation and consummation of the Plan, would be inconsistent with the exercise of its
fiduciary duties under applicable Law; provided, that the Debtors shall give prompt written notice
to Milbank LLP and Willkie LLP of any determination in accordance with this Section 9.3(c)
(electronic mail among counsel being sufficient);

               (d)     the Bankruptcy Court enters an order denying confirmation of the Plan, the
effect of which would render the Plan incapable of consummation on the terms set forth herein;
provided, that, for the avoidance of doubt, the Debtors shall not have the right to terminate this
Agreement pursuant to this Section 9.3(d) if the Bankruptcy Court denies confirmation of the Plan
subject only to the making of ministerial, administrative or immaterial modifications to the Plan;

                 (e)    the Bankruptcy Court (or other court of competent jurisdiction) enters an
order (i) directing the appointment of an examiner (other than an independent fee examiner) with
expanded powers or a trustee in any of the Chapter 11 Cases, (ii) converting any of the Chapter 11
Cases to cases under chapter 7 of the Bankruptcy Code, (iii) dismissing any of the Chapter 11
Cases, or (iv) the effect of which would render the Plan incapable of consummation on the terms
set forth in this Agreement;

              (f)    the Plan Sponsors propose or explicitly support any Alternative Transaction
without the prior written consent of the Debtors that has a material adverse effect on the
consummation of the Restructuring;

                (g)    any of the EPCA Approval Order, the Disclosure Statement Order or the
Confirmation Order is terminated, reversed, stayed, dismissed or vacated, by the Bankruptcy
Court, or any such Order is modified or amended by the Bankruptcy Court after entry without the
prior written consent of the Company in a manner that prevents or prohibits the consummation of
the transactions contemplated by this Agreement or the other Transaction Agreements in a way
that cannot be remedied in a manner acceptable to the Company (and such action has not been
reversed or vacated within ten (10) calendar days after its issuance);

            (h)     the Plan Support Agreement is terminated with respect to any Equity
Commitment Party in accordance with its terms; or

                (i)     the Closing Date has not occurred by the End Date; provided, that the right
to terminate this Agreement under this Section 9.3(i) shall not be available to the Company hereto
if it materially breached this Agreement in a manner that proximately caused the failure of the
Closing to occur prior to such date; provided, further, that the right to terminate this Agreement
pursuant to this Section 9.3(i) shall not be available to the Company if any Equity Commitment
Party has initiated proceedings prior to the End Date to specifically enforce this Agreement which
proceedings are still pending.
          Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21      Page 67 of 166




                 Section 9.4 Effect of Termination. Subject to the final sentence of Section 8(g)
of the Plan Support Agreement (which shall apply to this Agreement mutatis mutandis), upon
termination of this Agreement pursuant to this Article IX, this Agreement shall forthwith become
void and there shall be no further obligations or liabilities on the part of the Parties; provided, that
(i) the obligations of the Debtors to pay the Expense Reimbursement pursuant to Article III and to
satisfy their indemnification obligations pursuant to Article VIII shall survive the termination of
this Agreement and shall remain in full force and effect, in each case, until such obligations have
been satisfied, (ii) the provisions set forth in this Section 9.4, Section 9.5, Article VIII and Article
X shall survive the termination of this Agreement in accordance with their terms and (iii) subject
to Section 10.10 (Damages), nothing in this Section 9.4 shall relieve any Party from liability for
its gross negligence or any willful or intentional breach of this Agreement. For purposes of this
Agreement, “willful or intentional breach” means a breach of this Agreement that is a
consequence of an act undertaken by the breaching Party with the knowledge that the taking of
such act would, or would reasonably be expected to, cause a breach of this Agreement.

               Section 9.5     Termination Payment.

                (a)     Upon consummation of an Alternative Transaction, if this Agreement is
validly terminated under Section 9.2(b)(i) (solely in the event that the Company materially
breaches this Agreement in a manner that proximately caused the failure of the Closing to occur
prior to such date), Section 9.2(b)(ii) as a result of the Company terminating the Plan Support
Agreement pursuant to Section 8(d)(4) thereof, Section 9.2(b)(iii), Section 9.2(b)(iv), Section
9.2(b)(ix), or Section 9.3(c) and no Equity Commitment Party has breached its obligations under
this Agreement such that the Company has the right to terminate this Agreement pursuant to
Section 9.3(b), the Debtors shall pay WP 10.7%, Centerbridge 10.7%, Dundon 15.6%, and the
Initial Consenting Noteholders 63.0% of a cash Termination Payment equal to $77,200,000 (the
“Termination Payment”), which amount shall be paid within three (3) Business Days following
consummation of such Alternative Transaction by wire transfer of immediately available funds to
such account as WP, Centerbridge, Dundon and each of the Initial Consenting Noteholders may
designate. The Initial Consenting Noteholders’ portion of the Termination Payment shall be
allocated as set forth on Schedule 1 hereto.

               (b)     The Termination Payment shall be fully earned, nonrefundable and non-
avoidable upon entry of the EPCA Approval Order and shall be paid by the Debtors, free and clear
of any withholding or deduction for any applicable Taxes. The Termination Payment shall,
pursuant to the EPCA Approval Order, constitute allowed administrative expenses against each of
the Debtors’ estates under sections 503(b) and 507 of the Bankruptcy Code.

               (c)     Each of the Parties acknowledges that the Termination Payment is not
intended to be a penalty but rather constitutes liquidated damages in a reasonable amount that will
compensate the Equity Commitment Parties in the circumstances in which the Termination
Payment is paid for the efforts and resources expended and opportunities foregone while
negotiating this Agreement and in reliance on this Agreement and on the expectation of the
consummation of the transactions contemplated hereby, which amount would otherwise be
impossible to calculate with precision. Notwithstanding anything to the contrary in this
Agreement, in the event of a valid termination as set forth in this Section 9.5, each Equity
Commitment Party acknowledges and agrees that the payment of its pro rata portion of the
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 68 of 166




Termination Payment shall be its sole and exclusive remedy, at Law and in equity or otherwise,
against the Debtors. In no event shall any Equity Commitment Party be entitled to any Termination
Payment more than once.

                                           ARTICLE X

                                   GENERAL PROVISIONS

               Section 10.1 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered personally, sent via email
(with confirmation), mailed by registered or certified mail (return receipt requested) or delivered
by an express courier (with confirmation) to the Parties at the following addresses (or at such other
address for a Party as may be specified by like notice):

               (a)     If to the Company or any of the other Debtors:

                       Hertz Global Holdings, Inc.
                       8501 Williams Road
                       Estero, Florida 33928
                       Attention: M. David Galainena
                       Email: dave.galainena@hertz.com

                       with copies (which shall not constitute notice) to:

                       White & Case LLP
                       200 South Biscayne Boulevard, Suite 4900
                       Miami, Florida 33131
                       Attention: Thomas E. Lauria
                       Email: tlauria@whitecase.com

                       and

                       White & Case LLP
                       1221 Avenue of the Americas
                       New York, New York 10020
                       Attention: Gregory Pryor and Adam Cieply
                       Email: gpryor@whitecase.com
                              adam.cieply@whitecase.com

               (b)     If to the Direct Equity Investors:

                       to the electronic mail addresses set forth below such Party’s signature

                       with a copy (which shall not constitute notice) to:

                       Milbank LLP
                       55 Hudson Yards
                       New York, NY 10003
          Case 20-11218-MFW           Doc 3599-8      Filed 04/03/21     Page 69 of 166




                       Attention: Gerard Uzzi; Nelly Almeida
                       Email: guzzi@milbank.com;
                              nalmeida@milbank.com


               (c)     If to the Initial Consenting Noteholders:

                       to the electronic mail addresses set forth below such Party’s signature

                       with a copy (which shall not constitute notice) to:

                       Willkie Farr & Gallagher LLP
                       787 Seventh Avenue
                       New York, NY 10019
                       Attention: Rachel C. Strickland
                       Email: rstrickland@willkie.com;




                Section 10.2 Assignment; Third Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be assigned by any Person
(whether by operation of Law or otherwise) without the prior written consent of the Company and
the Requisite Equity Commitment Parties, and any purported assignment in violation of this
Section 10.2 shall be void ab initio provided, that each Equity Commitment Party may, without
the consent of any other Party, assign its rights and obligations under this Agreement (including
its right to purchase the Shares), in whole or in part, to one or more of its Affiliates or Affiliated
Funds; provided, further that no such assignment shall relieve the relevant Equity Commitment
Party of its obligations under this Agreement. Except as expressly provided in Section 6.12 with
respect to D&O Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any Person any rights
or remedies under this Agreement other than the Parties. Notwithstanding anything to the contrary
herein, each Party hereto recognizes, acknowledges and agrees that this Agreement binds only the
desk or business unit that executes this Agreement and shall not be binding on any other desk,
business unit or affiliate, unless such desk, business unit or affiliate separately becomes a Party
hereto.

               Section 10.3 Prior Negotiations; Entire Agreement.

                (a)     This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) and the Plan Support Agreement
constitute the entire agreement of the Parties and supersede all prior agreements, arrangements or
understandings, whether written or oral, among the Parties (or any subset thereof) with respect to
the subject matter of this Agreement, (including, without limitation, those certain Equity
Commitment Letters, each dated March 29, 2021, by Hertz Global Holdings, Inc., Hertz Corp. and
each of (i) Centerbridge Capital Partners IV, L.P., (ii) Dundon and (iii) Warburg Pincus (Callisto)
Global Growth (Cayman), L.P., Warburg Pincus (Europa) Global Growth (Cayman), L.P.,
         Case 20-11218-MFW         Doc 3599-8     Filed 04/03/21    Page 70 of 166




Warburg Pincus Global Growth-B (Cayman), L.P., Warburg Pincus Global Growth-E (Cayman),
L.P., Warburg Pincus Global Growth Partners (Cayman), L.P. and WP Global Growth Partners
(Cayman), L.P.) except that the Parties acknowledge that any confidentiality agreements
heretofore executed among the Parties will each continue in full force and effect.

              (b)    Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and any
amendments, supplements or modifications thereto) or an affirmative vote to accept the Plan by
any Equity Commitment Party, nothing contained in the Plan (including any amendments,
supplements or modifications thereto) or Confirmation Order (including any amendments,
supplements or modifications thereto) shall alter, amend or modify the rights of the Equity
Commitment Parties under this Agreement unless such alteration, amendment or modification has
been made in accordance with Section 10.7.

           Section 10.4 Governing Law; Venue. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO SUCH STATE’S CHOICE OF LAW
PROVISIONS WHICH WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW
OF ANY OTHER JURISDICTION. BY ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
AGREES FOR ITSELF THAT ANY LEGAL ACTION, SUIT, OR PROCEEDING AGAINST
IT WITH RESPECT TO ANY MATTER ARISING UNDER, ARISING OUT OF, OR IN
CONNECTION WITH THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT, OR PROCEEDING,
SHALL BE BROUGHT IN THE BANKRUPTCY COURT, OR IF THE BANKRUPTCY
COURT DOES NOT HAVE JURISDICTION TO HEAR SUCH ACTION, SUIT OR
PROCEEDING, ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK COUNTY,
NEW YORK, AND BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH OF
THE PARTIES IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE EXCLUSIVE
JURISDICTION OF SUCH COURT, GENERALLY AND UNCONDITIONALLY, WITH
RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING. THE PARTIES HEREBY
AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY
SUCH ACTION OF PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE
RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND
HEREBY WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER
HEREIN PROVIDED.

          Section 10.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER
THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE.

               Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and delivered to each other
          Case 20-11218-MFW            Doc 3599-8       Filed 04/03/21      Page 71 of 166




Party (including via facsimile or other electronic transmission), it being understood that each Party
need not sign the same counterpart.

                Section 10.7 Waivers and Amendments; Rights Cumulative; Consent. This
Agreement may be amended, restated, modified, or changed only by a written instrument signed
by the Company (on behalf of itself and the other Debtors) and the Requisite Equity Commitment
Parties. The terms and conditions of this Agreement may be waived (i) by the Company only by
a written instrument executed by the Company (on behalf of itself and the other Debtors) and (ii)
by the Equity Commitment Parties only by a written instrument executed by the Requisite Equity
Commitment Parties. No delay on the part of any Party in exercising any right, power or privilege
pursuant to this Agreement will operate as a waiver thereof, nor will any waiver on the part of any
Party of any right, power or privilege pursuant to this Agreement, nor will any single or partial
exercise of any right, power or privilege pursuant to this Agreement, preclude any other or further
exercise thereof or the exercise of any other right, power or privilege pursuant to this Agreement.
Except as otherwise provided in this Agreement, the rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which any Party
otherwise may have at law or in equity. For the avoidance of doubt, nothing in this Agreement
shall affect or otherwise impair the rights, including consent rights, of the Equity Commitment
Parties under the Plan Support Agreement or any other Transaction Agreement.

              Section 10.8 Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of this Agreement.

                Section 10.9 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance with the terms
hereof and that the Parties shall be entitled to equitable relief, including an injunction or injunctions
or Orders for specific performance to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any other remedy to which
they are entitled at law or in equity. Each Party irrevocably waives any right it may have to require
the obtaining, furnishing or posting of any bond or similar instrument. Unless otherwise expressly
stated in this Agreement, no right or remedy described or provided in this Agreement is intended
to be exclusive or to preclude a Party from pursuing other rights and remedies to the extent
available under this Agreement, at law or in equity.

                Section 10.10 Damages. Notwithstanding anything to the contrary in this
Agreement, (i) none of the Parties will be liable for, and none of the Parties shall claim or seek to
recover, any punitive, special, indirect or consequential damages or damages for lost profits and
(ii) in no event shall the aggregate liability of any Party for claims hereunder exceed the amount
of its Equity Commitment hereunder.

               Section 10.11 Publicity. At all times prior to the Closing Date or the earlier
termination of this Agreement in accordance with its terms, the Company and the Equity
Commitment Parties shall consult with each other prior to issuing any press releases (and provide
each other a reasonable opportunity to review and comment upon such release) or otherwise
making public announcements with respect to the transactions contemplated by this Agreement,
except as required by or reasonably necessary to comply with applicable Law (including (x) the
Bankruptcy Code, bankruptcy rules, and applicable local rules of the Bankruptcy Court to the
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21     Page 72 of 166




extent reasonably necessary to obtain entry of the EPCA Approval Order, Disclosure Statement
Order or Confirmation Order and (y) in any filing made by the Company or the Debtors with the
Bankruptcy Court and as may be necessary or appropriate in the good faith determination of the
Company or its Representatives to obtain Bankruptcy Court approval of the transactions
contemplated hereby), Orders of the Bankruptcy Court or the rules or regulations of any applicable
securities exchange, and except for disclosure of matters that become a matter of public record as
a result of the Chapter 11 Cases and any filings or notices related thereto; provided, that nothing
in this Agreement shall restrict or prohibit (a) the Company, the Equity Commitment Parties or
their respective Affiliates from making any announcement to their respective employees,
customers and other business relations to the extent that such announcement consists solely of, or
is otherwise consistent in all material respects with previous press releases, public disclosures or
public statements made by any party hereto in accordance with this Agreement, including in
investor conference calls, SEC filings, Q&As or other publicly disclosed statements or documents,
in each case, to the extent such disclosure is still accurate in all material respects (and not
misleading).

               Section 10.12 Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute among the Parties. Nothing
herein shall be deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408 and
any other applicable rules of evidence, this Agreement and all negotiations relating hereto shall
not be admissible into evidence in any proceeding other than a proceeding to enforce its terms,
pursue the consummation of the Restructuring, or determine the payment of damages to which a
Party may be entitled under this Agreement.

                 Section 10.13 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the Parties may be
partnerships or limited liability companies, each Party covenants, agrees and acknowledges that
no recourse under this Agreement or any documents or instruments delivered in connection with
this Agreement shall be had against any Party’s Affiliates, or any of such Party’s Affiliates’ or
respective Related Parties in each case other than the Parties to this Agreement and each of their
respective successors and permitted assignees under this Agreement, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever shall attach to, be
imposed on or otherwise be incurred by any of the Related Parties, as such, for any obligation or
liability of any Party under this Agreement or any documents or instruments delivered in
connection herewith for any claim based on, in respect of or by reason of such obligations or
liabilities or their creation; provided, however, that nothing in this Section 10.13 shall relieve or
otherwise limit the liability of any Party or any of their respective successors or permitted assigns
for any breach or violation of its obligations under this Agreement or such other documents or
instruments. For the avoidance of doubt, prior to the Effective Date, none of the Parties will have
any recourse, be entitled to commence any proceeding or make any claim under this Agreement
or in connection with this Agreement or the transactions contemplated hereby except against any
of the Parties or their respective successors and permitted assigns, as applicable. In furtherance of
the foregoing, prior to the earlier of (x) the Effective Date and (y) a termination of this Agreement
pursuant to Article IX, neither the Company, the Debtors, nor any of their Affiliates or any of their
respective direct or indirect general or limited partners, managers, officers, directors, employees,
representatives or agents may assert any claim against the Equity Commitment Parties in
         Case 20-11218-MFW           Doc 3599-8     Filed 04/03/21     Page 73 of 166




connection with this Agreement or the transactions contemplated hereby (other than a claim
seeking an order of specific performance in the circumstances provided for in Section 10.9), it
being understood that this Agreement will terminate automatically and immediately upon the
assertion of any such claim.

                 Section 10.14 Company Disclosure Schedules. It is expressly understood and
agreed that (a) the disclosure of any fact or item in any section of the Company Disclosure
Schedules shall be deemed disclosure with respect to any other Section or subsection of this
Agreement or the Company Disclosure Schedules to which its relevance is reasonably apparent on
its face, (b) the disclosure of any matter or item in the Company Disclosure Schedules shall not be
deemed to constitute an acknowledgement that such matter or item is required to be disclosed
therein, or otherwise imply, that any such matter is material or creates a measure for materiality
for purposes of this Agreement, and (c) the mere inclusion of an item in the Company Disclosure
Schedules as an exception to a representation or warranty shall not be deemed an admission that
such item represents a material exception or material fact, event or circumstance or that such item
has resulted in and would reasonably be expected to result in a Material Adverse Effect.

                                    [Signature Page Follows]
DocuSign Envelope ID: 99337EF6-891C-4B41-976F-8003FBAAD905
                        Case 20-11218-MFW               Doc 3599-8           Filed 04/03/21               Page 74 of 166
    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their respective
    officers thereunto duly authorized, as of the date first written above.

    Agreed to and accepted:




                                                       HERTZ GLOBAL HOLDINGS, INC.




                                                         By: ____________________________________________
                                                                Name: M. David Galainena
                                                                Title: Executive Vice President, General Counsel and
                                                                Secretary




                                           [Signature page to Equity Purchase and Commitment Agreement]
Case 20-11218-MFW      Doc 3599-8       Filed 04/03/21      Page 75 of 166



                                       CENTERBRIDGE CAPITAL PARTNERS IV,
                                       L.P.
                                       By:  Centerbridge Associates IV, L.P., its
                                            General Partner
                                       By:  CCP IV Cayman GP Ltd., its General
                                            Partner


                                       By:__________________________________
                                       Name:
                                       Title:


                                       Notice Address:

                                       Centerbridge Partners, LP.
                                       375 Park Avenue
                                       New York, New York 10152

                                       Attention: The Office of the General Counsel
                                       Email: legalnotices@centerbridge.com




         [Signature Page to Equity Purchase and Commitment Agreement]
Case 20-11218-MFW       Doc 3599-8       Filed 04/03/21      Page 76 of 166



                                        WARBURG PINCUS (CALLISTO) GLOBAL
                                        GROWTH (CAYMAN), L.P.
                                        By: Warburg Pincus (Cayman) Global Growth
                                            GP, L.P., its general partner
                                        By: Warburg Pincus (Cayman) Global Growth
                                            GP LLC, its general partner
                                        By: Warburg Pincus Partners II (Cayman),
                                            L.P., its managing member
                                        By: Warburg Pincus (Bermuda) Private Equity
                                            GP Ltd., its general partner

                                        By:__________________________________
                                        Name: Steven Glenn
                                        Title: Authorised Signatory

                                        WARBURG PINCUS (EUROPA) GLOBAL
                                        GROWTH (CAYMAN), L.P.
                                        By: Warburg Pincus (Cayman) Global Growth
                                            GP, L.P., its general partner
                                        By: Warburg Pincus (Cayman) Global Growth
                                            GP LLC, its general partner
                                        By: Warburg Pincus Partners II (Cayman),
                                            L.P., its managing member
                                        By: Warburg Pincus (Bermuda) Private Equity
                                            GP Ltd., its general partner

                                        By:__________________________________
                                        Name: Steven Glenn
                                        Title: Authorised Signatory

                                        WARBURG PINCUS GLOBAL GROWTH-B
                                        (CAYMAN), L.P.
                                        By:  Warburg Pincus (Cayman) Global Growth
                                             GP, L.P., its general partner
                                        By:  Warburg Pincus (Cayman) Global Growth
                                             GP LLC, its general partner
                                        By:  Warburg Pincus Partners II (Cayman),
                                             L.P., its managing member
                                        By:  Warburg Pincus (Bermuda) Private Equity
                                             GP Ltd., its general partner

                                        By:_________________________________
                                        Name: Steven Glenn
                                        Title: Authorised Signatory




       [Signature Page to Equity Purchase and Commitment Agreement]
Case 20-11218-MFW      Doc 3599-8       Filed 04/03/21       Page 77 of 166



                                       WARBURG PINCUS GLOBAL GROWTH-E
                                       (CAYMAN), L.P.
                                       By:  Warburg Pincus (Cayman) Global Growth
                                            GP, L.P., its general partner
                                       By:  Warburg Pincus (Cayman) Global Growth
                                            GP LLC, its general partner
                                       By:  Warburg Pincus Partners II (Cayman),
                                            L.P., its managing member
                                       By:  Warburg Pincus (Bermuda) Private Equity
                                            GP Ltd., its general partner

                                       By:__________________________________
                                       Name: Steven Glenn
                                       Title: Authorised Signatory

                                       WARBURG PINCUS GLOBAL GROWTH
                                       PARTNERS (CAYMAN), L.P.
                                       By:  Warburg Pincus (Cayman) Global Growth
                                            GP, L.P., its general partner
                                       By:  Warburg Pincus (Cayman) Global Growth
                                            GP LLC, its general partner
                                       By:  Warburg Pincus Partners II (Cayman),
                                            L.P., its managing member
                                       By:  Warburg Pincus (Bermuda) Private Equity
                                            GP Ltd., its general partner

                                       By:_________________________________
                                       Name: Steven Glenn
                                       Title: Authorised Signatory

                                       WP GLOBAL GROWTH PARTNERS
                                       (CAYMAN), L.P.
                                       By:  Warburg Pincus (Cayman) Global Growth
                                            GP, L.P., its general partner
                                       By:  Warburg Pincus (Cayman) Global Growth
                                            GP LLC, its general partner
                                       By:  Warburg Pincus Partners II (Cayman),
                                            L.P., its managing member
                                       By:  Warburg Pincus (Bermuda) Private Equity
                                            GP Ltd., its general partner

                                       By:_________________________________
                                       Name: Steven Glenn
                                       Title: Authorised Signatory

                                       Notice Address:
                                       450 Lexington Ave
                                       New York, NY 10017

                                       Attention: General Counsel
                                       Email: notices@warburgpincus.com


       [Signature Page to Equity Purchase and Commitment Agreement]
    
                                       
                        Case 20-11218-MFW      Doc 3599-8             Filed 04/03/21      Page 78 of 166



                                                                     DUNDON CAPITAL PARTNERS, LLC


                                                                     By:__________________________________
                                                                     Name: Tom Dundon
                                                                     Title: Chairman and Managing Partner

                                                                     Notice Address:

                                                                     Dundon Capital Partners, LLC
                                                                     2100 Ross Ave Ste 550
                                                                     Dallas, TX, 75201-6765

                                                                     Attention: Tom Dundon
                                                                     Email: td@dundon.co




                                      [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 0DE11B19-12F1-4318-B1F5-3D27DEA34531
                       Case 20-11218-MFW             Doc 3599-8      Filed 04/03/21      Page 79 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                       EQUITY COMMITMENT PARTY


                                                        400 CAPITAL CREDIT OPPORTUNITIES MASTER
                                                        FUND LTD

                                                        By: 400 Capital Management LLC, as investment
                                                        manager

                                                        By:_________________________________________
                                                        Name: Christopher Hentemann
                                                        Title: Managing Partner and Chief Investment officer


                                                        BOSTON PATRIOT MILK ST LLC

                                                        By: 400 Capital Management LLC, as investment
                                                        manager

                                                        By:_________________________________________
                                                        Name: Christopher Hentemann
                                                        Title: Managing Partner and Chief Investment officer


                                                        400 CAPITAL TX COF I LP

                                                        By: 400 Capital Management LLC, as investment
                                                        manager

                                                        By:_________________________________________
                                                        Name: Christopher Hentemann
                                                        Title: Managing Partner and Chief Investment officer




                                    [Signature Page to Equity Purchase and Commitment Agreement]
Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 80 of 166
DocuSign Envelope ID: 1D537298-DA08-47DC-8821-7630DDD2812A
                       Case 20-11218-MFW             Doc 3599-8      Filed 04/03/21      Page 81 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                      AEGON USA INVESTMENT MANAGEMENT, LLC


                                                      ________________________________________________


                                                      By: ____________________________________________
                                                            Name: Derek Thoms
                                                            Title: Vice President




                                    [Signature Page to Equity Purchase and Commitment Agreement]
           Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 82 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY


                                       BofA Securities Inc. executes this Agreement and signature
                                       page solely on behalf of the US Distressed & Special
                                       Situations Group and its managed positions. This signature
                                       in no way binds any other line of business, activities or
                                       positions at BofA Securities Inc. or any of its affiliates or
                                       subsidiaries. In the event the terms of this signature are not
                                       accepted, the signature shall be deemed null and void ab
                                       initio


                                       By: ____________________________________________
                                           Name: Vincenzo Ruocco
                                           Title: Director




                      [Signature Page to Equity Purchase and Commitment Agreement]
           Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 83 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY

                                        BREAN ASSET MANAGEMENT, LLC
                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Patrick L. Marano, Jr.
                                           Title: General Counsel & CCO




                      [Signature Page to Equity Purchase and Commitment Agreement]
Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 84 of 166
Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 85 of 166
Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 86 of 166
           Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 87 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY
                                         Cetus Capital VI, L.P.
                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Richard Maybaum
                                           Title:  Managing Director




                      [Signature Page to Equity Purchase and Commitment Agreement]
           Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 88 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY
                                         Littlejohn Opportunities Master Fund LP
                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Richard Maybaum
                                           Title:  Managing Director




                      [Signature Page to Equity Purchase and Commitment Agreement]
           Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 89 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY
                                         OFM II, L.P.
                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Richard Maybaum
                                           Title:  Managing Director




                      [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 69382371-B70B-4501-A920-8D828AA352EE
                        Case 20-11218-MFW             Doc 3599-8     Filed 04/03/21      Page 90 of 166




             IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
             respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                       EQUITY COMMITMENT PARTY
                                                       CVC Global Credit Opportunities Master Fund LP
                                                       acting by its general partner,
                                                       CVC  Global Credit Opportunities Fund GP, LLC
                                                       ________________________________________________
                                                       acting by its sole member,
                                                       CVC Credit Partners LLC
                                                       By: ____________________________________________
                                                           Name: Scott Bynum
                                                           Title: Authorised signatory




                                    [Signature Page to Equity Purchase and Commitment Agreement]
           Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 91 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY

                                             D. E. Shaw Galvanic Portfolios, L.L.C.
                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Shi Nisman
                                           Title: Authorized Signatory




                      [Signature Page to Equity Purchase and Commitment Agreement]
              Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 92 of 166

Deutsche Bank Securities Inc. ("DB") is engaged in a wide range of financial services and
businesses, and, in furtherance of the foregoing, the obligations set forth in this Agreement shall only
apply to the trading desk(s) and/or business group(s) of DB as further set forth in this signature page,
and shall not apply to any other affiliate, trading desk or business group of DB.




    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
    respective officers thereunto duly authorized, as of the date first written above.

  Agreed to and accepted:




                                          DEUTSCHE BANK SECURITIES INC.
                                          (solely with respect to the Distressed Products Group)


                                          By: ____________________________________________
                                              Name: Shawn Faurot
                                              Title: Managing Director

                                          By: ____________________________________________
                                              Name: Joanne Adkins
                                              Title: Managing Director




                         [Signature Page to Equity Purchase and Commitment Agreement]
           Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 93 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY


                                        Diameter Master Fund LP
                                       ________________________________________________
                                        By: Diameter Capital Partners LP, its Investment Manager

                                       By: ____________________________________________
                                           Name: Shailini Rao
                                           Title: General Counsel and CCO




                      [Signature Page to Equity Purchase and Commitment Agreement]
           Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 94 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY


                                        Diameter Dislocation Master Fund LP
                                       ________________________________________________
                                        By: Diameter Capital Partners LP, its Investment Manager

                                       By: ____________________________________________
                                           Name: Shailini Rao
                                           Title: General Counsel and CCO




                      [Signature Page to Equity Purchase and Commitment Agreement]
           Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21      Page 95 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY

                                       Eaton Vance Management
                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Steve Concannon
                                           Title:
                                                  Vice President




                      [Signature Page to Equity Purchase and Commitment Agreement]
Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 96 of 166
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                       Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21      Page 97 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                     FIDELITY ADVISOR SERIES II: Fidelity Advisor
                                                     Strategic Income Fund


                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                       Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21      Page 98 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                     Fidelity Securities Fund: Fidelity Blue Chip Growth Fund




                                                     By: ____________________________________________
                                                         Name:Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                       Case 20-11218-MFW            Doc 3599-8       Filed 04/03/21     Page 99 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity Management Trust Company: Fidelity Blue
                                                             Chip Growth Commingled Pool




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 100 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity Securities Fund: Fidelity Flex Large Cap
                                                             Growth Fund




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 101 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity Securities Fund: Fidelity Blue Chip Growth
                                                             K6 Fund




                                                     By: ____________________________________________
                                                                Chris Maher
                                                         Name:
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21       Page 102 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             FIDELITY SUMMER STREET TRUST: Fidelity
                                                             Capital & Income Fund




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 103 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity Investments Canada ULC: Fidelity Blue Chip
                                                             Growth Institutional Trust




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 104 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity Canadian Balanced Fund, by Fidelity
                                                             Investments Canada ULC as Trustee




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 105 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity American High Yield Fund, by Fidelity
                                                             Investments Canada ULC as Trustee




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 106 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity Distressed Opportunities Master Fund I, LP,
                                                             by Fidelity Management & Research Company LLC
                                                             as Investment Manager




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 107 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity Funds SICAV / Fidelity Funds – US High
                                                             Yield




                                                     By: ____________________________________________
                                                                 Chris Maher
                                                         Name:
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8         Filed 04/03/21    Page 108 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity Securities Fund: Fidelity Series Blue Chip
                                                             Growth Fund




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 109 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Japan Trustee Services Bank, LTD. Re: Fidelity
                                                             Strategic Income Fund (Mother) By Fidelity
                                                             Management & Research Company as Sub‐Advisor




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21       Page 110 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             FIDELITY SUMMER STREET TRUST: Fidelity
                                                             Global High Income Fund




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 111 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             FMR Capital, Inc. High Income 1 Pilot Portfolio -
                                                             Portfolio Number 5028




                                                     By: ____________________________________________
                                                         Name:Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 112 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             FMR Capital, Inc. High Income 2 Pilot Portfolio -
                                                             Portfolio Number 5559




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8       Filed 04/03/21      Page 113 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             FIDELITY CENTRAL INVESTMENT
                                                             PORTFOLIOS LLC: Fidelity High Income Central
                                                             Fund




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 114 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Master Trust Bank Of Japan Ltd. Re: Fidelity US High
                                                             Yield Mother Fund, by Fidelity Management &
                                                             Research Company as Investment Manager




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 115 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Japan Trustee Services Bank, Ltd. Re: Fidelity High
                                                             Yield Bond Open Mother Fund, by Fidelity
                                                             Management & Research Company as Investment
                                                             Manager




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8       Filed 04/03/21      Page 116 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             FIDELITY ADVISOR SERIES I: Fidelity Advisor
                                                             High Income Advantage Fund




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 117 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Pension Reserves Investment Trust Fund, by Fidelity
                                                             Institutional Asset Management Trust Company as
                                                             Investment Manager




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8        Filed 04/03/21     Page 118 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             Fidelity Institutional Asset Management Trust
                                                             Company: FIAM Target Date Blue Chip Growth
                                                             Commingled Pool




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 40C29CD4-05C3-4FCC-97BE-5FA555BDD186
                      Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21       Page 119 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY


                                                             VARIABLE INSURANCE PRODUCTS FUND V:
                                                             Strategic Income Portfolio




                                                     By: ____________________________________________
                                                         Name: Chris Maher
                                                         Title: Authorized Signatory




                                   [Signature Page to Equity Purchase and Commitment Agreement]
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 120 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY


                                             J.P. MORGAN INVESTMENT MANAGEMENT
                                             INC. AND JPMORGAN CHASE BANK, N.A.
                                             (“Signatory”), solely as investment adviser and/or
                                             trustee on behalf of certain discretionary accounts
                                             and/or funds it manages.


                                             By executing this agreement, Signatory, solely as
                                             investment advisor and/or trustee on behalf of certain
                                             discretionary funds and/or accounts it manages, binds
                                             only itself, and itself only in that capacity, and not any
                                             other affiliate of JPMorgan Chase & Co., or any of its
                                             or their respective business units, subsidiaries or
                                             affiliates (including any desk or business unit thereof),
                                             and no such affiliate shall be deemed to be bound by
                                             the terms of this agreement by virtue of Signatory’s
                                             execution of this agreement. Moreover, Signatory shall
                                             have no obligation to cause any of its affiliates to take
                                             or refrain from taking any action.


                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Greg Seketa
                                           Title: Executive Director




                      [Signature Page to Equity Purchase and Commitment Agreement]
             Case 20-11218-MFW                Doc 3599-8          Filed 04/03/21         Page 121 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                                J.P. MORGAN SECURITIES LLC*, with respect to
                                                only its North America Credit Trading Group


                                                By: ____________________________________________
                                                    Name: Brian M. Ercolani
                                                    Title: Operations Manger




  *This signature page to the Equity Commitment Agreement (the “Agreement”) applies only to the North America
  Credit Trading group of J.P. Morgan Securities LLC (“CTG”) and the senior notes (“Notes”) held by such group.
  Accordingly, the terms “Investor”, “Plan Sponsors”, “party”, and “parties” for all purposes of the Agreement mean
  and refer only to CTG and such business unit’s holdings of the Notes. For the avoidance of doubt, the Agreement
  does not apply to (i) loans, claims, securities, notes, other obligations or any other interests in the Debtors that may
  be held, acquired or sold by, or any activities, services or businesses conducted or provided by, any other group or
  business unit within, or affiliate of, J.P. Morgan Securities LLC, (ii) any credit facilities to which JPMorgan Chase
  & Co. or any of its affiliates (“Morgan”) is a party in effect as of the date hereof, (iii) any new credit facility,
  amendment to an existing credit facility, or debt or equity securities offering involving Morgan, (iv) any direct or
  indirect principal activities undertaken by any Morgan entity engaged in the venture capital, private equity or
  mezzanine businesses, or portfolio companies in which they have investments, (v) any ordinary course sales and
  trading activity undertaken by employees who are not a member of CTG, (vi) any Morgan entity or business
  engaged in providing private banking or investment management services, or (vii) any loans, notes, or claims that
  may be beneficially owned by non-affiliated clients of J.P. Morgan Securities LLC or any of its affiliates or for
  which Morgan acts in a fiduciary capacity.



                            [Signature Page to Equity Purchase and Commitment Agreement]
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 122 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY

                                                     King Street Capital Management, L.P.
                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Howard Baum
                                           Title: Authorized Signatory




                      [Signature Page to Equity Purchase and Commitment Agreement]
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 123 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY




                      [Signature Page to Equity Purchase and Commitment Agreement}
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 124 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY

                                       Lord, Abbett & Co. LLC, as investment adviser on behalf
                                       of certain accounts it manages




                                       By:
                                             Name: Steven Rocco
                                             Title: Member & Director of Taxable Fixed Income




                      [Signature Page to Equity Purchase and Commitment Agreement]
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 125 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY
                                       Marathon Asset Management, LP acting on behalf of one or more
                                       investment funds managed and/or advised by Marathon Asset
                                       ________________________________________________
                                       Management,   LP



                                       By: ____________________________________________
                                           Name:    Jeff Jacob
                                           Title:   Authorized Signatory




                      [Signature Page to Equity Purchase and Commitment Agreement]
  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                           EQUITY COMMITMENT PARTY


                                           ________________________________________________


                                           By: ____________________________________________
                                               Name:
                                               Title:




     Case 20-11218-MFW     Doc 3599-8   Filed 04/03/21   Page 126 of 166




                         [Signature Page to Equity Purchase and Commitment Agreement]
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 127 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY
                                        Moore Global Investments, LLC by Moore Capital Management, LP
                                        Its Investment Manager
                                       ________________________________________________
                                                    _________________


                                       By: ____________________________________________
                                           Name: James Kaye
                                           Title: Vice President




                      [Signature Page to Equity Purchase and Commitment Agreement]
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 128 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY
                                       Morgan Stanley & Co., LLC, solely on behalf of its New York
                                       distressed trading desk, and not on behalf of any of its other
                                        trading desks, business units, divisions or affiliates
                                        ________________________________________________


                                       By: ____________________________________________
                                           Name: Brian McGowan
                                           Title: Managing Director




                      [Signature Page to Equity Purchase and Commitment Agreement]
          Case 20-11218-MFW          Doc 3599-8        Filed 04/03/21        Page 129 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY

                                        Napier Park Global Capital (US) LP, on behalf of its managed funds and accounts
                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Rutvij Shanghavi
                                           Title: Director




                      [Signature Page to Equity Purchase and Commitment Agreement]
          Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21      Page 130 of 166



  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                      EQUITY COMMITMENT PARTY


                                      Nomura Corporate Research and Asset Management Inc. as
                                      investment adviser on behalf of certain funds and accounts


                                      By: ____________________________________________
                                          Name: Stephen Kotsen
                                          Title: Managing Director




                     [Signature Page to Equity Purchase and Commitment Agreement]
Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 131 of 166
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 132 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




  P. SCHOENFELD ASSET MANAGEMENT LP, as investment advisor on behalf of certain
  funds and managed accounts
                             ________________________________________________


                                       By: ____________________________________________
                                           Name: Dhananjay Pai
                                           Title: President & Chief Operating Officer




                      [Signature Page to Equity Purchase and Commitment Agreement]
Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 133 of 166
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 134 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY


                                       Pentwater Capital Management LP


                                       By: ____________________________________________
                                           Name: David M Zirin
                                           Title: Chief Operating Officer




                      [Signature Page to Equity Purchase and Commitment Agreement]
Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 135 of 166
          Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21       Page 136 of 166




  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
  respective officers thereunto duly authorized, as of the date first written above.

Agreed to and accepted:




                                       EQUITY COMMITMENT PARTY

                                       Warlander Partners, LP
                                       ________________________________________________


                                       By: ____________________________________________
                                           Name: Matt Tuminello
                                           Title:
                                                  CFO




                      [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: DBF05951-EE1D-4B06-825B-7C657FF0B6F4
                       Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21       Page 137 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY
                                                     Wexford Spectrum Trading Limited, Wexford Catalyst Trading Limited,
                                                     Debello Trading Limited, Wexford Focused Trading Limited
                                                     ________________________________________________
                                                     By: Wexford Capital LP, the Manager of the Funds
                                                      By: ____________________________________________
                                                          Name: Arthur Amron
                                                          Title: Partner and General Counsel




                                    [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 0398E8DE-ECFD-486E-BA8A-8401B29D9E9D
                      Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21       Page 138 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY
                                                        WHITEBOX RELATIVE VALUE PARTNERS, LP
                                                     ________________________________________________


                                                     By: ____________________________________________
                                                         Name: Luke Harris
                                                         Title: General Counsel
                                                                  Whitebox Advisors LLC




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 0398E8DE-ECFD-486E-BA8A-8401B29D9E9D
                      Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21       Page 139 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY
                                                        WHITEBOX MULTI-STRATEGY PARTNERS, LP
                                                     ________________________________________________


                                                     By: ____________________________________________
                                                         Name: Luke Harris
                                                         Title: General Counsel
                                                                  Whitebox Advisors LLC




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 0398E8DE-ECFD-486E-BA8A-8401B29D9E9D
                      Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21       Page 140 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY
                                                        WHITEBOX GT FUND, LP
                                                     ________________________________________________


                                                     By: ____________________________________________
                                                         Name:Luke Harris
                                                         Title: General Counsel
                                                                 Whitebox Advisors LLC




                                   [Signature Page to Equity Purchase and Commitment Agreement]
DocuSign Envelope ID: 0398E8DE-ECFD-486E-BA8A-8401B29D9E9D
                      Case 20-11218-MFW            Doc 3599-8      Filed 04/03/21       Page 141 of 166




            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed by their
            respective officers thereunto duly authorized, as of the date first written above.

          Agreed to and accepted:




                                                     EQUITY COMMITMENT PARTY
                                                        PANDORA SELECT PARTNERS, LP
                                                     ________________________________________________


                                                     By: ____________________________________________
                                                         Name: Luke Harris
                                                         Title: General Counsel
                                                                  Whitebox Advisors LLC




                                   [Signature Page to Equity Purchase and Commitment Agreement]
        Case 20-11218-MFW         Doc 3599-8          Filed 04/03/21         Page 142 of 166




                                             Annex A

                                  Terms of Preferred Stock

Convertible Series   The Reorganized Debtors shall issue, and Centerbridge and WP shall purchase, shares
A Preferred Stock:   of the Preferred Stock with customary terms and conditions, including, without
                     limitation, the following:

                               Price. The Preferred Stock will be issued at a purchase price of $   million
                                in the aggregate in cash.

                               New Money Investors. Centerbridge shall commit, severally and not jointly,
                                to purchase shares of Preferred Stock at a purchase price of $ . million
                                in the aggregate in cash; WP shall commit, severally and not jointly, to
                                purchase shares of Preferred Stock at a purchase price of $ . million in
                                the aggregate in cash.

                               Dividend. . % per annum, compounded quarterly for the first through the
                                third year from issuance, payable in kind (PIK). No coupon from and after
                                the first day of the fourth year from the date of issuance. The Preferred
                                Stock shall also participate in dividends paid on common stock on an as
                                converted basis.
                               Conversion. Each holder will have the right to convert its shares of
                                Preferred Stock (including PIK dividends) into common stock of the
                                Reorganized Debtors, based on a pre-conversion common equity valuation
                                of $ ,       million (“Pre-Conversion Common Equity Valuation”),
                                subject to customary anti-dilution protections.

                               Mandatory Conversion. Beginning one year after the Effective Date until
                                the third anniversary of the Effective Date, each outstanding share of
                                Preferred Stock shall automatically convert (unless previously converted)
                                into a number of shares of common stock at the Pre-Conversion Common
                                Equity Valuation if (x) the day volume weighted average price per share
                                of the common stock multiplied by the number of shares of common stock
                                outstanding at the time of conversion exceeds (y)           % of the Pre-
                                Conversion Common Equity Valuation. From and after the third
                                anniversary of the Effective Date, each outstanding share of Preferred Stock
                                shall automatically convert (unless previously converted) into a number of
                                shares of common stock at the Pre-Conversion Common Equity Valuation
                                if (x) the   day volume weighted average price per share of the common
                                stock multiplied by the number of shares of common stock outstanding at
                                the time of conversion exceeds (y)       % of the Pre-Conversion Common
                                Equity Valuation.

                               Ranking. Senior liquidation and distribution rights with respect to all other
                                preferred stock and common stock of the Reorganized Debtors. In
                                connection with a sale, liquidation, or similar event, if not previously
                                converted, the holders of shares of Preferred Stock shall be entitled to the
                                greater of (i) the liquidation preference of such stock, which shall include
                                accrued and unpaid dividends thereunder, whether or not previously
                                declared, and (ii) the amount the Preferred Stock would receive, including
                                accrued and unpaid dividends thereunder, whether or not previously
                                declared, if such shares converted immediately before such event into
                                common stock pursuant to the conversion right specified above. Customary
                                anti-dilution protection.
Case 20-11218-MFW     Doc 3599-8          Filed 04/03/21        Page 143 of 166




                   Voting. Other than with respect to the board of directors of the Reorganized
                    Debtors, the holders of Preferred Stock will vote on an as converted basis as
                    a single class with the holders of common stock with respect to all matters
                    up for vote before holders of common stock in the Reorganized Debtors.

                   Maturity. Perpetual unless converted or redeemed.

                   Redemption. The Preferred Stock will not be redeemable by the
                    Reorganized Debtors, except: (i) after the three ( ) year anniversary of the
                    Effective Date; or (ii) in connection with a transaction resulting in the
                    transfer to a non-affiliate of (a) . % or more of the total voting power of
                    the Reorganized Debtors or (b) all or substantially all of the assets of the
                    Reorganized Debtors, the Reorganized Debtors may redeem any Preferred
                    Stock that has not already been converted into common stock of the
                    Reorganized Debtors for an amount equal to the liquidation preference plus
                    the amount of any dividends that have accrued.
        Case 20-11218-MFW    Doc 3599-8            Filed 04/03/21     Page 144 of 166




                                         Annex B

                            Rights Offering Procedures
See attached.




                             [Annex B – Rights Offering Procedures]
             Case 20-11218-MFW              Doc 3599-8         Filed 04/03/21        Page 145 of 166




                                    HERTZ GLOBAL HOLDINGS, INC.

                                   RIGHTS OFFERING PROCEDURES

Each Rights Offering Share is being distributed and issued by the Debtor without
registration under the Securities Act of 1933, as amended (the “Securities Act”), in
reliance upon the exemption provided by Section 4(a)(2) of the Securities Act and/or
Regulation D thereunder.1

None of the Subscription Rights or Rights Offering Shares issuable upon exercise of
such rights distributed pursuant to these Rights Offering Procedures have been or will
be registered under the Securities Act, nor any state or local law requiring registration
for offer and sale of a security. Any Eligible Unsecured Funded Debt Holder that
subscribes for Rights Offering Shares will be subject to restrictions under the Securities
Act on its ability to resell those securities. Resale restrictions are discussed in further
detail in the Disclosure Statement and Subscribers are advised to carefully review the
information contained therein.

No Subscription Rights may be sold, transferred, assigned, pledged, hypothecated,
participated, donated or otherwise encumbered or disposed of, directly or indirectly
(including through derivatives, options, swaps, forward sales or other transactions in
which any person receives the right to own or acquire any current or future interest in
the Subscription Rights, the Rights Offering Shares, the Allowed Unsecured Funded
Debt Claims and any related claims), except in connection with a transfer by a Holder
of Allowed Unsecured Funded Debt Claims of such underlying Claims.

None of the Rights Offering Shares have been registered under the Securities Act, nor
any State or local law requiring registration for offer or sale of a security, and no Rights
Offering Shares may be sold or transferred except pursuant to an effective registration
statement or exemption from registration under the Securities Act.

Participation in the Rights Offering is limited to Eligible Unsecured Funded Debt
Holders. The Rights Offering Shares are available only to Eligible Unsecured Funded
Debt Holders and any invitation, offer or agreement to subscribe or purchase will be
entered into only with Eligible Unsecured Funded Debt Holders. No offer or invitation
to subscribe or purchase is being made to any person who is not an Eligible Unsecured
Funded Debt Holder and no such person should act or rely on any offer or invitation to
subscribe or purchase Rights Offering Shares contained in this document.

The Rights Offering is being conducted in good faith and in compliance with the
Bankruptcy Code. In accordance with Section 1125(e) of the Bankruptcy Code, a debtor
or any of its agents that participate, in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, in the offer, issuance, sale, or purchase of a security
offered or sold under the plan of the debtor, of an affiliate participating in a joint plan
with the debtor, or of a newly organized successor to the debtor under the plan, is not
1
    These Rights Offering Procedures remain subject to continuing securities law review.
        Case 20-11218-MFW         Doc 3599-8      Filed 04/03/21   Page 146 of 166




liable, on account of such participation, for violation of any applicable law, rule, or
regulation governing the offer, issuance, sale or purchase of securities.

The Subscription Form and all other required documentation to participate in the
Rights Offering must be completed and timely submitted along with arrangement of
payment of the Aggregate Purchase Price for such Subscription Rights, which must be
actually and timely received by the Subscription Agent in no event later than the
Subscription Expiration Deadline, in accordance all terms and conditions set forth in
the Rights Offering Procedures, the Subscription Form, and the Subscription
Agreement, as applicable. All questions concerning the timeliness, validity, form, and
eligibility of any exercise, or purported exercise of Subscription Rights, shall be
determined by the Debtors in consultation with the Requisite Commitment Parties. Any
Rights Offering submissions that do not properly comply with the requirements set forth
in the Rights Offering Procedures, the Subscription Form, and the Subscription
Agreement, will be deemed not to have been received or accepted until all such defects
and irregularities have been waived in writing by the Debtors (after consulting with the
Requisite Commitment Parties) or timely cured. Unless waived by the Debtors in
writing, any defects or irregularities must be cured by the Subscription Expiration
Deadline in order to participate in the Rights Offering. The Debtors may in the exercise
of their sole discretion provide notice to Subscribers of defects or irregularities in
connection with the submission of such Subscription Forms; provided, that neither the
Debtors nor the Requisite Commitment Parties, nor the Reorganized Debtors nor any
of their respective employees, Affiliates, or professionals shall incur any liability for
giving, or failing to give, such notification and such opportunity to cure. For the
avoidance of doubt, the submission of an inaccurate, incomplete, untimely, or otherwise
defective Subscription Form or the failure to remit timely and full payment of the
Aggregate Purchase Price to the Subscription Agent may result in the irrevocable
relinquishment and waiver of a Subscriber’s purported right, if any, to participate in
the Rights Offering.




                                              2
           Case 20-11218-MFW             Doc 3599-8        Filed 04/03/21        Page 147 of 166




Eligible Unsecured Funded Debt Holders2 should note the following dates and times relating
to the Rights Offering:

    Date                            Calendar Date              Event
    Record Date (only for           [June 3], 2021             The date fixed by these Rights Offering
    Holders of ALOC Facility                                   Procedures for the determination of the
    Claims) ……..……...……                                        Subscription Rights of eligible Holders
                                                               of ALOC Facility Claims (the “Record
                                                               Date”).

    ATOP Date (only for             5:00 p.m. New York The date fixed by these Rights Offering
    Holders of Unsecured            City Time on [June Procedures for the determination of the
    Notes Claims) …..………            4, 2021]           Subscription Rights of the eligible
                                                       Holders of Unsecured Notes Claims as
                                                       of the Subscription Expiration Deadline
                                                       (the “ATOP Date”).

    Subscription                    [April 30], 2021           Commencement of the Rights Offering.
    Commencement Date…...

    Subscription Expiration         5:00 p.m. New York The deadline for Eligible Unsecured
    Deadline ……………...….             City Time on [June Funded Debt Holders to subscribe for
                                    4], 2021           Rights Offering Shares. To exercise
                                                       Subscription Rights, Eligible Unsecured
                                                       Funded Debt Holders must: (i) complete
                                                       and submit the subscription exercise
                                                       form (the “Subscription Form”) along
                                                       with all exhibits and annexes thereto
                                                       (with accompanying IRS Form W-9 or
                                                       appropriate IRS Form W-8, as
                                                       applicable); and execute and submit the
                                                       subscription        agreement        (the
                                                       “Subscription Agreement”); and (ii)
                                                       timely execute (or arrange for its
                                                       Subscription Nominee to timely
                                                       execute) a wire transfer of the Aggregate
                                                       Purchase Price for the subscribed-for
                                                       Rights Offering Shares, each and all of
                                                       which must be received by Prime Clerk
                                                       LLC in its capacity as subscription agent
                                                       for the Debtors (the “Subscription
                                                       Agent”) by the Subscription Expiration
                                                       Deadline. Parties must also have their
2
 As set forth in the Plan, “Unsecured Funded Debt Claims”: means (i) the Unsecured Notes Claims and (ii) the ALOC
Facility Claims.”


                                                       3
          Case 20-11218-MFW              Doc 3599-8        Filed 04/03/21        Page 148 of 166




                                                               Unsecured Notes tendered/blocked prior
                                                               to the Subscription Expiration Deadline
                                                               in accordance with the ATOP
                                                               procedures of The Depository Trust
                                                               Company (“DTC”). Notwithstanding
                                                               anything to the contrary herein, funding
                                                               of the Aggregate Purchase Price by
                                                               Equity Commitment Parties shall be
                                                               governed by the Equity Purchase and
                                                               Commitment Agreement, dated as of
                                                               [●], 2021 by and among Hertz Parent
                                                               and the Plan Sponsors party thereto, as
                                                               the same may be amended, modified, or
                                                               amended and restated from time to time
                                                               in accordance with its terms (the
                                                               “EPCA”).

                                                               Eligible Unsecured Funded Debt
                                                               Holders    who     are   not    Equity
                                                               Commitment Parties must deliver the
                                                               Aggregate Purchase Price by the
                                                               Subscription Expiration Deadline.

                                                               Eligible Unsecured Funded Debt
                                                               Holders who are Equity Commitment
                                                               Parties must deliver the Aggregate
                                                               Purchase Price by the deadline specified
                                                               in the EPCA (the “Escrow Account
                                                               Funding Date”).

Capitalized terms used and not defined herein shall have the meaning assigned to them in
the Plan (as defined below).3




3
  To the extent the order approving the Debtors’ Motion for Entry of an Order (I) Approving Rights Offering
Procedures and Related Materials, (II) Authorizing Debtors to Conduct Rights Offering in Connection with Debtors'
Plan of Reorganization, and (III) Granting Related Relief) (the “Order”) conflicts with these Rights Offering
Procedures, the Order shall govern.


                                                       4
         Case 20-11218-MFW          Doc 3599-8      Filed 04/03/21     Page 149 of 166




To Eligible Unsecured Funded Debt Holders:

       On [April 3, 2021], the Debtors filed the Second Amended Joint Chapter 11 Plan of
Reorganization of The Hertz Corporation and its Debtor Affiliates (as may be altered, amended,
modified or supplemented from time to time in accordance with the terms thereof, the “Plan”),
and the Disclosure Statement for [Second] Amended Joint Chapter 11 Plan of Reorganization of
The Hertz Corporation and its Debtor Affiliates (as such may be altered, amended, modified or
supplemented from time to time in accordance with the terms thereof, the “Disclosure
Statement”) with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). Pursuant to the Plan, each Holder of an Allowed Unsecured Funded Debt
Claim will receive Subscription Rights and may, subject to the eligibility requirements set forth
in these Rights Offering Procedures, and the Plan, subscribe for its pro rata share of the
Reorganized Hertz Parent/Corp. Interests being offered in the Rights Offering (the “Rights
Offering Shares”), provided that it (i) timely and properly executes and delivers its Subscription
Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable) and an
executed Subscription Agreement, to the Subscription Agent in advance of the Subscription
Expiration Deadline and (ii) pays the Aggregate Purchase Price as set forth in the paragraph
below.

         No Eligible Unsecured Funded Debt Holder shall be entitled to participate in the Rights
Offering unless the Aggregate Purchase Price for the Rights Offering Shares it subscribes for is
received by the Subscription Agent (i) in the case of an Eligible Unsecured Funded Debt Holder
that is not a Equity Commitment Party, by the Subscription Expiration Deadline, and (ii) in the
case of an Eligible Unsecured Funded Debt Holder that is an Equity Commitment Party, by the
Escrow Account Funding Date. No interest is payable on any advanced funding of the Aggregate
Purchase Price. If the Rights Offering is terminated for any reason, your Aggregate Purchase
Price will be returned to you promptly. No interest will be paid on any returned Aggregate
Purchase Price.

        As part of the exercise process, following exercise of Subscription Rights, the
Unsecured Notes which are held through DTC and the other relevant depositories will be
frozen from trading, as described below. All beneficial holders of Unsecured Notes that are not
registered holders must complete (or coordinate with each of their Subscription Nominees, as
applicable, to arrange for the timely completion and submission of) the Beneficial Holder
Subscription Form, which is attached to the Subscription Form as Annex B. Such beneficial
holders should permit sufficient time to allow each Subscription Nominee, as applicable, to process
and deliver the underlying Unsecured Notes through DTC Automated Tender Offer Program
(“ATOP”) and complete and submit all the information required by the Beneficial Holder
Subscription Form to the Subscription Agent by the Subscription Expiration Deadline. By giving
the instruction to its Subscription Nominee to submit the underlying Unsecured Notes through
ATOP, the Holder is (i) authorizing its Subscription Nominee to exercise all Subscription Rights
associated with the amount of Unsecured Notes as to which the instruction pertains; and (ii)
certifying that it understands that, once submitted, the underlying Unsecured Notes will be frozen
from trading until the Effective Date, at which point (a) the underlying Unsecured Notes will be
cancelled pursuant to the Plan; and (b) the Holder will additionally receive any related Rights
Offering Shares. The amount of time necessary for a Nominee to process and deliver the applicable


                                                5
         Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21     Page 150 of 166




Unsecured Notes through ATOP may vary. Beneficial holders of Unsecured Notes are urged to
consult with their Subscription Nominees to ensure the timely submission of their Beneficial
Holder Subscription Form to the Subscription Agent by the Subscription Expiration Deadline.
Failure to submit (or arrange for each Subscription Nominee, as applicable, to submit) such
Beneficial Holder Subscription Form (or other instructions required by the Nominee) on a timely
basis will result in such Holder being deemed to have irrevocably relinquished and waived their
Subscription Rights. None of the Company, the Solicitation Agent, or any of the Equity
Commitment Parties will have any liability for any such failure.

        No Eligible Unsecured Funded Debt Holder (except an Equity Commitment Party)
shall be entitled to participate in the Rights Offering unless the Aggregate Purchase Price
for the Rights Offering Shares it subscribes for is received by the Solicitation Agent by the
Subscription Expiration Deadline. For all Eligible Holders (except an Equity Commitment
Party), payment of the Aggregate Purchase Price must be made at or before the time the Beneficial
Holder Subscription Form is submitted, but in no event later than the Subscription Expiration
Deadline.

        Equity Commitment Parties are party to the EPCA, have already been designated as
Eligible Unsecured Funded Debt Holders, and are known to the Debtors. The rights and
obligations of the Equity Commitment Parties in the Rights Offering shall be governed by the
EPCA to the extent the rights or obligations set forth therein differ from the rights and obligations
set forth in these Rights Offering Procedures or any Subscription Form. For the avoidance of
doubt, the Equity Commitment Parties shall only be required to submit a Subscription Form to
the extent they are Holders of Unsecured Notes Claims or ALOC Facility Claims and seek to
exercise Subscription Rights in that capacity.

       In order to participate in the Rights Offering, you must complete all the steps outlined
below. If all of the steps outlined below are not completed by the Subscription Expiration
Deadline or the Escrow Account Funding Date, as applicable, you shall be deemed to have
forever and irrevocably relinquished and waived your right to participate in the Rights
Offering.

       1.      Rights Offering

        Eligible Unsecured Funded Debt Holders have the right, but not the obligation, to
participate in the Rights Offering. Eligible Unsecured Funded Debt Holders shall be eligible to
receive Subscription Rights to subscribe for their pro rata portion of the applicable Rights Offering
Shares.

       Only a Holder of an ALOC Facility Claim as of the Record Date or an Unsecured Note
Claim as of the ATOP Date who is also either an “accredited investor” within the meaning of Rule
501 of the Securities Act (“Accredited Investor”) or a “qualified institutional buyer” within the
meaning of Rule 144A of the Securities Act (“Qualified Institutional Buyer”) and who timely
and properly submits all documentation and required payments to the Subscription Agent in
accordance with the procedures set forth herein may be deemed eligible to participate in the Rights
Offering (an “Eligible Unsecured Funded Debt Holder”). Each Eligible Unsecured Funded Debt


                                                  6
         Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21    Page 151 of 166




Holder must provide to the Subscription Agent, the Equity Commitment Parties and the Company
any information and certifications reasonably requested of any of them as to its status as an
Accredited Investor or Qualified Institutional Buyer.

        Subject to the terms and conditions set forth in the Plan, these Rights Offering Procedures
and the Subscription Agreement, each Eligible Unsecured Funded Debt Holder is entitled to
subscribe for up to one Rights Offering Share per $[●] of Allowed Unsecured Funded Debt Claims,
at a purchase price of $[●] per share (the “Rights Offering Share Price”).

        [Any holder of an Allowed Unsecured Funded Debt Claim that is not an Accredited
Investor or Qualified Institutional Buyer (a “Non-Eligible Participant”) will be eligible to receive
a distribution (the “Non-Eligible Participant Distribution”) upon settlement of the Rights
Offering. In order to obtain such Non-Eligible Participant Distributions, such Non-Eligible
Participants must timely tender their Unsecured Notes on ATOP and select the appropriate
designations on DTC as specified in the Plan. To the extent Non-Eligible Participants fail to
do so in accordance with the terms and conditions set forth in the Plan and these Rights
Offering Procedures, the Non-Eligible Participants Distribution right will be irrevocably
relinquished and waived.]

       There will be no over-subscription privilege in the Rights Offering. Any Rights Offering
Shares that are unsubscribed by the Eligible Unsecured Funded Debt Holders entitled thereto will
not be offered to other Eligible Unsecured Funded Debt Holders, but will be purchased by the
applicable Equity Commitment Parties in accordance with the EPCA. Subject to the terms and
conditions of the EPCA, each Equity Commitment Party has agreed to (i) purchase (on a several
and not joint basis) their share of the Rights Offering Shares that are not purchased by Eligible
Unsecured Funded Debt Holders that are not Equity Commitment Parties in the Rights Offering
(the “Unsubscribed Shares”) and (ii) exercise (on a several and not joint basis) all Subscription
Rights that are issued to it (or such Related Purchaser) pursuant to the Rights Offering, and duly
purchase all Rights Offering Shares issuable to it pursuant to such exercise in accordance with the
EPCA, the Rights Offering Procedures, and the Plan.

       Any Eligible Unsecured Funded Debt Holder that subscribes for Rights Offering
Shares will be subject to restrictions under the Securities Act on its ability to resell those
securities. Resale restrictions are discussed in more detail in Article VI of the Disclosure
Statement, entitled “Transfer Restrictions and Consequences Under Federal Securities
Law.”

     SUBJECT TO THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING
PROCEDURES AND THE EPCA IN THE CASE OF ANY EQUITY COMMITMENT
PARTY, ALL SUBSCRIPTIONS SET FORTH IN SUBSCRIPTION FORM(S) ARE
IRREVOCABLE.

       2.      Subscription Period

        The Rights Offering will commence on the Subscription Commencement Date and will
expire at the Subscription Expiration Deadline (the “Subscription Period”).


                                                 7
         Case 20-11218-MFW         Doc 3599-8       Filed 04/03/21    Page 152 of 166




       Each Eligible Unsecured Funded Debt Holder intending to purchase Rights Offering
Shares in the Rights Offering must affirmatively elect to exercise its Subscription Rights in the
manner set forth in the Subscription Form by the Subscription Expiration Deadline.

        Any exercise of Subscription Rights after the Subscription Expiration Deadline will not be
allowed and any purported exercise received by the Subscription Agent after the Subscription
Expiration Deadline, regardless of when the documents or payment relating to such exercise were
sent, will not be honored.

     The Subscription Expiration Deadline may be extended with the consent of the Requisite
Commitment Parties, or as required by law.

       3.      Distribution of the Rights Offering Materials

       On the Subscription Commencement Date, the Subscription Agent shall distribute, or
cause to be distributed, the Rights Offering Procedures, the Subscription Form, and the
Subscription Agreement (collectively, the “Rights Offering Materials”), to all Unsecured
Funded Debt Holders in the ordinary course of distribution, including through DTC, and to each
bank, broker, or other nominee (each, a “Subscription Nominee”) for any applicable Unsecured
Funded Debt Holder identified to the Subscription Agent in advance of the Subscription
Commencement Date. Eligible Unsecured Funded Debt Holders must instruct their Subscription
Nominee, as applicable, to tender/block their positions in the DTC or relevant depository. The
Subscription Agent shall use such information only for purposes consistent with the Rights
Offering Procedures and any order of the Bankruptcy Court.

         Copies of the Rights Offering Materials may also be obtained by contacting the
Subscription      Agent     or    visiting the   Debtors’   restructuring website    at
http://restructuring.primeclerk.com/hertz.

       4.      Delivery of Subscription Agreement

        Subject to the terms and conditions set forth in the Plan, these Rights Offering
Procedures and the Subscription Agreement, each Eligible Unsecured Funded Debt Holder may
exercise all or any portion of such Eligible Unsecured Funded Debt Holder’s Subscription
Rights.

        In order to facilitate the exercise of the Subscription Rights, beginning on the
Subscription Commencement Date, the Subscription Agent shall distribute, or cause to be
distributed, a Subscription Agreement to each Holder of an Allowed Unsecured Funded Debt
Claim in the ordinary course of distribution, including through DTC, and to each bank, broker,
or other nominee for any applicable Holder of an Allowed Unsecured Funded Debt Claim,
together with appropriate instructions for the proper completion, due execution, and timely
delivery of the executed Subscription Agreement, and the payment of the Aggregate Purchase
Price for its Rights Offering Shares. Noteholders will also need to instruct their Subscription
Nominee to tender/block their positions in the relevant depository.


                                                8
            Case 20-11218-MFW        Doc 3599-8      Filed 04/03/21    Page 153 of 166




       5.       Exercise of Subscription Rights

      (a)    In order to validly exercise its Subscription Rights, each Eligible Unsecured
Funded Debt Holder that is not an Equity Commitment Party must:

      i.     return a duly executed Subscription Agreement along with a duly completed and
             executed Subscription Form (with accompanying IRS Form W-9 or appropriate IRS
             Form W-8, as applicable, together with applicable annexes and exhibits) to the
             Subscription Agent, so that such documents are actually received by the Subscription
             Agent by the Subscription Expiration Deadline and tender/block their positions at the
             relevant depository;

     ii.     at the same time it returns its Subscription Agreement and Subscription Form to the
             Subscription Agent, but in no event later than the Subscription Expiration Deadline,
             pay the Aggregate Purchase Price to the Subscription Agent by wire transfer ONLY of
             immediately available funds in accordance with the instructions included in Item 4 of
             the Subscription Form; and

    iii.     timely provide any information and certifications reasonably requested by the
             Subscription Agent, the Equity Commitment Parties and the Company as to its status
             as an Accredited Investor or Qualified Institutional Buyer.

       (b) In order to validly exercise its Subscription Rights, each Eligible Unsecured Funded
Debt Holder that is an Equity Commitment Party must:

       i.     return a duly executed Subscription Agreement, along with a duly completed and
              executed Subscription Form (with accompanying IRS Form W-9 or appropriate IRS
              Form W-8, as applicable, together with applicable annexes and exhibits) to the
              Subscription Agent, so that such documents are actually received by the Subscription
              Agent by the Subscription Expiration Deadline and tender/block their positions at the
              relevant depository; and

      ii.     no later than the Escrow Account Funding Date, pay the Aggregate Purchase Price to
              the Subscription Agent by wire transfer ONLY of immediately available funds in
              accordance with the instructions included in Item 4 of the Subscription Form.

       All Equity Commitment Parties must pay their applicable funding amount directly to the
funding account or as otherwise permitted or directed by the EPCA.

       All Eligible Unsecured Funded Debt Holders must deliver their completed
Subscription Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as
applicable, together with applicable annexes and exhibits), completed Subscription
Agreement, and payment of the Aggregate Purchase Price payable for the Rights Offering
Shares elected to be purchased by such Eligible Unsecured Funded Debt Holder (with respect
to the Eligible Unsecured Funded Debt Holders that are not Equity Commitment Parties)


                                                 9
         Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21    Page 154 of 166




directly to the Subscription Agent on or before the Subscription Expiration Deadline. In all
cases, Eligible Unsecured Funded Debt Holders that are Equity Commitment Parties must deliver
their payment of the Aggregate Purchase Price payable for the Rights Offering Shares elected to
be purchased by such Equity Commitment Party directly to the Subscription Agent no later than
the time specified in the EPCA.

       Any overpayment in connection with such election will be returned, without interest, to
such Eligible Unsecured Funded Debt Holder as soon as reasonably practicable. Any refund of
overpayments that is less than $10.00 shall be paid to the Debtor.

       In the event that the funds received by the Subscription Agent from any Eligible Unsecured
Funded Debt Holder do not correspond to the Aggregate Purchase Price payable for the Rights
Offering Shares elected to be purchased by such Eligible Unsecured Funded Debt Holder, the
number of the Rights Offering Shares deemed to be purchased by such Eligible Unsecured Funded
Debt Holder will be the lesser of (a) the number of the Rights Offering Shares elected to be
purchased by such Eligible Unsecured Funded Debt Holder and (b) a number of the Rights
Offering Shares determined by dividing the amount of the funds received by the Rights Offering
Share Price.

        The cash paid to the Subscription Agent in accordance with these Rights Offering
Procedures will be deposited and held by the Subscription Agent in a segregated escrow account
designed in escrow agreements mutually satisfactory to the Requisite Commitment Parties and the
Debtors until administered in connection with the settlement of the Rights Offering on the
Effective Date. The Subscription Agent may not use such cash for any other purpose prior to the
Effective Date and may not encumber or permit such cash to be encumbered with any lien or
similar encumbrance. The cash held by the Subscription Agent hereunder shall not be deemed part
of the Debtors’ bankruptcy estates and, for the avoidance of doubt, will be non-interest bearing.

       6.      Transfer Restriction; Revocation

       The Subscription Rights are not detachable from the Allowed Unsecured Funded Debt
Claims. If any Subscription Rights are transferred by an Eligible Unsecured Funded Debt Holder,
except in connection with a transfer by a Holder of Allowed Unsecured Funded Debt Claims of
such underlying Claims, such Subscription Rights will be cancelled and neither such Eligible
Unsecured Funded Debt Holder nor the purported transferee will receive any Rights Offering
Shares otherwise purchasable on account of such transferred Subscription Rights.

        Once an Eligible Unsecured Funded Debt Holder has properly exercised its Subscription
Rights, subject to the terms and conditions of the Subscription Agreement and the EPCA in the
case of any Equity Commitment Party, such exercise will be irrevocable.

       7.      Return of Payment

        If the Rights Offering is not consummated or otherwise terminated prior to the Effective
Date, any cash paid to the Subscription Agent will be returned, without interest, to the applicable
Eligible Unsecured Funded Debt Holder as soon as reasonably practicable. Unless the Effective


                                                10
         Case 20-11218-MFW           Doc 3599-8       Filed 04/03/21    Page 155 of 166




Date has occurred, the Rights Offerings will be deemed automatically terminated without any
action of any party upon the earlier of (i) withdrawal of the Plan, (ii) termination of the Plan
Support Agreement in accordance with its terms, (iii) termination of the EPCA in accordance with
its terms and (iv) the Outside Date (as defined in the EPCA) (as such date may be extended
pursuant to the terms of the EPCA).

       8.      Settlement of the Rights Offering and Distribution of the Rights Offering
               Shares

        The settlement of the Rights Offering is conditioned on confirmation of the Plan by the
Bankruptcy Court, compliance by the Debtors with these Rights Offering Procedures, and the
simultaneous occurrence of the Effective Date. The Debtors intend that the Rights Offering Shares
will be issued to the Eligible Unsecured Funded Debt Holders and/or to any Affiliates (as defined
in the Subscription Agreement) that the Eligible Unsecured Funded Debt Holders so designate in
the Subscription Form in book-entry form, and that DTC, or its nominee, will be the holder of
record of such Rights Offering Shares for any Rights Offering Shares exercised through a
Subscription Nominee or those registered holders who wish to hold their Rights Offering Shares
at a Subscription Nominee (as designated on the Subscription Form). To the extent DTC is
unwilling or unable to make the Rights Offering Shares eligible on the DTC system, the Rights
Offering Shares will be issued directly to the Eligible Holders on the books and records of the
transfer agent.

       9.      Fractional Shares

       No fractional rights or Rights Offering Shares will be issued in the Rights Offering. All
share allocations (including each Eligible Unsecured Funded Debt Holder’s Rights Offering
Shares) will be calculated and rounded down to the nearest whole share.

       10.     Validity of Exercise of Subscription Rights

        All questions concerning the timeliness, viability, form, and eligibility of any exercise of
Subscription Rights shall be determined by the Debtors in consultation with the Requisite
Commitment Parties and, if necessary, subject to a final and binding determination by the
Bankruptcy Court. The Debtors will not deem received nor otherwise accept Subscription Forms
that are incomplete, inaccurate, untimely, or otherwise fail to conform to the requirements set forth
in these Rights Offering Procedures and the instructions contained in the Subscription Form.
Debtors may, in the exercise of their sole discretion, provide notification to the Subscriber of such
defects or irregularities and permit such defects or irregularities to be waived, provided such
waiver is executed in writing, or otherwise timely cured. For the avoidance of doubt, Subscription
Agreements will be deemed not to have been received or accepted until all defects or irregularities
have been waived in writing or timely cured. Neither the Debtors nor the Requisite Commitment
Parties, nor Reorganized Debtors nor any of their respective employees, Affiliates, or professionals
shall incur any liability for giving, or failing to give, such notification or opportunity to cure.

       Before exercising any Subscription Rights, Eligible Unsecured Funded Debt Holders
should read the Disclosure Statement and the Plan for information relating to the Debtors


                                                 11
         Case 20-11218-MFW           Doc 3599-8        Filed 04/03/21    Page 156 of 166




and the risk factors to be considered.

       11.     Modification of Procedures

        The Debtors reserve the right to modify these Rights Offering Procedures, or adopt
additional procedures consistent with these Rights Offering Procedures, to effectuate the Rights
Offering and to issue the Rights Offering Shares (subject to consultation with and the consent of
the Requisite Commitment Parties, which consent shall not be unreasonably withheld); provided,
however, that the Debtors shall provide written notice, including by electronic mail, to each Holder
of an Allowed Unsecured Funded Debt Claim of any material modification to these Rights
Offering Procedures made after the Subscription Commencement Date. In so doing, the Debtors
may execute and enter into agreements and take further action that the Debtors determine in good
faith are necessary and appropriate to effectuate and implement the Rights Offering and the
issuance of the Rights Offering Shares. Nothing in this paragraph shall be construed so as to permit
the Debtors to modify the terms of any executed and delivered Subscription Agreement without
the reasonable consent of the Eligible Unsecured Funded Debt Holder party thereto.

        Notwithstanding anything to the contrary herein, if any Equity Commitment Party is unable
to comply with any of the technical requirements hereunder (e.g., processing and delivering
underlying Unsecured Notes through ATOP), the Debtors shall work in good faith to modify these
procedures to ensure such Equity Commitment Party can subscribe for all of the Subscription
Rights issued to it in accordance with the EPCA, including, by way of example and not limitation,
permitting such Equity Commitment Party to demonstrate ownership of Unsecured Notes via
medallion signature from a custodian and/or certification from such Equity Commitment Party.

        The Debtors shall undertake reasonable procedures to confirm that each participant in the
Rights Offering is in fact an Eligible Unsecured Funded Debt Holder, including, but not limited
to, requiring additional certifications by such participant to that effect and other diligence measures
as the Debtors deem reasonably necessary.

        All calculations, including, to the extent applicable, the calculation of (i) the value of any
Eligible Unsecured Funded Debt Holder’s Allowed Claims for the purposes of the Rights Offering
and (ii) any Eligible Unsecured Funded Debt Holder’s Rights Offering Shares, shall be made in
good faith by the Debtor and in each case in accordance with any Claim amounts included in the
Plan, and any disputes regarding such calculations shall be subject to a final and binding
determination by the Bankruptcy Court.

       12.     Inquiries And Transmittal of Documents; Subscription Agent

       The Rights Offering Instructions attached hereto should be read carefully and strictly
followed by the Eligible Unsecured Funded Debt Holders.

        Questions relating to the Rights Offering should be directed to the Subscription Agent toll
free at the following telephone numbers: (877) 428-4661 (domestic telephone number) or (929)
955-3421 (international telephone number) or via e-mail at Hertzsubscription@primeclerk.com.

       The risk of non-delivery of all documents and payments to the Subscription Agent is on

                                                  12
         Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21    Page 157 of 166




the Eligible Unsecured Funded Debt Holder electing to exercise its Subscription Rights and not
the Debtors or the Subscription Agent.

       13.     Failure to Exercise Subscription Rights

        Rights Offering Shares that are not exercised will be relinquished on the Subscription
Expiration Deadline. If, on or prior to the Subscription Expiration Deadline, the Subscription
Agent for any reason does not receive from an Eligible Unsecured Funded Debt Holder a duly
completed applicable Subscription Form (with accompanying IRS Form W-9 or appropriate IRS
Form W-8, as applicable, and any other documentation required by these procedures), such
Eligible Unsecured Funded Debt Holder shall be deemed to have irrevocably relinquished and
waived its right to participate in the Rights Offering in respect of Eligible Holder Securities. Any
attempt to exercise Subscription Rights after the Subscription Expiration Deadline in respect of
Unsecured Funded Debt Claims shall be null and void and the Company shall not be obligated to
honor any such purported exercise received by the Subscription Agent after the Subscription
Expiration Deadline regardless of when the documents relating thereto were sent. The method of
delivery of the applicable Subscription Form and any other required documents is at each Eligible
Unsecured Funded Debt Holder’s option and sole risk, and delivery will be considered made only
when actually received by the Subscription Agent. If delivery is by mail, registered mail with
return receipt requested, properly insured, is encouraged and strongly recommended. In all cases,
you should allow sufficient time to ensure timely delivery by the Subscription Expiration Deadline.




                                                13
        Case 20-11218-MFW          Doc 3599-8       Filed 04/03/21    Page 158 of 166




                            HERTZ GLOBAL HOLDINGS, INC.

RIGHTS OFFERING INSTRUCTIONS FOR ELIGIBLE UNSECURED FUNDED DEBT
                           HOLDERS

Terms used and not defined herein or in the Subscription Agreement shall have the meaning
assigned to them in the Plan.

To elect to participate in the Rights Offering, you must follow the instructions set out below:

1.     Insert the principal amount of the Allowed Unsecured Funded Debt Claims that you held
       as of the Record Date or the ATOP Date, as applicable, in Item 1A-H of your Subscription
       Form, as applicable.

2.     Complete the calculation in Items 2(a)(i)-(viii) of your Subscription Form, as applicable,
       which calculates the maximum number of Rights Offering Shares available for you to
       purchase. Such amount must be rounded down to the nearest whole number.

3.     Complete the calculation in Items 2(b)(i)-(viii) of your Subscription Form, as applicable,
       which calculates the Aggregate Purchase Price for the Rights Offering Shares that you elect
       to purchase.

4.     Confirm whether you are a Equity Commitment Party pursuant to the representation in
       Item 3 of your Subscription Form.

5.     Confirm whether you are an Eligible Unsecured Funded Debt Holder pursuant to the
       representation in Item 4 of your Subscription Form.

6.     Read and complete all information including payment instructions, to the extent
       applicable, refund information, and registration information in Items 5, 6 and 7 of your
       Subscription Form.

7.     Read, complete, and sign the certification in Item 9 of your Subscription Form.

8.     Tender/Block the underlying notes.

9.     Read and countersign the Subscription Agreement. Such execution shall indicate your
       acceptance and approval of the terms and conditions set forth therein.

10.    Read, complete, and sign an IRS Form W-9 if you are a U.S. person. If you are a non-
       U.S. person, read, complete, and sign an appropriate IRS Form W-8. These forms may be
       obtained from the IRS at its website: www.irs.gov.

11.    Read, complete, and sign the Investor Qualification Certification Form certifying your
       status as an Accredited Investor or Qualified Institutional Buyer, attached as Annex A to
       your Subscription Form. If you are a Holder of Unsecured Notes (that is not a registered


                                               14
           Case 20-11218-MFW         Doc 3599-8      Filed 04/03/21   Page 159 of 166




         holder) complete and return (or arrange with each Subscription Nominee, as applicable, to
         complete and return, as applicable) the Beneficial Holder Subscription Form, attached as
         Annex B to the Subscription Form.

      12. Return your signed Subscription Agreement and Subscription Form (with accompanying
          Annexes and Exhibits thereto) (and accompanying IRS Form W-9 or appropriate IRS Form
          W-8, as applicable, and Investor Qualification Certification Form), to the Subscription
          Agent prior to the Subscription Expiration Deadline either via email (in PDF or other
          standard format) to Hertzsubscription@primeclerk.com or to the following physical
          addresses via mail:


                   If by First Class Mail, Hand Delivery, or Overnight Mail:


                  THE HERTZ CORPORATION RIGHTS OFFERING PROCESSING
                                C/O PRIME CLERK, LLC
                              ONE GRAND CENTRAL PLACE
                                 60 EAST 42ND STREET
                                      SUITE 1440
                                 NEW YORK, NY 10165



13.      Arrange for full payment of the Aggregate Purchase Price by wire transfer of
         immediately available funds, calculated in accordance with Item 2b of your Subscription
         Form. An Eligible Unsecured Funded Debt Holder that is not a Equity Commitment Party
         should follow the payment instructions as provided in the Subscription Form. An Eligible
         Unsecured Funded Debt Holder that is a Equity Commitment Party should follow the
         payment instructions in the written notice delivered by the Debtors to the Equity
         Commitment Parties in accordance with the EPCA (the “Funding Notice”).

The Subscription Expiration Deadline is 5:00 p.m. New York City Time on [June 4], 2021.

Eligible Unsecured Funded Debt Holders that are not Equity Commitment Parties should
follow the delivery and payment instructions provided in the Subscription Form. Eligible
Unsecured Funded Debt Holders that are Equity Commitment Parties should follow the
payment instructions in the Funding Notice.
Eligible Unsecured Funded Debt Holders that are not Equity Commitment Parties must
deliver the appropriate funding directly to the Subscription Agent no later than the
Subscription Expiration Deadline. Eligible Unsecured Funded Debt Holders that are Equity
Commitment Parties must deliver the appropriate funding directly to the Subscription
Agent no later than the Escrow Account Funding Date.




                                                15
       Case 20-11218-MFW         Doc 3599-8    Filed 04/03/21   Page 160 of 166




                                       Schedule 1

                                  Commitment Schedule

                                  Backstop Commitment
      Backstop Investor           Additional Investor Equity     Termination Payment
                                        Commitment
 Canso Investment Counsel                  20.67%                    $8,230,676
           Ltd.
  J.P. Morgan Investment                   17.57%                    $6,994,786
 Management Inc. and JP
 Morgan Chase Bank, N.A.
    FIDELITY ADVISOR                       10.97%                    $5,333,769
SERIES II; Fidelity Securities
 Fund; Fidelity Management
 Trust Company; FIDELITY
SUMMER STREET TRUST;
 Fidelity Investments Canada
   ULC; Fidelity Canadian
   Balanced Fund; Fidelity
 American High Yield Fund;
      Fidelity Distressed
Opportunities Master Fund I,
      LP; Fidelity Funds
 SICAV/Fidelity Funds - US
  High Yield; Japan Trustee
 Services Bank, LTD.; FMR
 Capital, Inc. High Income 1
Pilot Portfolio; FMR Capital,
   Inc. High Income 2 Pilot
     Portfolio; FIDELITY
 CENTRAL INVESTMENT
 PORTFOLIOS LLC; Master
  Trust Bank of Japan Ltd.;
    FIDELITY ADVISOR
 SERIES I; Pension Reserves
    Investment Trust Fund;
  Fidelity Institutional Asset
Management Trust Company;
 VARIABLE INSURANCE
    PRODUCTS FUND V
     King Street Capital                    N/A                      $3,251,336
     Management, L.P.
       Case 20-11218-MFW        Doc 3599-8     Filed 04/03/21   Page 161 of 166




                                 Backstop Commitment
     Backstop Investor           Additional Investor Equity      Termination Payment
                                       Commitment
    D.E. Shaw Galvanic                    9.51%                      $3,784,878
     Portfolios, L.L.C.
     Pentwater Capital                    9.30%                      $3,701,947
     Management LP
Marathon Asset Management,                6.02%                      $3,145,371
            LP
    P. Schoenfeld Asset                   4.90%                      $1,949,872
      Management LP
  Lord, Abbett & Co. LLC                  4.44%                      $1,768,189
Nomura Corporate Research                  N/A                       $1,004,180
and Asset Management Inc.
    BofA Securities Inc.                   N/A                        $941,581
 Diameter Master Fund LP;                 2.73%                      $1,087,266
Diameter Dislocation Master
         Fund LP
    CarVal Investors LP                   2.03%                       $808,997
     Farmstead Capital                     N/A                        $657,577
     Management, LLC
 J.P. Morgan Securities LLC               1.90%                       $757,355
 Eaton Vance Management                   1.14%                       $659,082
Morgan Stanley & Co., LLC                 1.71%                       $679,509
  Sunrise Partners Limited                1.31%                       $520,120
  Partnership (c/o Paloma
   Partners Management
         Company)
Deutsche Bank Securities Inc.             1.16%                       $460,623
Susquehanna Advisors Group,                N/A                        $338,852
           Inc.
   Millenium CMM, Ltd.                    0.74%                       $361,148
    Wexford Capital LP                    0.78%                       $311,875
    CVC Global Credit                      N/A                        $254,629
Opportunities Master Fund LP



                                           2
       Case 20-11218-MFW        Doc 3599-8     Filed 04/03/21   Page 162 of 166




                                 Backstop Commitment
     Backstop Investor           Additional Investor Equity      Termination Payment
                                       Commitment
 Napier Park Global Capital               0.52%                       $207,547
          (US) LP
One Fin Capital Master Fund               0.51%                       $203,743
            LP
   Warlander Partners, LP                  N/A                        $153,802
     400 Capital Credit                   0.42%                       $167,021
 Opportunities Master Fund
 Ltd; Boston Patriot Milk St
 LLC, 400 Capital TX COF I
             LP
Carronade Capital Master, LP               N/A                        $134,589
 Brean Asset Management,                  0.36%                       $142,919
          LLC
  Whitebox Relative Value                 0.34%                       $134,502
Partners, L.P.; Whitebox GT
 Fund, LP; Whitebox Multi-
   Strategy Partners, L.P.;
Pandora Select Partners, L.P.
 Moore Global Investments,                0.31%                       $123,374
          LLC
   Aegon USA Investment                    N/A                        $88,476
     Management, LLC
   Livello Capital Special                0.26%                       $102,980
Opportunities Master Fund LP
  683 Capital Partners, LP                0.24%                       $94,297
   Cetus Capital IV, L.P.;                0.16%                       $79,132
  Littlejohn Opportunities
Master Fund LP; OFM II, L.P.
           Total                           100%                      $48,636,000




                                           3
       Case 20-11218-MFW          Doc 3599-8    Filed 04/03/21    Page 163 of 166




                                 Direct Equity Commitment
            Direct Equity Investor                       Direct Investment Portion
Centerbridge Capital Partners IV, L.P.          A number of shares of:

                                                Common Stock having an aggregate
                                                purchase price of $82,500,000

                                                       plus -

                                                Preferred Stock having an aggregate
                                                purchase price of
                                                $192,500,000.
Dundon Capital Partners LLC                     A number of shares of Common Stock
                                                having an aggregate purchase price of
                                                $400,000,000.
Warburg Pincus (Callisto) Global Growth         A number of shares of:
(Cayman), L.P.
                                                Common Stock having an aggregate
                                                purchase price of $22,948,200

                                                       plus -

                                                Preferred Stock having an aggregate
                                                purchase price of $53,545,800.
Warburg Pincus (Europa) Global Growth           A number of shares of:
(Cayman), L.P.
                                                Common Stock having an aggregate
                                                purchase price of $22,233,750

                                                       plus -

                                                Preferred Stock having an aggregate
                                                purchase price of $51,878,750.




                                            4
       Case 20-11218-MFW        Doc 3599-8     Filed 04/03/21    Page 164 of 166




                                Direct Equity Commitment
           Direct Equity Investor                       Direct Investment Portion
Warburg Pincus Global Growth-B (Cayman),       A number of shares of:
L.P.
                                               Common Stock having an aggregate
                                               purchase price of $16,106,475

                                                      plus -

                                               Preferred Stock having an aggregate
                                               purchase price of $37,581,775.
Warburg Pincus Global Growth-E (Cayman),       A number of shares of:
L.P.
                                               Common Stock having an aggregate
                                               purchase price of $13,750,275

                                                      plus -

                                               Preferred Stock having an aggregate
                                               purchase price of $32,083,975.
WP Global Growth Partners (Cayman), L.P.       A number of shares of:

                                               Common Stock having an aggregate
                                               purchase price of $1,968,450

                                                      plus -

                                               Preferred Stock having an aggregate
                                               purchase price of $4,593,050.
Warburg Pincus Global Growth Partners          A number of shares of:
(Cayman), L.P.
                                               Common Stock having an aggregate
                                               purchase price of $5,492,850

                                                      plus -

                                               Preferred Stock having an aggregate
                                               purchase price of $12,816,650.

                                           5
Case 20-11218-MFW   Doc 3599-8   Filed 04/03/21   Page 165 of 166




                             6
Case 20-11218-MFW     Doc 3599-8     Filed 04/03/21    Page 166 of 166




                           Schedule 6.13

                    HIL Debt Commitment Parties



                        Commitment Parties


                      Dundon Capital Partners, LLC

                King Street Capital Management, L.P.
                  Fidelity Management & Research
                             Company

               Marathon Asset Management, LP

                    Pentwater Capital Management LP

                    D.E. Shaw Composite Fund, L.L.C.

                     Canso Investment Counsel Ltd.
